Exhibit 10.1
EXECUTION COPY
LOAN AGREEMENT
Dated as of April 1, 2010
By and among
THE BORROWERS LISTED ON SCHEDULE I ATTACHED HERETO,
collectively, as Borrowers,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Lender

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE    
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Principles of Construction
    30  
 
       
ARTICLE 2 GENERAL TERMS
    30  
 
       
Section 2.1 Loan Commitment; Disbursement to Borrowers
    30  
 
       
2.1.1 Agreement to Lend and Borrow
    30  
2.1.2 Single Disbursement to Borrowers
    30  
2.1.3 The Note, Mortgages and Loan Documents
    30  
2.1.4 Use of Proceeds
    30  
 
       
Section 2.2 Interest Rate
    31  
 
       
2.2.1 Interest Rate
    31  
2.2.2 Interest Calculation
    31  
2.2.3 Default Rate
    31  
2.2.4 Usury Savings
    31  
 
       
Section 2.3 Monthly Debt Service Payment
    31  
 
       
2.3.1 Monthly Debt Service Payment
    31  
2.3.2 Payments Generally
    32  
2.3.3 Payment on Maturity Date
    32  
2.3.4 Late Payment Charge
    32  
2.3.5 Method and Place of Payment
    32  
 
       
Section 2.4 Prepayments
    32  
 
       
2.4.1 Voluntary Prepayments
    32  
2.4.2 Mandatory Prepayments
    33  
2.4.3 Prepayments Made While any Event of Default Exists
    33  
 
       
Section 2.5 Intentionally Omitted
    33  
Section 2.6 Release of Properties
    33  
 
       
2.6.1 Partial Releases
    33  
2.6.2 Release of Property
    35  
2.6.3 Release Upon Payment in Full
    36  
2.6.4 Application of Payments of Principal
    36  
2.6.5 Definition of Property
    38  
 
       
Section 2.7 Cash Management
    38  
 
       
2.7.1 Lockbox Account
    38  
2.7.2 Cash Management Account
    39  
2.7.3 Payments Received Under the Cash Management Agreement
    41  
 
       
ARTICLE 3 CONDITIONS PRECEDENT
    41  
 
       
Section 3.1 Conditions Precedent to Closing
    41  
 
       
3.1.1 Representations and Warranties; Compliance with Conditions
    41  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
 
       
3.1.2 Loan Agreement and Note
    42  
3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases
    42  
3.1.4 Related Documents
    43  
3.1.5 Delivery of Organizational Documents
    43  
3.1.6 Opinions of Borrowers’ Counsel
    44  
3.1.7 Budgets
    44  
3.1.8 Basic Carrying Costs
    44  
3.1.9 Completion of Proceedings
    44  
3.1.10 Payments
    44  
3.1.11 Tenant Estoppels
    44  
3.1.12 Transaction Costs
    44  
3.1.13 Material Adverse Change
    44  
3.1.14 Leases and Rent Roll
    45  
3.1.15 Subordination and Attornment
    45  
3.1.16 Tax Lot
    45  
3.1.17 Condition of Improvements
    45  
3.1.18 Management Agreement; Management Agreement Side Letter
    45  
3.1.19 Appraisal
    45  
3.1.20 Financial Statements
    45  
3.1.21 Further Documents
    45  
3.1.22 Compliance With Law
    45  
3.1.23 Intentionally Omitted
    46  
3.1.24 No Condemnation
    46  
3.1.25 Mezzanine Loans
    46  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    46  
 
       
Section 4.1 Representations of Borrowers
    46  
 
       
4.1.1 Organization
    46  
4.1.2 Proceedings
    46  
4.1.3 No Conflicts
    47  
4.1.4 Litigation
    47  
4.1.5 Agreements
    47  
4.1.6 Title
    47  
4.1.7 Solvency
    48  
4.1.8 Full and Accurate Disclosure
    48  
4.1.9 No Plan Assets
    49  
4.1.10 Compliance
    49  
4.1.11 Financial Information
    49  
4.1.12 Condemnation
    50  
4.1.13 Federal Reserve Regulations
    50  
4.1.14 Utilities and Public Access
    50  
4.1.15 Not a Foreign Person
    50  
4.1.16 Separate Lots
    50  
4.1.17 Assessments
    50  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
 
       
4.1.18 Enforceability
    51  
4.1.19 No Prior Assignment
    51  
4.1.20 Insurance
    51  
4.1.21 Use of Property
    51  
4.1.22 Certificate of Occupancy; Licenses
    51  
4.1.23 Flood Zone
    51  
4.1.24 Physical Condition
    51  
4.1.25 Boundaries
    52  
4.1.26 Leases
    52  
4.1.27 Survey
    53  
4.1.28 Principal Place of Business; State of Organization
    53  
4.1.29 Filing and Recording Taxes
    53  
4.1.30 Special Purpose Entity/Separateness
    53  
4.1.31 Management Agreement
    54  
4.1.32 Illegal Activity
    54  
4.1.33 No Change in Facts or Circumstances; Disclosure
    54  
4.1.34 Investment Company Act
    54  
4.1.35 Embargoed Person; OFAC
    55  
4.1.36 Cash Management Account
    55  
4.1.37 Filing of Returns
    56  
4.1.38 REA
    56  
4.1.39 Intentionally omitted
    56  
4.1.40 No Ground Leases
    56  
 
       
Section 4.2 Survival of Representations
    56  
 
       
ARTICLE 5 BORROWER COVENANTS
    57  
 
       
Section 5.1 Affirmative Covenants
    57  
 
       
5.1.1 Existence; Compliance with Legal Requirements
    57  
5.1.2 Taxes and Other Charges
    58  
5.1.3 Litigation
    59  
5.1.4 Access to Property
    59  
5.1.5 Notice of Default
    59  
5.1.6 Cooperate in Legal Proceedings
    59  
5.1.7 Perform Loan Documents
    60  
5.1.8 Award and Insurance Benefits
    60  
5.1.9 Further Assurances
    60  
5.1.10 Mortgage Taxes
    60  
5.1.11 Financial Reporting
    60  
5.1.12 Business and Operations
    64  
5.1.13 Title to the Property
    64  
5.1.14 Costs of Enforcement
    64  
5.1.15 Estoppel Statement
    64  
5.1.16 Loan Proceeds
    65  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
 
       
5.1.17 Performance by Borrowers
    65  
5.1.18 Confirmation of Representations
    65  
5.1.19 Intentionally Omitted
    65  
5.1.20 Leasing Matters
    65  
5.1.21 Alterations
    66  
5.1.22 Operation of Properties
    67  
5.1.23 Changes in the Legal Requirements Regarding Taxation
    68  
5.1.24 No Credits on Account of the Obligations
    68  
5.1.25 Personal Property
    68  
5.1.26 Appraisals
    68  
 
       
Section 5.2 Negative Covenants
    69  
 
       
5.2.1 Operation of Properties
    69  
5.2.2 Liens
    69  
5.2.3 Dissolution
    69  
5.2.4 Change in Business
    70  
5.2.5 Debt Cancellation
    70  
5.2.6 Zoning
    70  
5.2.7 No Joint Assessment
    70  
5.2.8 Principal Place of Business and Organization
    70  
5.2.9 ERISA
    71  
5.2.10 Transfers
    71  
5.2.11 REA
    76  
 
       
ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
    76  
 
       
Section 6.1 Insurance
    76  
Section 6.2 Casualty
    81  
Section 6.3 Condemnation
    81  
Section 6.4 Restoration
    82  
 
       
ARTICLE 7 RESERVE FUNDS
    86  
 
       
Section 7.1 Required Repair Funds
    86  
 
       
7.1.1 Deposits
    86  
7.1.2 Release of Required Repair Funds
    86  
7.1.3 Balance in Required Repair Account
    88  
 
       
Section 7.2 Tax and Insurance Escrow
    88  
 
       
7.2.1 Tax and Insurance Escrow Funds
    88  
7.2.2 Disbursements from Tax and Insurance Escrow Funds
    90  
 
       
Section 7.3 Replacements and Replacement Reserve
    90  
 
       
7.3.1 Replacement Reserve Funds
    90  
7.3.2 Disbursements from Replacement Reserve Account
    91  

 

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
 
       
7.3.3 Balance in the Replacement Reserve Account
    92  
 
       
Section 7.4 Rollover Reserve
    92  
 
       
7.4.1 Deposits to Rollover Reserve Funds
    92  
7.4.2 Withdrawal of Rollover Reserve Funds
    92  
 
       
Section 7.5 Excess Cash Reserve Funds
    93  
 
       
7.5.1 Deposits to Excess Cash Reserve Funds
    93  
7.5.2 Release of Excess Cash Funds
    94  
 
       
Section 7.6 Conn’s Special Reserve Funds
    94  
Section 7.7 Intentionally Omitted
    94  
Section 7.8 Reserve Funds, Generally
    94  
 
       
ARTICLE 8 DEFAULTS
    96  
 
       
Section 8.1 Event of Default
    96  
Section 8.2 Remedies
    99  
 
       
ARTICLE 9 SPECIAL PROVISIONS
    101  
 
       
Section 9.1 Sale of Notes and Securitization
    101  
Section 9.2 Securitization Indemnification
    102  
Section 9.3 Intentionally Omitted
    105  
Section 9.4 Exculpation
    105  
Section 9.5 Matters Concerning Manager
    107  
Section 9.6 Servicer
    108  
Section 9.7 Intentionally omitted
    109  
Section 9.8 Restructuring of Loan
    109  
 
       
ARTICLE 10 MISCELLANEOUS
    110  
 
       
Section 10.1 Survival
    110  
Section 10.2 Lender’s Discretion
    110  
Section 10.3 Governing Law
    110  
Section 10.4 Modification, Waiver in Writing
    112  
Section 10.5 Delay Not a Waiver
    112  
Section 10.6 Notices
    112  
Section 10.7 Trial by Jury
    114  
Section 10.8 Headings
    114  
Section 10.9 Severability
    114  
Section 10.10 Preferences
    114  
Section 10.11 Waiver of Notice
    114  
Section 10.12 Remedies of Borrowers
    114  
Section 10.13 Expenses; Indemnity
    115  
Section 10.14 Schedules Incorporated
    116  
Section 10.15 Offsets, Counterclaims and Defenses
    116  
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries
    116  

 

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
 
       
Section 10.17 Publicity
    117  
Section 10.18 Waiver of Marshalling of Assets
    117  
Section 10.19 Waiver of Counterclaim
    117  
Section 10.20 Conflict; Construction of Documents; Reliance
    117  
Section 10.21 Brokers and Financial Advisors
    118  
Section 10.22 Prior Agreements
    118  
Section 10.23 Cumulative Rights
    118  
Section 10.24 Counterparts
    118  
Section 10.25 Time is of the Essence
    118  
Section 10.26 Consent of Holder or Agent
    118  
Section 10.27 Successor Laws
    119  
Section 10.28 Reliance on Third Parties
    119  
Section 10.29 Joint and Several Liability; Contribution
    119  
 
       
ARTICLE 11 MEZZANINE LOAN
    119  
 
       
Section 11.1 Mezzanine Loan Notice
    119  
Section 11.2 Mezzanine Loan Estoppels
    119  
Section 11.3 Intercreditor Agreement
    120  
 
       
SCHEDULES
       
 
       
SCHEDULE I
List of Borrowers
       
SCHEDULE II
Rent Roll/Leases
       
SCHEDULE III
Required Repairs/Deadlines For Completion
       
SCHEDULE IV
Organizational Structure
       
SCHEDULE V
Allocated Loan Amounts
       
SCHEDULE VI
Property Descriptions
       
SCHEDULE VII
Intentionally Omitted
       
SCHEDULE VIII
Conn’s Stores Total Square Footage
       
SCHEDULE IX
Properties in a Flood Zone
       
SCHEDULE X
Release Price Calculation Example
       
SCHEDULE XI
Apria Health Care Improvements
       

 

vi



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of April 1, 2010 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), made by
and among THE ROYAL BANK OF SCOTLAND PLC, having an address at 600 Washington
Blvd., Stamford, CT 06901 (“Lender”), and THE BORROWERS LISTED ON SCHEDULE I
ATTACHED HERETO, each organized in Delaware, and each having an address at 2555
East Camelback Road, Suite 400, Phoenix, Arizona 85016 (individually, a
“Borrower” and collectively, “Borrowers”), jointly and severally.
W I T N E S S E T H:
WHEREAS, Borrowers desire to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrowers, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:
“actual knowledge” shall mean the conscious awareness of facts or other
information.
“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.
“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower or
Guarantor.
“Agent” shall have the meaning set forth in Section 9.6(b) hereof.
“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereto.
“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance and the Mezzanine Loan Outstanding Principal
Balance.

 

 



--------------------------------------------------------------------------------



 



“Allocated Loan Amount” shall mean, with respect to each Property, the original
Aggregate Outstanding Principal Balance allocated to such Property as set forth
on Schedule V attached hereto and made a part hereof. Notwithstanding anything
to the contrary contained herein, in the event of any prepayment of principal
(i) by Borrowers hereunder, and/or (ii) by Mezzanine Borrower under the
Mezzanine Loan Agreement, in each of the foregoing instances, other than with
respect to any completed Property Sale, the Allocated Loan Amount for each of
the then remaining Properties (i.e., excluding all Properties previously
included in completed Property Sales) shall be reduced on a pro rata basis (with
respect to the Allocated Loan Amount of any specific remaining Property relative
to the Allocated Loan Amount of all remaining Properties) in the aggregate
amount of such prepayment; provided, however, if such prepayment is a result of
a Casualty or Condemnation with respect to any such Property, then the entire
amount of the prepayment shall be first allocated to such Property to reduce the
Allocated Loan Amount of such Property to an amount not less than zero, and the
excess, if any, shall be allocated on such pro rata basis to reduce the
Allocated Loan Amounts of all of the remaining Properties (but excluding all
Properties previously included in completed Property Sales).
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Property prepared by the applicable Borrower for the
applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
the applicable Borrower, on market terms and conditions, in leasing space at any
Property pursuant to Leases (including amendments thereto) entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses (i) are (A) specifically approved by Lender in
connection with approving the applicable Lease (provided Lender’s approval shall
not be required for the payment of management fees and leasing fees set out in
Sections 5.1 and 5.2 of the Management Agreement), (B) incurred in the ordinary
course of business and on market terms and conditions in connection with Leases
which do not require Lender’s approval under the Loan Documents, and Lender
shall have received a budget for such tenant improvement costs and a schedule of
leasing commissions payments payable in connection therewith (which leasing
commission payments shall be deemed “Approved Leasing Expenses” for purposes of
this Agreement so long as same are comparable to existing local market rates),
or (C) otherwise approved in writing by Lender, and (ii) are substantiated by
executed Lease documents and brokerage agreements.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from the applicable Borrower, as
assignor, to Lender, as assignee, assigning to Lender all of such Borrower’s
interest in and to the Leases and Rents of the applicable Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, and “Assignments of Leases” shall mean,
collectively, each and every of the Assignment of Leases.

 

2



--------------------------------------------------------------------------------



 



“Assignment of Management Agreement” shall mean, with respect to all of the
Properties, that certain Subordination of Management Fees and Acknowledgment
Agreement, dated as of the date hereof, among Lender, Borrowers, any other
Person designated as an “Owner” thereunder and the applicable Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Property.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee,
liquidator, or examiner for such Person or any portion of any Property; (e) the
filing of a petition against such Person seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code or any other applicable law; (f) under the provisions of any
other law for the relief or aid of debtors, an action taken by any court of
competent jurisdiction allows such court to assume custody or control of such
Person or of the whole or any substantial part of its property or assets; or
(g) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other federal or state bankruptcy or insolvency law.
“Basic Carrying Costs” shall mean, for any relevant period, the sum of the
following costs associated with each of the Properties: (a) Taxes, (b) Other
Charges and (c) Insurance Premiums.
“Basic Rollover Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.4.1 hereof.
“Borrower” and “Borrowers” shall have the meaning set forth in the introductory
paragraph hereto, together with their successors and permitted assigns.
“Borrower Policies” shall have the meaning set forth in Section 7.2.1(a) hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a

 

3



--------------------------------------------------------------------------------



 



Securitization (or, if the Securitization has not occurred, Lender), or any
Servicer or the financial institution that maintains any collection account for
or on behalf of any Servicer or any Reserve Funds or the New York Stock Exchange
or the Federal Reserve Bank of New York is not open for business.
“Calculated Payments” shall have the meaning set forth in the definition of
“Yield Maintenance Premium” herein.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or another basis of accounting acceptable to Lender and
consistently applied) (including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrowers, Manager, Wells Fargo Bank,
N.A., as agent, and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Cash Management Period” shall be deemed to (i) commence at such time as (x) an
Event of Default shall have occurred, or (y) the Debt Service Coverage Ratio, as
determined by Lender, shall have declined below 1.30, and (ii) end at such time,
if ever, as (1) in the case of the foregoing clause (x) above, the Event of
Default giving rise to such Cash Management Period shall no longer exist, or
(2) in the case of the foregoing clause (y) the Debt Service Coverage Ratio
shall exceed 1.35 for a period of six (6) consecutive months.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Closing Date NOI” shall mean $6,380,908, which amount shall be adjusted as of
any date of determination to deduct Net Operating Income attributable to any
Property that has been the subject of a completed Property Sale prior to such
date of determination.
“Closing Date Percentage of Investment Grade Income” shall mean 48%.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or

 

4



--------------------------------------------------------------------------------



 



eminent domain, of all or any part of any Property, or any interest therein or
right accruing thereto, including any right of access thereto or any change of
grade affecting any Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
“Conn’s” shall have the meaning set forth in Section 7.6 hereof.
“Conn’s Period” shall have the meaning set forth in Section 7.6 hereof.
“Conn’s Special Rollover Reserve Monthly Deposit” shall have the meaning set
forth in Section 7.6 hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.
“Covered Disclosure Information” shall have the meaning set forth in Section 9.2
(b) hereof.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Yield Maintenance
Premium) due to Lender in respect of the Loan under the Note, this Agreement,
the Mortgages and the other Loan Documents.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a) the numerator is the Proforma Net Operating Income; and
(b) the denominator is the aggregate amount of principal and interest due and
payable (i) under this Agreement on the Outstanding Principal Balance during
such period, and (ii) under the Mezzanine Loan Agreement on the Mezzanine Loan
Outstanding Principal Balance during such period.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Interest Rate.
“Deposit Bank” shall have the meaning set forth in the Cash Management
Agreement.
“Disclosure Document” shall mean any written materials used or provided to any
prospective investors and/or the Rating Agencies in connection with any public
offering or

 

5



--------------------------------------------------------------------------------



 



private placement of Securities in a Securitization, including, without
limitation, a prospectus, prospectus supplement, private placement memorandum,
or similar offering memorandum, offering circular, term sheet, road show
presentation materials or other offering documents or marketing materials, in
each case in preliminary or final form, used to offer Securities in connection
with a Securitization, and in each case including any amendments or supplements
thereto.
“Discount Rate” shall have the meaning set forth in the definition of “Yield
Maintenance Premium” herein.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution, or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority, as
applicable. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P,
“P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s).
“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrowers and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall mean any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment, relating to
Hazardous Substances, and/or relating to liability for or costs of other actual
or threatened danger to human health or the environment. The term “Environmental
Laws” includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act;

 

6



--------------------------------------------------------------------------------



 



the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Endangered Species Act; the National Environmental Policy
Act; and the River and Harbors Appropriation Act. The term “Environmental Laws”
also includes, but is not limited to, any present and future federal, state and
local laws, statutes ordinances, rules, regulations, permits or authorizations
and the like, as well as common law, that (a) condition transfer of property
upon a negative declaration or other approval of a Governmental Authority of the
environmental condition of any Property; (b) require notification or disclosure
of Releases of Hazardous Substances or other environmental condition of a
property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property;
(c) impose conditions or requirements in connection with permits or other
authorization for lawful activity; (d) relate to nuisance, trespass or other
causes of action related to any Property; or (e) relate to wrongful death,
personal injury, or property or other damage in connection with any physical
condition or use of any Property.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with one or more of Borrowers would be deemed to be a “single
employer” within the meaning of section 414(b), (c), (m) or (o) of the Code.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash” shall have the meaning set forth in Section 2.7.2(b)(vii) hereof.
“Excess Cash Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“Financing Percentages” shall mean the Loan Percentage and the Mezzanine Loan
Percentage.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

7



--------------------------------------------------------------------------------



 



“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP (or another basis of accounting acceptable to Lender and
consistently applied), derived from the ownership and operation of the
Properties from whatever source during such period based upon the latest
financial statements that Lender has received from Borrower, including, but not
limited to, Rents, utility charges, escalations, forfeited security deposits,
easement proceeds, interest on credit accounts, service fees or charges, license
fees, parking fees, rent concessions or credits, and other pass-through or
reimbursements paid by tenants under the Leases of any nature, business
interruption or other loss of income or rental insurance proceeds and interest
on Reserve Funds, but excluding Rents from month-to-month tenants or tenants
that are included in any Bankruptcy Action, sales, use and occupancy or other
taxes on receipts required to be accounted for by any Borrower to any
Governmental Authority, refunds and uncollectible accounts, proceeds from the
sale of furniture, fixtures and equipment, Insurance Proceeds and Condemnation
Proceeds (other than business interruption or other loss of income or rental
insurance), and any disbursements to any Borrower from the Tax and Insurance
Escrow Funds, the Replacement Reserve Funds, the Rollover Reserve Funds, the
Excess Cash Reserve Funds, or any other escrow or reserve fund established by
the Loan Documents.
“Guarantor” shall mean Cole Credit Property Trust, Inc., a Maryland corporation.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Hazardous Substances” includes, but is not limited to, (i) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the
applicable Property on which such materials are used or stored for the purposes
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws, and (ii) mold, mycotoxins, microbial matter, and/or
airborne pathogens (naturally occurring or otherwise) which pose an imminent
threat to human health or the environment or adversely affect any Property.
“Holder” shall have the meaning set forth in Section 9.6(b) hereof.
“Impaired NOI Threshold” shall mean a Net Operating Income that is twenty five
percent (25%) below the Closing Date NOI, which Closing Date NOI shall be
adjusted as of any date of determination to deduct Net Operating Income
attributable to any Property that has been the subject of a completed Property
Sale prior to such date of determination.
“Improvements” shall mean the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Properties.

 

8



--------------------------------------------------------------------------------



 



“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.
“Indemnifying Person” shall mean each Borrower and Guarantor.
“Independent Director” or “Independent Manager” shall mean a Person who (a) is
(i) provided by a nationally recognized professional service company or
(ii) approved in writing by the Lender (which consent shall not be unreasonably
withheld), (b) is not at the time of initial appointment, or at any time while
serving as a director or manager, as applicable, and has not been at any time
during the preceding five (5) years: (i) a stockholder, director (with the
exception of serving as the Independent Director or Independent Manager),
officer, employee, partner, member, attorney or counsel of any Borrower or any
Affiliate of any Borrower; (ii) a customer, supplier or other Person who derives
any of its purchases or revenues from its activities with any Borrower or any
Affiliate of any Borrower; (iii) a Person Controlling or under common Control
with any such stockholder, director, officer, partner, member, customer,
supplier or other Person; or (iv) a member of the immediate family of any such
stockholder, director, officer, employee, partner, member, manager, customer,
supplier or other Person, and (c) has (i) prior experience as an independent
director or independent manager for a corporation, a trust or limited liability
company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment and/or ownership experience with one or
more nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Director”) and is at all
times during his or her service as an Independent Director or Independent
Manager of any Borrower an employee and/or owner of such a company or companies.
A natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent manager of a “special
purpose entity” affiliated with any Borrower (provided such affiliate does not
or did not own a direct or indirect equity interest in any Borrower) shall not
be disqualified from serving as an Independent Director or Independent

 

9



--------------------------------------------------------------------------------



 



Manager, provided that such natural Person satisfies all other criteria set
forth above and that the fees such individual earns from serving as independent
director or independent manager of Affiliates of any Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. A natural Person who satisfies the foregoing
definition other than clause (a)(ii) shall not be disqualified from serving as
an Independent Director or Independent Manager of any Borrower if such
individual is a Professional Independent Director. As used in this definition
and in the definition of “Special Purpose Entity,” “nationally recognized
professional service company” means CT Corporation, Corporation Services
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company, Lord Securities Corporation or, if none of those companies
is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of any Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business.
Notwithstanding the foregoing, no Independent Director or Independent Manager
for any Borrower or any general partner of any Borrower shall also serve as an
Independent Director or Independent Manager (as such term is defined in the
Mezzanine Loan Agreement) for Mezzanine Borrower or Principal (as such term is
defined in the Mezzanine Loan Agreement) of Mezzanine Borrower.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated as of the Closing Date delivered by Kutak Rock LLP in connection with the
Loan.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Intercreditor Agreement” shall have the meaning set forth in Section 11.3
hereof.
“Interest Rate” shall mean a fixed rate of 4.236% per annum.
“Investment Grade” shall mean a rating of “BBB-” (or its equivalent) or better
by all of the Rating Agencies.
“Investor” shall have the meaning set forth in Section 5.1.11(f) hereof.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
“Leases in Place” shall mean each Lease (a) under which the tenant (i) has
accepted the demised premises pursuant to the applicable Lease, (ii) is in
actual occupancy and open for business (i.e., is not “dark”), and (iii) has
commenced paying full, unabated Rent pursuant to the applicable Lease, (b) with
respect to which no Borrower has notice that the tenant will be

 

10



--------------------------------------------------------------------------------



 



vacating, (c) which is not a month-to-month Lease, (d) which is not due to
expire within ninety (90) days from any date of determination, and (e) where
none of the applicable tenant or any guarantor of such Lease are the subject of
any Bankruptcy Action.
“Lease Termination Payments” shall have the meaning set forth in
Section 7.4.1(b)(i) hereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting any of the
Properties or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act of
1990, as amended, and all permits, licenses and authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to any Borrower, at any
time in force affecting any Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to any Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Lien” shall mean any mortgage, deed of trust, indemnity deed of trust, lien
(statutory or otherwise), pledge, hypothecation, easement, restrictive covenant,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
any Borrower, any Property, or any portion of one or more Properties or any
interest therein, or any direct or indirect interest in any Borrower, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
“Loan” shall mean the loan in the original principal amount of THIRTY FIVE
MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($35,600,000.00) made by Lender
to Borrowers pursuant to this Agreement.
“Loan Application” shall have the meaning set forth in Section 10.22 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Environmental Indemnity, any O&M
Agreements, the Assignment of Management Agreement, the Guaranty, the Cash
Management Agreement, the Lockbox Agreement, and all other documents executed
and/or delivered by any Borrower, Guarantor, any Borrower Principal, Manager or
Affiliate of any of these Persons in connection with the Loan as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

11



--------------------------------------------------------------------------------



 



“Loan Percentage” shall mean, as of any date of determination and prior to the
application of the principal amount with respect to which the Financing
Percentages are then being calculated, the ratio, expressed as a percentage, the
numerator of which is an amount equal to the Outstanding Principal Balance on
such date of determination and the denominator of which is an amount equal to
the Aggregate Outstanding Principal Balance on such date of determination.
“Loan to Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is equal to (i) the Aggregate Outstanding Principal Balance
and (ii) the denominator of which is equal to the aggregate appraised value of
the Properties as determined by Lender in its reasonable discretion.
“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Lockbox Agreement” shall mean that certain Blocked Account Control Agreement,
dated as of the date hereof, by and among Cole WG Cleveland OH, LLC, Lockbox
Bank and Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Lockbox Bank” shall mean JP Morgan Chase Bank, N.A. or any successor or
permitted assigns thereof.
“Lockout Period” shall mean the period from the Closing Date through and
including April 11, 2011.
“Major Lease” shall mean any Lease which demises all or substantially all of the
space in the Improvements located on any Property.
“Management Agreement” shall mean (a) that certain Property Management and
Leasing Agreement dated as of April 6, 2004, by and between Cole Operating
Partnership I, LP, Cole Credit Property Trust, Inc. and Manager in connection
with the property management of the Properties, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time (in
accordance with the provisions hereof), in respect of the property management of
one or more Properties, and (b) at such time any Manager shall no longer be a
Manager, any replacement property management agreement shall either be
(i) acceptable to Lender and entered into by and between the applicable
Borrower(s) and a Qualified Manager, (acceptable to Lender as set forth in the
definition of Qualified Manager) pursuant to which such Qualified Manager is to
provide management and other services with respect to the Properties, or (ii) if
the applicable provisions of this Agreement require, a Replacement Management
Agreement.
“Management Agreement Side Letter” shall mean that certain letter agreement
dated as of the Closing Date by and among Borrowers, Cole Credit Property Trust,
Inc., Cole Operating Partnership I, LP, and Manager in which the Borrowers
acknowledge their duties and obligations as an “Owner” under the Management
Agreement.
“Manager” shall mean Cole Realty Advisors, Inc. (f/k/a Fund Realty Advisors,
Inc.) or, if the context requires, a Qualified Manager who is managing one or
more of the Properties in

 

12



--------------------------------------------------------------------------------



 



accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.
“Market Conditions” shall mean, as to any particular Property, a substantive
adverse change in the performance or cash flow of properties similar to such
Property generally resulting from significant downturns in the economy,
disruptions in rental or other income or reimbursements due to a bankruptcy
action of any tenant, casualty or condemnation, natural disaster, domestic
unrest, terrorist activity, or unforeseen factors beyond the reasonable control
of the Manager of such Property.
“Maturity Date” shall mean April 11, 2015, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.
“Material Action” means, with respect to any Person, to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or declare or effectuate a moratorium on the payment of any
obligation, or take action in furtherance of any such action.
“Material Adverse Change” shall mean if, in Lender’s reasonable discretion, the
business, operations, prospects, property, assets, liabilities or financial
condition of, Borrowers, any Principal of any Borrower, or Guarantor, in each
case, taken as a whole, or in the ability of any Borrower or Guarantor to
perform its obligations under the Loan Documents has changed in a manner which
could materially impair the value of Lender’s security for the Loan or prevent
timely repayment of the Loan or otherwise prevent the applicable person or
entity from timely performing any of its material obligations under the Loan
Documents or the Leases, as the case may be.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Borrower” shall mean Cole MezzCo CCPT I, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.
“Mezzanine Debt” shall mean the “Debt” as defined in the Mezzanine Loan
Agreement.
“Mezzanine Lender” shall mean the owner and holder of the Mezzanine Loan, from
time to time.

 

13



--------------------------------------------------------------------------------



 



“Mezzanine Loan” shall mean that certain loan in the original principal amount
of Sixteen Million Twenty-Five Thousand and No/100 Dollars ($16,025,000.00) made
by IVC Cole Mezz, LLC to Mezzanine Borrower pursuant to the Mezzanine Loan
Agreement, as the same may be amended or split pursuant to the terms of the
Mezzanine Loan Documents, subject to the terms of the Intercreditor Agreement.
“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan Agreement,
dated as of the date hereof, between Mezzanine Borrower and Mezzanine Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Mezzanine Loan Debt Service Payment Amount” shall mean the amount of regularly
scheduled principal and interest (excluding any default interest or balloon
payment of principal) due and payable on each “Payment Date”, as defined in the
Mezzanine Loan Agreement, pursuant to the Mezzanine Note.
“Mezzanine Loan Documents” shall mean the Mezzanine Loan Agreement and all other
documents or instruments evidencing, securing or guaranteeing the Mezzanine Loan
executed and delivered by Mezzanine Borrower, in connection with the Mezzanine
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, subject to the terms of the Intercreditor Agreement.
“Mezzanine Loan Event of Default” shall mean an “Event of Default” as defined in
the Mezzanine Loan Agreement.
“Mezzanine Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mezzanine Loan.
“Mezzanine Loan Percentage” shall mean, as of any date of determination and
prior to the application of the principal amount with respect to which the
Financing Percentages are then being calculated, the ratio, expressed as a
percentage, the numerator of which is an amount equal to the Mezzanine Loan
Outstanding Principal Balance on such date of determination and the denominator
of which is an amount equal to the Aggregate Outstanding Principal Balance on
such date of determination.
“Mezzanine Note” shall mean that certain Promissory Note (Mezzanine Loan) dated
as of the date hereof made by Mezzanine Borrower to Mezzanine Lender, in the
original principal amount of the Mezzanine Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Monthly Borrower Insurance Payment” shall have the meaning set forth in Section
7.2.1(a) hereof.
“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$174,848.71.
“Monthly Tenant Insurance Payment” shall have the meaning set forth in Section
7.2.1(b) hereof.

 

14



--------------------------------------------------------------------------------



 



“Monthly Tenant Tax Payment” shall have the meaning set forth in
Section 7.2.1(c) hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean, with respect to any Property, that certain first priority
mortgage, deed of trust, deed to secure debt or similar security agreement,
dated as of the date hereof, executed and delivered by the applicable Borrower
as security for the Obligations which encumbers such Property, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, and “Mortgages” shall mean, collectively, each and every Mortgage.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which any Borrower or any ERISA Affiliate, and one or
more employers other than such Borrower or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which such Borrower or an ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.8(a) hereof.
“Note” shall mean that certain Promissory Note of even date herewith in the
original principal amount of THIRTY FIVE MILLION SIX HUNDRED THOUSAND AND NO/100
DOLLARS ($35,600,000.00), made by Borrowers in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Note Register” shall have the meaning set forth in Section 9.6(b) hereof.
“Notice” shall have the meaning set forth in Section 10.6 hereof.
“O&M Agreement” shall mean, with respect to the Properties, any asbestos and
lead-based paint operations and maintenance program developed by the applicable
Borrower and

 

15



--------------------------------------------------------------------------------



 



approved by Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Obligations” shall mean, collectively, Borrowers’ obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall have the meaning set forth in Section 4.1.35 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by any
Borrower which is signed by an authorized officer of the general partner or
manager of such Borrower, as applicable.
“Open Date” shall have the meaning set forth in Section 2.4.1 hereof.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP (or another basis of accounting acceptable to
Lender and consistently applied), of whatever kind relating to the operation,
maintenance and management of any of the Properties based upon the latest
financial statements Lender has received from Borrower, which expenditures are
incurred on a regular monthly or other periodic basis, including without
limitation, utilities, ordinary repairs and maintenance, insurance, license
fees, Taxes, Other Charges, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation and amortization, debt service, pre-payments of principal (to the
extent permitted by this Agreement), Capital Expenditures (including any
reserves therefor maintained by any Borrower but not required hereunder), costs
of acquisition, impairment charges (maintained by any Borrower but not required
to be maintained as a Reserve Fund hereunder), and contributions to the
Replacement Reserve Funds, the Tax and Insurance Escrow Funds, the Rollover
Reserve Funds, and any other Reserve Funds or other funds required to be
deposited into any reserves required under the Loan Documents, provided this
definition shall exclude the foregoing expenses which are attributable to a
Property with a month to month Lease or Property where the tenant is subject to
a Bankruptcy Action, except for the following costs attributable to any such
Property: Taxes and Other Charges, Insurance Premiums on Policies and other
costs which would have to be paid relative to such Properties assuming that all
applicable Leases have terminated and no tenant remains in possession of the
Property.
“Original Tenant Insurance Deposit” shall have the meaning set forth in Section
7.2.1(b) hereof.
“Original Tenant Tax Deposit” shall have the meaning set forth in
Section 7.2.1(c) hereof.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.

 

16



--------------------------------------------------------------------------------



 



“Other Obligations” shall mean (a) the performance of all obligations of
Borrowers contained herein; (b) the performance of each obligation of Borrowers
or Guarantor contained in any other Loan Document; (c) the payment of all costs,
expenses, legal fees and liabilities incurred by Lender in connection with the
enforcement of any of Lender’s rights or remedies under the Loan Documents, or
any other instrument, agreement or document which evidences or secures any other
Obligations or collateral therefor, whether now in effect or hereafter executed;
and (d) the payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrowers and/or Guarantor to Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, under
any one or more of the Loan Documents and any amendment, extension,
modification, replacement or recasting of any one or more of the instruments,
agreements and documents referred to herein or therein or executed in connection
with the transactions contemplated hereby or thereby.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Overpayment” shall have the meaning set forth in Section 10.29(b) hereof.
“Overpaying Borrower” shall have the meaning set forth in Section 10.29(b)
hereof.
“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Payment Date” shall mean May 11, 2010 and each other eleventh (11th) day of
each calendar month occurring during the term of the Loan or, if such day is not
a Business Day, the immediately preceding Business Day.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in Schedule B of each of the Title Insurance Policies,
(c) Liens, if any, for Taxes imposed by any Governmental Authority which are not
yet due or delinquent, (d) the Leases existing as of the date hereof, as set
forth in Schedule II and any Leases entered into after the date hereof in
accordance with Section 5.1.20, and (e) such other title and survey exceptions
as Lender has approved or may approve in writing in Lender’s sole discretion,
which Permitted Encumbrances in the aggregate do not materially and adversely
affect the value, operation or use of any Property as used on the Closing Date
or any Borrower’s ability to repay the Loan.
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Permitted Transfer” shall have the meaning set forth in Section 5.2.10(d)
hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

17



--------------------------------------------------------------------------------



 



“Personal Property” with respect to any Property, shall have the meaning set
forth in Article 1 of the applicable Mortgage with respect to such Property.
“Physical Conditions Report” with respect to any Property, shall mean a report
prepared by a company satisfactory to Lender regarding the physical condition of
such Property, satisfactory in form and substance to Lender in its reasonable
discretion, which report shall, among other things, (i) not indicate that such
Property is in material violation of any applicable Legal Requirements
(including zoning, subdivision and building codes and laws), and (ii) include a
copy of a final certificate of occupancy with respect to all improvements if
reasonably obtainable (unless previously delivered to Lender).
“Policies” shall have the meaning specified in Section 6.1(b) hereof.
“Prepayment Date” shall have the meaning set forth in the definition of “Yield
Maintenance Premium” herein.
“Principal” shall mean the Special Purpose Entity that is (i) the general
partner of a Borrower, if such Borrower is a limited partnership or (ii) the
managing member of a Borrower, if such Borrower is a multi-member limited
liability company.
“Professional Independent Director” shall have the meaning set forth in the
definition of “Independent Director” above.
“Proforma Net Operating Income” shall mean, as of any date of determination by
Lender, Net Operating Income (using annualized amounts for any recurring
expenses not paid monthly) as reasonably determined by Lender based on (i) Gross
Income from Operations collected during the preceding calendar month solely with
respect to Leases in Place, projected on an annualized basis for the immediately
succeeding period of twelve (12) full calendar months, less (ii) actual
Operating Expenses for a trailing twelve (12) month period, adjusted for known
increases or decreases in such Operating Expenses for the immediately succeeding
period of twelve (12) full calendar months.
“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the ERISA or Section 4975 of the Code.
“Properties” shall mean, collectively, all of the parcels of real property
described on Schedule VI attached hereto (except with respect to any future date
after the Closing Date, if a Property which shall be the subject of a completed
Property Sale before such date, then such Property shall automatically be deemed
to be excluded from this definition, as set forth in forth in Section 2.6.2
hereof) and made a part hereof, all Improvements thereon and all Personal
Property owned by Borrowers and encumbered by the Mortgages, together with all
rights pertaining to such parcels of real property and the related Improvements,
all as more particularly described in the Mortgages.
“Property” shall mean any one of the Properties, individually.

 

18



--------------------------------------------------------------------------------



 



“Property Sale” shall have the meaning set forth in Section 2.6.1 hereof.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to any Property, any Borrower, Principal, Mezzanine Borrower, Guarantor and/or
Manager, including, without limitation, any financial data or financial
statements required under Section 5.1.1.
“Qualified Manager” shall mean either (a) Manager, or (b) in the reasonable
judgment of Lender, a Person which is a reputable and experienced management
organization (which may be an Affiliate of Borrowers) possessing experience in
managing properties similar in size, scope, use and value as the Properties,
provided, that (i) the applicable Borrower shall have obtained prior written
confirmation from the applicable Rating Agencies that management of the
applicable Property by such Person will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class thereof
issued pursuant to the Securitization or, if a Securitization has not occurred,
the applicable Borrower shall have obtained the prior written consent of Lender,
and (ii) such Person shall have entered into a Replacement Management Agreement
and Assignment of Management Agreement.
“Rating Agencies” shall mean each of S&P, Realpoint LLC, Moody’s and Fitch, or
any other nationally recognized statistical securities rating organizations as
may be designated by Lender to assign a rating to all or any portion of the
Securities.
“REA” shall mean, collectively, those reciprocal easement agreement(s), if any,
identified on Schedule B of the Title Insurance Policies, as the same may be
amended, restated, supplemented or otherwise modified from time to time, as more
specifically described in the Title Insurance Policy applicable to the Property
which is the subject of such title encumbrance.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Entities” shall have the meaning set forth in Section 5.2.10(f).
“Related Loan” shall mean a loan made by Lender to an Affiliate of any Borrower
or secured by a Related Property, that is included in a Securitization along
with the Loan, and any other loan that is cross-collateralized with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Property.
“Release” with respect to any Hazardous Substance shall include, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
“Release Price” shall mean, with respect to each Property identified in a Sale
Request:

 

19



--------------------------------------------------------------------------------



 



(i) if and to the extent that Lender determines that the amount (the “Trigger
Amount”) equal to the aggregate of (x) all prior Released Allocated Loan Amounts
as of the anticipated date of the Property Sale proposed in such Sale Request
and (y) the Allocated Loan Amount attributable to all such Sale Request
Properties (the “Sale Request Properties Allocated Loan Amount”), is less than
or equal to $10,325,000 (the “Release Price Threshold Amount”), an amount equal
to one hundred fifteen percent (115%) of the Allocated Loan Amount applicable to
such Sale Request Properties; provided that if the Trigger Amount is greater
than the Release Price Threshold Amount, then such portion of the Sale Request
Properties Allocated Loan Amount which does not cause the Trigger Amount to
exceed the Release Price Threshold Amount shall be deemed to be the Allocated
Loan Amount for such Sale Request Properties for the purpose of this clause (i)
(the “115% Calculated Amount”) and the remaining portion of such Trigger Amount
(which would otherwise constitute a portion of the Allocated Loan Amount) will
be for the purpose of this clause (i) be deemed to be zero; and instead (m) such
excess portion shall be governed as if it were a separate Allocated Loan Amount
which shall be calculated by Lender as provided in clause (ii) below, mutatis,
mutandis (such excess portion as multiplied by 120%, being herein called the
“120% Calculated Amount”) and (n) in making such calculation pursuant to clause
(ii) below, the Release Price for such Sale Request Properties shall equal the
aggregate of the 115% Calculated Amount and the 120% Calculated Amount (an
example of this situation is set forth in Schedule X); and
(ii) to the extent that the aggregate of (x) all prior Released Allocated Loan
Amounts as of the anticipated date of the Property Sale proposed in such Sale
Request and (y) the Allocated Loan Amount attributable to all Sale Request
Properties specified in such Sale Request Properties (as may be modified
pursuant to the foregoing clause (i)) to be released is greater than
$10,325,000, an amount equal to one hundred twenty percent (120%) of the
Allocated Loan Amount applicable to such Sale Request Properties.
“Release Price Threshold Amount” shall have the meaning set forth in the
definition of “Release Price”.
“Released Allocated Loan Amount” shall mean an amount, determined at the time of
each proposed Property Sale, equal to the aggregate sum of all Allocated Loan
Amounts attributable to all Properties that were the subject of any prior
completed Property Sale (but not for the Property Sale for which the
determination is being made).
“Rents” shall mean, in respect of each of the Properties taken separately or as
a whole, all rents (including percentage rents), rent equivalents, moneys
payable as damages (including payments by reason of the rejection of a Lease in
a Bankruptcy Action) or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, and other payments and consideration of whatever form or
nature received by or paid to or for the account of or benefit of any Borrower
or any of their agents or employees from any and all sources arising from or
attributable to any Property, and the Improvements thereon, including all
revenues from

 

20



--------------------------------------------------------------------------------



 



telephone services, laundry, vending, television and all receivables, customer
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of any Property or rendering of services by any Borrower, Manager, or
any of their respective agents or employees and proceeds, if any, from business
interruption or other loss of income insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager (acceptable to Lender as set forth
in the definition of “Qualified Manager”) substantially in the same form and
substance as the Management Agreement that such subsequent agreement is intended
to replace, with any changes being reasonably acceptable to Lender, or (ii) a
management agreement with a Qualified Manager, which management agreement shall
be reasonably acceptable to Lender in form and substance, provided, with respect
to this subclause (ii), Lender, at its option, may require that Borrowers shall
have obtained confirmation from the applicable Rating Agencies that such
management agreement will not cause a downgrade, withdrawal or qualification of
the then current ratings of the Securities or any class thereof; and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
the applicable Borrowers and such Qualified Manager at Borrowers’ expense.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Replacement Mezzanine Borrower” shall have the meaning set forth in
Section 5.2.10(f) hereof.
“Replacement Mezzanine Borrower’s Principal” shall have the meaning set forth in
Section 5.2.10(f) hereof
“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Replacement Reserve Funds, the Rollover Reserve Funds, the Required Repair
Funds, the Excess Cash Reserve Funds and any other escrow or reserve fund
established pursuant to the Loan Documents.

 

21



--------------------------------------------------------------------------------



 



“Restoration” shall mean the repair and restoration of any Property after a
Casualty or Condemnation as nearly as possible to the condition such Property
was in immediately prior to such Casualty or Condemnation, with such alterations
as may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively any Borrower, any Principal,
Mezzanine Borrower, and Guarantor.
“RICO” shall mean the Racketeer Influenced Corrupt Organizations Act.
“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.
“Rollover Reserve Funds” shall have the meaning set forth in Section 7.4.1
hereof.
“Rollover Reserve Monthly Deposit” shall mean the aggregate of the Basic
Rollover Reserve Monthly Deposit and the Conn’s Special Rollover Reserve Monthly
Deposit, if any, then due and payable hereunder.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of an option or other transfer
or disposal of a legal or beneficial interest, whether direct or indirect.
“Sale Request” shall have the meaning set forth in Section 2.6.1.
“Sale Request Properties” shall have the meaning set forth in Section 2.6.1.
“Sale Request Properties Allocated Loan Amount” shall have the meaning set forth
in the definition of “Release Price”.
“SEC” shall have the meaning set forth in Section 7.6 hereof.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Servicer” shall have the meaning set forth in Section 9.6 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

22



--------------------------------------------------------------------------------



 



“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times on and after the date hereof shall
comply with the following requirements unless it has received (1) prior written
consent to do otherwise from the Lender and the Mezzanine Lender, and
(2) following any Securitization, confirmation from the applicable Rating
Agencies that such noncompliance would not result in the qualification,
withdrawal, or downgrade of the rating of any Securities or any class thereof:
(a) was, is and will be organized solely for the purpose of (i) with respect to
any Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing, operating and disposing of the Property or
Properties owned by such entity, entering into loan documents relating to loans
secured by such Borrower’s Property which have been paid or defeased in full on
or about the date hereof, entering into this Agreement and the other Loan
Documents with Lender, refinancing the Property or Properties owned by such
entity in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; (ii) with respect to any general partner of any Borrower that is a
limited partnership, acting as a general partner of such Borrower and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (iii) with respect to any managing member of any
Borrower that is a multi-member limited liability company, acting as a managing
member of such Borrower and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;
(b) has not been, is not, and will not be engaged, in any business unrelated to
(i) with respect to any Borrower, the acquisition, development, ownership,
financing, management or operation of the Property or Properties owned by such
entity; (ii) acting as a general partner of one or more limited partnerships
that own one or more of the Properties; or (iii) acting as a member of the
limited liability company that owns one or more of the Properties, as
applicable;
(c) does not and will not have any assets other than (i) with respect to any
Borrower, the Property or Properties owned by such Borrower and personal
property (including, without limitation, cash) related thereto; (ii) with
respect to any general partner of any Borrower that is a limited partnership,
its general partnership interests in such Borrower; and (iii) with respect to
any managing member of any Borrower that is a multi-member limited liability
company, its managing membership interests in such Borrower, as applicable;
(d) (i) to the fullest extent permitted by law, has not engaged, sought or
consented to, and will not engage in, seek or consent to,
(A) any dissolution, winding up, liquidation, consolidation, or merger, or
(B) any sale of all or substantially all of its assets or any transfer of
partnership or membership interests (if such entity is a general partner in a
limited partnership, or a member in a limited liability company),
except as permitted under the Loan Documents, and (ii) except as permitted under
the Loan Documents or unless required by law, shall not cause, consent to or
permit any amendment of its

 

23



--------------------------------------------------------------------------------



 



limited partnership agreement, certificate of limited partnership, articles of
incorporation, articles of organization, by-laws, certificate of formation or
operating agreement with respect to the matters set forth in this definition;
(e) if such entity now is and will be a limited partnership, has as its only
general partner, (i) a Special Purpose Entity that is a corporation that
satisfies the requirements of subparagraph (f) below, or (ii) a limited
partnership or limited liability company which is itself a Special Purpose
Entity in accordance with the terms of this definition;
(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of managers
or directors of such entity to take any Material Action with respect to itself
or to any other entity in which it has a direct or indirect legal or beneficial
ownership interest, without the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors, including the
Independent Directors;
(g) if such entity is a limited liability company and such limited liability
company has more than one member, such limited liability company has as its
manager or managing member a Special Purpose Entity that is a corporation and
that owns at least one percent (1.0%) of the equity of the limited liability
company;
(h) if such entity is a limited liability company and such limited liability
company has only one member, such limited liability company (i) has been formed
under Delaware law, (ii) has either a corporation or one (1) other Person that
shall become a member of the limited liability company upon the dissolution or
disassociation of the member, (iii) has a board of directors or board of
managers with not less than two (2) Independent Directors or Independent
Managers, as applicable, and (iv) has a limited liability company operating
agreement that does not and will not cause or allow its board of directors or
board of managers to take any Material Action with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest, without the unanimous affirmative vote of one hundred percent (100%)
of the members of its board of directors or board of managers, including the
Independent Directors or Independent Managers, as applicable;
(i) if such entity is (A) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (B) a limited partnership, has a limited partnership agreement, or
(C) a corporation, has a certificate or articles of incorporation and bylaws, as
applicable, in each case, that provide that such entity will not:
(i) to the fullest extent permitted by applicable law, dissolve, merge,
liquidate or consolidate;
(ii) except as permitted under the Loan Documents, sell all or substantially all
of its assets;
(iii) except as permitted under the Loan Documents or unless required by
applicable law, engage in any other business activity, or amend its
organizational documents with respect to the matters set forth in this
definition; or

 

24



--------------------------------------------------------------------------------



 



(iv) without the affirmative vote of all its directors or managers (including
its Independent Directors or Independent Managers) or if the entity is a limited
partnership or limited liability company with more than one member, the
affirmative vote of all of the directors or manager (including the Independent
Directors or Independent Managers) of the general partner or managing member of
such entity, or the vote of all of its administrative trustees (including its
Independent Directors), take any Material Action with respect to itself or to
any other entity in which it has a direct or indirect legal or beneficial
ownership interest; or
(j) except for (A) the Loan and (B) capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents and applicable law and properly reflected on its books and records,
has not entered into or been a party to, and will not enter into or be a party
to, any transaction with its partners, members, beneficiaries, shareholders or
Affiliates, except in the ordinary course of its business and on terms which are
commercially reasonable and comparable to those which would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(k) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
(l) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;
(m) except with respect to the other Borrowers, as required pursuant to this
Agreement or the other Loan Documents, has maintained and will maintain its
accounts, books, records, resolutions and agreements separate from any other
Person and, to the extent that is required to file tax returns under applicable
law, has filed and will file its own tax returns, except to the extent that it
has been or is required to file consolidated tax returns by law;
(n) Intentionally Omitted;
(o) other than (i) with respect to the other Borrowers as contemplated by this
Agreement, the Cash Management Agreement or the other Loan Documents and (ii) in
the case of a Wachovia Borrower, as contemplated by the Wachovia Lockbox
Agreements, (A) has not commingled, and will not commingle, its funds or assets
with those of any other Person and (B) has not participated and will not
participate in any cash management system with any other Person;
(p) has held and will hold its assets in its own name;
(q) has held itself out and identified itself, and will hold itself out and
identify itself, and has conducted and will conduct its business, in its name or
in a name franchised or licensed to it by an entity other than an Affiliate of
any Borrower and not as a division or part of any other Person, except (A) with
respect to the other Borrowers, as required pursuant to this

 

25



--------------------------------------------------------------------------------



 



Agreement or the other Loan Documents, and (B) for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in clause (j) above of this definition, so long as the manager,
or equivalent thereof, under such business management services agreement holds
itself out as an agent of such Borrower;
(r) except with respect to the other Borrowers, as required pursuant to this
Agreement or the other Loan Documents, has maintained and will maintain its
balance sheets, financial statements, accounting records and other entity
documents separate from any other Person and has not permitted, and will not
permit, its assets to be listed as assets on the financial statement of any
other entity except as required by GAAP (or another basis of accounting
acceptable to Lender and consistently applied); provided, however, that
appropriate notation shall be made on any such consolidated statements to
indicate its separateness from such Affiliate and to indicate that its assets
and credit are not available to satisfy the debt and other obligations of such
Affiliate or any other Person and such assets shall be listed on its own
separate balance sheet;
(s) except with respect to the other Borrowers, as required pursuant to this
Agreement or the other Loan Documents, has paid and will pay its own liabilities
and expenses, including the salaries of its own employees, out of its own funds
and assets, and has maintained and will maintain a sufficient number of
employees in light of its contemplated business operations;
(t) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(u) has had no and will have no Indebtedness (including loans, whether or not
such loans are evidenced by a written agreement) other than in the case of a
Borrower (i) the Loan, (ii) unsecured trade and operational debt incurred in the
ordinary course of business relating to the ownership and operation of the
Property or Properties owned by such entity and the routine administration of
such Borrower, in amounts, together with such debt of the other Borrowers, not
to exceed one percent (1%) of the original principal amount of the Loan, in the
aggregate, which liabilities are not more than sixty (60) days past the date
incurred, are not evidenced by a note and are paid when due, and which amounts
are normal and reasonable under the circumstances; (iii) such other liabilities
that are expressly permitted pursuant to this Agreement; and (iv) in the case of
a Borrower, loans secured by such Borrower’s Property which have been paid or
defeased in full on or about the date hereof;
(v) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for, the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except (i) as permitted pursuant to this
Agreement, (ii) in the case of a Borrower, in connection with the Loan, or (iii)
with respect to the general partner of any Borrower that is a limited
partnership, as such general partner may be liable under applicable law for the
obligations of such Borrower as the general partner thereof;
(w) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

26



--------------------------------------------------------------------------------



 



(x) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;
(y) has maintained and used, now maintains and uses, and will maintain and use,
separate invoices and checks bearing its name. The invoices, and checks utilized
by the Special Purpose Entity or utilized to collect its funds or pay its
expenses have borne and shall bear its own name and have not borne and shall not
bear the name of any other entity unless such entity is clearly designated as
being the Special Purpose Entity’s agent;
(z) has not pledged and will not pledge its assets for the benefit of any other
Person, except, in the case of a Borrower, (i) in connection with the Loan
pursuant to the Loan Documents and (ii) in connection with a loan secured by
such Borrower’s Property that has been paid or defeased in full on or about the
date hereof;
(aa) Intentionally Omitted;
(bb) except with respect to the other Borrowers as required pursuant to this
Agreement or the other Loan Documents, has maintained and will maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;
(cc) has not made and will not make loans or advances to, or own or acquire any
stock or securities of, any Person or hold evidence of indebtedness issued by
any other Person or entity (other than cash and investment-grade securities
issued by an entity that is not an Affiliate of or subject to common ownership
with such entity);
(dd) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or department of
it, and has not identified itself, and shall not identify itself, as a division
or department of any other Person;
(ee) Intentionally Omitted;
(ff) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash in excess of the amount required to pay the
Obligations is insufficient to pay such obligation;
(gg) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;
(hh) does not and will not have any of its obligations guaranteed by any
Affiliate, except as provided by the Loan Documents;
(ii) has not formed, acquired or held and will not form, acquire or hold any
subsidiary or own any equity interest in any other entity, except that any
entity acting as the

 

27



--------------------------------------------------------------------------------



 



general partner of one or more Borrowers that is a limited partnership that owns
one or more of the Properties may acquire a general partnership interest in such
Borrower or Borrowers;
(jj) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct;
(kk) will not consolidate or merge with or into any Person;
(ll) to the fullest extent permitted by law, will not dissolve or liquidate; and
(mm) except in connection with a sale or other transfer permitted under the Loan
Documents, will not sell all or substantially all of its assets.
“State” shall mean the State or Commonwealth as applicable in the context where
such term is used, and where used with respect to one or more Properties, shall
mean the State or Commonwealth in which any particular Property or any part
thereof is located.
“Survey” shall mean, with respect to each of the Properties, a survey of such
Property prepared pursuant to the requirements contained in Section 3.1.3(c)
hereof, and “Surveys” shall mean, collectively, every Survey.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in
Section 7.2.1(e) hereof.
“Tax and Insurance Escrow Monthly Deposit” shall have the meaning set forth in
Section 7.2.1(e) hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property or part thereof, together with all interest and penalties
thereon.
“Tenant Policies” shall have the meaning set forth in Section 7.2.1(b) hereof
“Tenant Taxes” shall have the meaning set forth in Section 7.2.1(c) hereof.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean First American Title Insurance Company.
“Title Insurance Policy” or “Title Insurance Policies” shall mean, individually
or collectively, as the context may require, each of the ALTA Mortgagee title
insurance policies in a form acceptable to Lender (or, if the applicable
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) issued
with respect to each of the Properties and insuring the liens of the Mortgages
encumbering the Properties, as applicable.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

28



--------------------------------------------------------------------------------



 



“Transferee” shall have the meaning set forth in Section 5.2.10(f).
“Transferee’s Principal” shall have the meaning set forth in Section 5.2.10(f).
“Transferee’s Sponsor” shall have the meaning set forth in Section 5.2.10(f).
“Trigger Amount” shall have the meaning set forth in the definition of “Release
Price.”
“Trustee” shall mean the trustee under the applicable Mortgage, as applicable.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York unless otherwise specified herein.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“Wachovia Borrowers” shall mean Cole WG Houston TX, LP, Cole WG Lawrence KS,
LLC, Cole RA Warren OH, LLC, Cole WG Cahokia IL, LLC, Cole WG Cleveland OH, LLC
and Cole LO Texas City TX, LP.
“Wachovia Lockbox Agreements” shall mean (a) the Lockbox Account and Security
Agreement between Cole WG Houston TX, LP, Cole Realty Advisors, Inc., US Bank
National Association and Wachovia Bank, National Association dated as of
January 29, 2010; (b) the Lockbox Account and Security Agreement between Cole WG
Lawrence KS, LLC, Cole Realty Advisors, Inc., US Bank National Association and
Wachovia Bank, National Association dated as of January 29, 2010; (c) the
Lockbox Account and Security Agreement between Cole RA Warren OH, LLC, Cole
Realty Advisors, Inc., US Bank National Association and Wachovia Bank, National
Association dated as of January 29, 2010; (d) the Lockbox Account and Security
Agreement between Cole WG Cahokia IL, LLC, Cole Realty Advisors, Inc., US Bank
National Association and Wachovia Bank, National Association dated as of
January 29, 2010; (e) the Lockbox Account and Security Agreement between Cole WG
Cleveland OH, LLC, Cole Realty Advisors, Inc., US Bank National Association and
Wachovia Bank, National Association dated as of January 29, 2010; and (f) the
Lockbox Account and Security Agreement between Cole LO Texas City TX, LP, Cole
Realty Advisors, Inc., US Bank National Association and Wachovia Bank, National
Association dated as of February 5. 2010.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) 1%
of any applicable prepayment, or (b) the present value as of the Prepayment Date
of the Calculated Payments determined by discounting such payments at the
Discount Rate. As used in this definition, the term “Prepayment Date” shall mean
the date on which prepayment is made. As used in this definition, the term
“Calculated Payments” shall mean the monthly payments of interest only which
would be due from the Prepayment Date through the Open Date based on the
principal amount of the Loan being prepaid on the Prepayment Date and assuming
an interest rate per annum equal to the difference (if such difference is
greater than zero) between (y) the Interest Rate and (z) the Yield Maintenance
Treasury Rate. As used in this definition, the term

 

29



--------------------------------------------------------------------------------



 



“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually. As used in this definition, the term “Yield Maintenance Treasury
Rate” shall mean the yield calculated by Lender by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
Constant Maturities with maturity dates (one longer or one shorter) most nearly
approximating the Open Date. In the event Release H.15 is no longer published,
Lender shall select a comparable publication to determine the Yield Maintenance
Treasury Rate. In no event, however, shall Lender be required to reinvest any
prepayment proceeds in U.S. Treasury obligations or otherwise.
“Yield Maintenance Treasury Rate” shall have the meaning set forth in the
definition of “Yield Maintenance Premium” herein.
Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to.” Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.
ARTICLE 2
GENERAL TERMS
Section 2.1 Loan Commitment; Disbursement to Borrowers.
2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make, and Borrowers hereby agree to
borrow, the Loan on the Closing Date.
2.1.2 Single Disbursement to Borrowers. Borrowers may request and receive only
one disbursement hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.3 The Note, Mortgages and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgages, the Assignments of Leases, the Guaranty and
the other Loan Documents.
2.1.4 Use of Proceeds. Borrowers shall use the proceeds of the Loan to (a) repay
and discharge existing loans, if any, relating to one or more of the Properties,
(b) pay all past-due Basic Carrying Costs, if any, with respect to the
Properties, (c) make initial deposits into the Reserve Funds on the Closing Date
in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (e) fund

 

30



--------------------------------------------------------------------------------



 



any working capital requirements of one or more of the Properties, and
(f) distribute the balance, if any, to Borrowers.
Section 2.2 Interest Rate.
2.2.1 Interest Rate. Subject to Section 2.2.4 hereof, interest on the
Outstanding Principal Balance shall accrue from the Closing Date to but
excluding the Maturity Date at the Interest Rate.
2.2.2 Interest Calculation. With respect to any applicable period, interest on
the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on a three hundred sixty (360) day year by
(c) the average Outstanding Principal Balance in effect for the applicable
period as calculated by Lender.
2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect thereof
and any other amounts due pursuant to the Loan Documents, shall accrue interest
at the Default Rate, calculated from the date such payment was due without
regard to any grace or cure periods contained herein.
2.2.4 Usury Savings. It is agreed that this Agreement, the Note, the other Loan
Documents and all other agreements and communications between any Borrower and
Lender are hereby and shall automatically be limited so that, after taking into
account all amounts deemed interest, the interest contracted for, charged or
received by Lender shall never exceed the Maximum Legal Rate, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Borrowers to Lender, and (c) if through any
contingency or event Lender receives or is deemed to receive interest in excess
of the Maximum Legal Rate, any such excess shall be deemed to have been applied
(without prepayment penalty or premium or any Yield Maintenance Premium) toward
payment of the Debt and Other Obligations of a monetary nature until the Debt
and such Other Obligations are paid in full, and within two (2) Business Days of
such payment in full, shall be returned to Borrowers. All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the sums due under
the Loan, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Loan does not exceed the Maximum Legal Rate of interest from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.3 Monthly Debt Service Payment.
2.3.1 Monthly Debt Service Payment. Borrowers shall pay to Lender (a) on the
date hereof, an amount equal to interest only on the Outstanding Principal
Balance for the period commencing on the Closing Date up to but not including
the first Payment Date following the Closing Date (unless the Closing Date is
the eleventh (11th) day of the month, in which case no such interest only
payment shall be due), which amount shall be applied on the first Payment Date
to interest which shall have accrued on the Outstanding Principal Balance during
such

 

31



--------------------------------------------------------------------------------



 



period and (b) on each Payment Date thereafter up to and including the Maturity
Date, Borrower shall make a payment to Lender of principal and interest in an
amount equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to accrued and unpaid interest and the balance to principal.
2.3.2 Payments Generally. The first interest accrual period hereunder shall
commence on and include the Closing Date and end on the first Payment Date. Each
interest accrual period thereafter shall commence on the eleventh (11th) day of
each calendar month during the term of the Loan and shall end on and include the
tenth (10th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
All amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.
2.3.3 Payment on Maturity Date. Borrowers shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgages and the other Loan
Documents.
2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, including the payment of principal due on the Maturity
Date, is not paid by Borrowers by the date on which it is due, Borrowers shall
pay to Lender upon demand an amount equal to the lesser of (a) five percent (5%)
of such unpaid sum, and (b) the maximum amount permitted by applicable law, in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgages and the
other Loan Documents to the extent permitted by applicable law.
2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Any
payments or prepayments required to be made hereunder or under the Cash
Management Agreement by Lender or Servicer out of the Cash Management Account
shall be deemed to have been timely made for purposes of this Section 2.3.5.
Section 2.4 Prepayments.
2.4.1 Voluntary Prepayments. Except as otherwise provided herein, no Borrower
shall have the right to prepay the Loan in whole or in part prior to the
Maturity Date. On any Business Day following the Lockout Period, Borrowers may,
at Borrowers’ option and upon not less than thirty (30) days irrevocable prior
written notice to Lender, prepay the Outstanding Principal Balance in whole or
in part and, so long as no Event of Default has occurred and is continuing,
subject to Borrowers paying to Lender a prepayment premium equal to the Yield
Maintenance Premium on the applicable prepayment amount, provided, however,

 

32



--------------------------------------------------------------------------------



 



that no Yield Maintenance Premium shall be due if the Loan is prepaid on or
after October 12, 2014 (the “Open Date”). In addition, if any prepayment is made
on a day other than a Payment Date, Borrowers shall also pay interest on the
principal amount so prepaid through, but not including, the next succeeding
Payment Date. Any partial prepayment shall be applied to the last payments of
principal due under the Note and shall not in any event change the Monthly Debt
Service Payment Amount.
2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrowers for Restoration,
Borrowers shall prepay, or authorize Lender to apply Net Proceeds as a
prepayment of, the Outstanding Principal Balance of the Note in an amount equal
to one hundred percent (100%) of such Net Proceeds. So long as no Event of
Default has occurred and is continuing, no Yield Maintenance Premium shall be
due in connection with any prepayment made pursuant to this Section 2.4.2. Any
partial prepayment under this Section 2.4.2 shall be applied to the last
payments of principal due under the Loan and shall not in any event change the
Monthly Debt Service Payment Amount. Any Net Proceeds remaining after the
prepayment of the Debt in full shall, within two (2) Business Days thereafter,
be (a) disbursed to Mezzanine Lender for application in accordance with the
terms of the Mezzanine Loan Documents if the Mezzanine Debt (or any portion
thereof) is then outstanding, until the Mezzanine Debt is paid in full, and then
(b) the balance disbursed to Borrowers.
2.4.3 Prepayments Made While any Event of Default Exists. If after the
occurrence and during the continuance of an Event of Default, payment of all or
any part of the Debt is tendered by any Borrower or otherwise recovered by
Lender (including through application of any Reserve Funds), such tender or
recovery shall be deemed (a) to have been made on the next occurring Payment
Date, and (b) to be a voluntary prepayment by Borrowers in violation of the
prohibition against prepayment set forth in Section 2.4.1 hereof, and Borrowers
shall pay, in addition to the Debt, an amount equal to (A) if such prepayment
amount is paid during the Lockout Period the aggregate of (i) the Yield
Maintenance Premium in respect of the Outstanding Principal Balance, or portion
thereof, being prepaid or satisfied, plus (ii) one percent (1%) of the principal
amount being repaid; and (B) if such prepayment amount is paid after the
expiration of the Lockout Period, the Yield Maintenance Premium in respect of
the prepayment amount.
Section 2.5 Intentionally Omitted.
Section 2.6 Release of Properties. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of any
Mortgage.
2.6.1 Partial Releases. Notwithstanding anything to the contrary set forth in
this Agreement or the other Loan Documents, in the event that Borrowers desire
to sell one or more of the Properties (each such sale, a “Property Sale”), to a
bona fide third party purchaser who is not a Restricted Party or an Affiliate of
a Restricted Party, Borrowers shall have the right after the Lockout Period and
without violating the Loan Documents, to sell such Property or Properties and
obtain a release of such Property or Properties from the Lien of the applicable

 

33



--------------------------------------------------------------------------------



 



Mortgage or Mortgages and the other Loan Documents encumbering such Property or
Properties, provided that all of the following conditions shall be satisfied
with respect to such Property Sale:
(a) Borrowers shall have submitted to Lender and Mezzanine Lender a written
request for release relating to such Property Sale (each, a “Sale Request”) at
least thirty (30) days prior to the proposed Property Sale, which Sale Request
(i) shall specify the Property or Properties that Borrowers intend to sell
(collectively, the “Sale Request Properties”) and state the anticipated closing
date of such Property Sale, and (ii) shall include an Officer’s Certificate
providing a certification that as of the date of the Sale Request, no Default or
Event of Default has occurred and is continuing;
(b) Borrowers shall have paid, or shall have arranged to be paid
contemporaneously with the closing of the Property Sale, to (i) Lender, and
Lender shall have received by wire transfer of immediately available federal
funds, the applicable Yield Maintenance Premium, if any, based on the portion of
the pro rata share of the Release Price to be paid to Lender as contemplated by
Section 2.6.1(c) and (ii) Mezzanine Lender, the yield maintenance premium it is
entitled to receive in connection with its receipt of its pro rata share of the
Release Price as contemplated by Section 2.6.1(c);
(c) In addition to the amount set forth in the preceding clause (b), Borrowers
shall have paid, or shall have arranged to be paid, contemporaneously with the
closing of the Property Sale, to Lender and Mezzanine Lender, and Lender and
Mezzanine Lender shall have received by wire transfer of immediately available
federal funds, an amount equal to the sum of (i) in the case of Lender, its pro
rata share of the Release Price for the Sale Request Properties (based on the
Financing Percentages), the proceeds of which Release Price, shall be applied to
prepay the Debt in accordance with Section 2.6.4, (ii) in the case of the
Mezzanine Lender, the remainder of the Release Price, the proceeds of which
shall be applied to prepay the Mezzanine Debt in accordance with the Mezzanine
Loan Agreement, plus (iii) with respect to Lender or Mezzanine Lender, as the
case may be, all accrued and unpaid interest on said amounts prepaid in
accordance with the terms of this Agreement and the Mezzanine Loan Agreement, as
applicable, plus (iv) if such prepayment occurs on a day other than a Payment
Date, to Lender or Mezzanine Lender, as the case may be, interest at the
applicable interest rates under the Loan and the Mezzanine Loan on the
respective amounts so prepaid through, but not including, the next succeeding
Payment Date;
(d) Borrowers shall have paid, in connection with the Sale Request Properties,
all of the actual out-of-pocket reasonable third party legal fees and actual
out-of-pocket reasonable third party expenses incurred by Lender and Mezzanine
Lender in connection with reviewing and processing each such Sale Request,
whether or not any Property Sale which is the subject of a Sale Request actually
closes;
(e) No Default or Event of Default shall have occurred and be continuing at the
time of the submission by Borrowers of the Sale Request or at the time of the
closing of any Property Sale;
(f) Those Properties which are not the subject of a Property Sale shall continue
to comply with all applicable Legal Requirements, including, without limitation,
zoning

 

34



--------------------------------------------------------------------------------



 



and/or parking requirements to the extent such compliance is required elsewhere
in this Agreement;
(g) The proportion of Net Operating Income derived from Leases with Investment
Grade tenants immediately following, and after giving effect to, such Property
Sale shall be no less than the Closing Date Percentage of Investment Grade
Income;
(h) After giving effect to the Property Sale, the Debt Service Coverage Ratio
for the annual period immediately prior to the anticipated Property Sale, based
on the annual Net Operating Income applicable to the remaining Properties (i.e.,
excluding the Properties subject to such Property Sale or any prior Property
Sale) shall not be less than the greater of (i) the Debt Service Coverage Ratio
for all Properties in effect as of the Closing Date, and (ii) the Debt Service
Coverage Ratio in effect immediately prior to the Property Sale;
(i) After giving effect to the Property Sale, the Loan to Value Ratio for the
annual period immediately prior to the anticipated Property Sale, based on the
values applicable to the remaining Properties (i.e., excluding the Properties
subject to such Property Sale or any prior Property Sale) shall not be greater
than the Loan to Value Ratio for all Properties in effect as of the Closing
Date;
(j) If and to the extent any proposed Sale Request Property is subject to a
master lease with other Properties (not previously subject to a Property Sale),
and Borrower intends to have any of such other Properties remain subject to the
Lien of the Mortgage or Mortgages following an applicable Property Sale, then
Borrower (A) shall enter into an amendment of the Lease which is such Master
Lease, which among other things shall (i) release each such Sale Request
Property from the terms of such Lease, (ii) adjusts rent in a manner set forth
in such master lease or as may otherwise be reasonably acceptable to Lender and
Mezzanine Lender, (iii) adjusts expenses that must be paid by landlord under the
terms of such Lease (and which are not reimbursed by tenant under such Lease) in
a manner which is reasonably acceptable to Lender and Mezzanine Lender and
(iv) otherwise contains terms and provisions which are reasonably acceptable to
Lender and Mezzanine Lender, and (B) shall cause such tenant to provide such
estoppels and enter into a modification of the existing subordination,
non-disturbance and attornment agreement and such other documentation, as Lender
and Mezzanine Lender each reasonably requires; and
(k) The Manager and other parties to the Management Agreement shall provide
Lender with written evidence that the Properties that are the subject of the
applicable Property Sale will no longer be subject to the application of the
Management Agreement once such Property Sale has been completed and that Manager
will no longer earn fees under the Management Agreement with respect to said
Properties once such Property Sale has been completed.
2.6.2 Release of Property. With respect to any Property Sale, on or prior to the
closing of such Property Sale if all of the conditions set forth in
Section 2.6.1 with respect to such Property Sale have been satisfied, Lender, at
the sole cost and expense of Borrowers, shall execute and deliver to Borrowers
the releases, satisfactions, discharges and/or assignments, as applicable and as
reasonably requested by Borrowers, of the Mortgage, the Assignment of

 

35



--------------------------------------------------------------------------------



 



Leases and the other Loan Documents which solely relate to the Property or
Properties to be released. Upon the closing of any Property Sale, all references
herein or in any of the other Loan Documents to the term “Properties” shall be
deemed to exclude the Property or Properties sold pursuant to such Property
Sale, as provided for in Section 2.6.5. Furthermore, if all Properties owned by
any Borrower have been the subject of one or more completed Property Sales, upon
the closing of the last completed Property Sale in accordance with this
Agreement relating to the Properties owned by such Borrower, such Borrower shall
be released from the Note, this Agreement and any other Loan Document to which
such Borrower is a party and shall cease to be a “Borrower” under the Note, this
Agreement or any other Loan Document and all references in the Note, this
Agreement or any other Loan Document to the term “Borrower” or “Borrowers” shall
be deemed to exclude such Borrower.
2.6.3 Release Upon Payment in Full. Lender shall, upon the written request and
at the expense of Borrowers, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Mortgages and the Assignments of Leases and Rents and
the Lien of this Agreement upon the Lockbox Account, the Cash Management
Account, all Reserve Funds and all other security interests granted herein and
under the Loan Documents (collectively, the “Security Documents”) and remit any
remaining Reserve Funds, as a distribution permitted under applicable law,
within two (2) Business Days thereafter, to (i) Mezzanine Lender, if the
Mezzanine Loan is still outstanding, or (ii) Borrowers, if the Mezzanine Loan
has been paid in full.
2.6.4 Application of Payments of Principal. Notwithstanding anything to the
contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated among the Loan and the Mezzanine Loan as follows:
(a) so long as no Event of Default shall have occurred and be continuing, any
voluntary prepayment by Borrowers or Mezzanine Borrower shall be allocated by
Lender or Mezzanine Lender as the case may be, so that (i) a portion of any such
prepayment shall be paid to, and applied by, Lender to the Debt as a prepayment
thereof (subject to the provisions set forth in Section 2.4.1 hereof), and
(ii) the remaining portion of such prepayment shall be applied by Mezzanine
Lender to the Mezzanine Debt as prepayment thereof in accordance with
Section 2.4.1 of the Mezzanine Loan Agreement, provided that (x) such allocation
of any such voluntary payments, as between Lender and Mezzanine Lender, shall be
made pro rata in accordance with the respective Financing Percentages (as were
in effect immediately prior to such prepayment or payment of the Release Price,
as the case may be) until the Mezzanine Debt and the Debt are paid in full,
which Financing Percentages shall be calculated by Lender as of the time
immediately prior to such prepayment; and (y) in respect of the portion of any
such prepayment which is to be paid to Mezzanine Lender, Mezzanine Borrower
shall be obligated to pay the yield maintenance premium contemplated in
Section 2.4.1 of the Mezzanine Loan Agreement. Notwithstanding the forgoing
provisions of this clause (a) to the contrary, upon the occurrence and during
the continuance of an Event of Default, Lender shall be required to apply its
share of any voluntary prepayment made by Borrowers or Mezzanine Borrowers
pursuant to this Section 2.6.4(a), to the payment of the Obligations of a
monetary nature owed to Lender under the Loan Documents, or to the obligations
of a monetary nature owed to Mezzanine Lender under the Mezzanine Loan Documents
in any order, priority and proportions as Lender

 

36



--------------------------------------------------------------------------------



 



shall elect in its sole discretion from time to time, provided that at such time
as all of the Obligations of a monetary nature owed to Lender under the Loan
Documents are paid in full, any remainder of such voluntary prepayment shall be
paid to Mezzanine Lender, as a distribution permitted by applicable law, within
two (2) Business Days thereafter, for application in accordance with the terms
of the Mezzanine Loan Documents if the Mezzanine Debt (or any portion thereof)
is then outstanding, until the Mezzanine Debt is paid in full. Within two
(2) Business Days after the Mezzanine Debt is paid in full, any remaining
balance of such voluntary prepayment shall be disbursed Borrowers;
(b) all Net Proceeds not required to be made available for Restoration shall be
applied as follows (provided if any Net Proceeds shall have been applied to pay
for any Restoration, it shall be a condition to making such application that
Lender shall have received any required certificate of occupancy relative to the
Restoration and evidence reasonably satisfactory to lender that such Restoration
is complete and all Persons doing work in respect of such Restoration have been
paid in full): first to Obligations of a monetary nature, in any order, priority
and proportions as Lender shall elect in its sole discretion from time to time,
until the Obligations of a monetary nature owed to Lender are paid in full, and
then (i) disbursed to Mezzanine Lender as a distribution permitted under
applicable law, within two (2) Business Days after the Debt and any Other
Obligations of a monetary nature are paid in full, for application in accordance
with the terms of the Mezzanine Loan Documents if the Mezzanine Debt (or any
portion thereof) is then outstanding, until the Mezzanine Debt is paid in full,
and then (ii) the balance disbursed to Borrowers within two (2) Business Days
after the Mezzanine Debt is paid in full;
(c) any Reserve Funds or other cash collateral held by or on behalf of Lender,
whether in the Cash Management Account or otherwise, including, without
limitation, any Net Proceeds then being held by Lender, shall, upon the
occurrence and during the continuance of an Event of Default, be applied in one
of the following ways, as applicable, as determined by Lender in its sole
discretion: (i) in the case of Reserve Funds, such sums may be held by Lender
for application to the purpose for which such Reserve Funds were reserved in
Article 7 hereof, (ii) in the case of other cash collateral held by or on behalf
of Lender, whether in the Cash Management Account or otherwise, including,
without limitation, any Net Proceeds then being held by Lender, such sums may
either be applied, in Lender’s sole discretion to (A) pay expenses related to
the Properties, or be deposited by Lender into any of the accounts for Reserve
Funds set forth in Article 7 hereof, or (iii) in the case of Reserve Funds or
other cash collateral held by or on behalf of Lender, whether in the Cash
Management Account or otherwise, including, without limitation, any Net
Proceeds, such sums may be applied by Lender to the following (in the following
order): first, to the Debt or Other Obligations of a monetary nature, in any
order, priority and proportions as Lender shall elect in its sole discretion
from time to time, until all Obligations of a monetary nature owed to Lender are
paid in full, and then, as a distribution permitted under applicable law, within
two (2) Business Days thereafter, disbursed to Mezzanine Lender for application
in accordance with the terms of the Mezzanine Documents if the Mezzanine Debt
(or any portion thereof) is then outstanding, until the Mezzanine Debt is paid
in full, and then (ii) the balance disbursed to Borrowers within two
(2) Business Days after the Mezzanine Debt is paid in full; and

 

37



--------------------------------------------------------------------------------



 



(d) all Rents received by Lender upon the occurrence and during the continuance
of an Event of Default pursuant to the Assignments of Leases shall be applied by
Lender to any of the following , as determined by Lender in its sole discretion,
(i) to pay expenses related to the Properties, (ii) to be deposited by Lender
into any of the accounts for Reserve Funds set forth in Article 7 hereof, and/or
(iii) to the application of the following (in the following order): first to the
Debt and Other Obligations of a monetary nature, in any order, priority and
proportions as Lender shall elect in its sole discretion from time to time,
until all Obligations of a monetary nature owed to Lender are paid in full, and
then, as a distribution permitted under applicable law, within two (2) Business
Days and second after all such Debt and Other Obligations of a monetary nature
have been paid in full, (A) to be disbursed to Mezzanine Lender for application
in accordance with the terms of the Mezzanine Loan Documents if the Mezzanine
Debt (or any portion thereof) is then outstanding, until the Mezzanine Debt is
paid in full, and then (B) the balance to be disbursed to Borrowers within two
(2) Business Days after the Mezzanine Debt is paid in full.
2.6.5 Definition of Property. Upon giving effect to any completed Property Sale
and Borrowers’ satisfaction of the terms and provisions of Section 2.6.1 hereof,
all references herein or in any of the other Loan Documents to the term
“Properties” shall be deemed to exclude the Property covered under such Property
Sale.
Section 2.7 Cash Management.
2.7.1 Lockbox Account. (a) Borrowers shall establish and maintain a segregated
Eligible Account (the “Lockbox Account”) with the Lockbox Bank in trust for the
benefit of Lender, which Lockbox Account shall be under the sole dominion and
control of Lender (and Borrower shall have no right to require Lockbox Bank to
allow Borrower to make withdrawals from the Lockbox Account). The Lockbox
Account shall be entitled “Cole WG Cleveland OH, LLC, as Borrower, pursuant to
Loan Agreement dated as of April 1, 2010 — Lockbox Account.” Each Borrower
(i) hereby grants to Lender a first priority security interest in the Lockbox
Account and all deposits at any time contained therein and the proceeds thereof,
and (ii) will take all actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Lockbox Account, including,
without limitation, executing and filing UCC-1 Financing Statements and
continuations thereof. No Borrower shall in any way alter or modify the Lockbox
Account. Borrowers will notify Lender of the account number thereof. Lender and
Servicer shall have the sole right to make withdrawals from the Lockbox Account
and all costs and expenses for establishing and maintaining the Lockbox Account
shall be paid by Borrowers. All monies now or hereafter deposited into the
Lockbox Account shall be deemed additional security for the Debt.
(b) Borrowers shall, or shall cause Manager to, deliver written instructions to
all tenants under Leases to deliver all Rents payable thereunder directly to the
Lockbox Account. Borrowers shall, and shall cause Manager to, deposit all
amounts received by any Borrower or Manager constituting Rents into the Lockbox
Account within two (2) Business Days after receipt.
(c) Borrowers shall obtain from the Lockbox Bank its agreement in form and
substance reasonably satisfactory to Lender, to transfer to the Cash Management
Account in

 

38



--------------------------------------------------------------------------------



 



immediately available funds by federal wire transfer all amounts on deposit in
the Lockbox Account once every week throughout the term of the Loan.
(d) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Lockbox Account to the payment of the Debt in any order in its
sole discretion.
(e) The Lockbox Account shall not be commingled with other monies held by any
Borrower, Manager or Lockbox Bank.
(f) No Borrower shall further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(g) Subject to Section 9.4 hereof, each Borrower shall, jointly and severally,
indemnify Lender and Lockbox Bank and hold Lender and Lockbox Bank harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Lockbox Account and/or the Lockbox Agreement (unless arising from the
gross negligence or willful misconduct of Lender or Lockbox Bank, as applicable)
or the performance of the obligations for which the Lockbox Account was
established.
2.7.2 Cash Management Account. (a) Lender shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Wells
Fargo Bank, N.A., as agent, in trust for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “The Royal Bank of Scotland plc, as
Lender, pursuant to Loan Agreement dated as of April 1, 2010 — Cash Management
Account.” Each Borrower (i) hereby grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions reasonably
requested by Lender to maintain in favor of Lender a perfected first priority
security interest in the Cash Management Account, including, without limitation,
executing and filing UCC-1 Financing Statements and continuations thereof. No
Borrower shall in any way alter or modify the Cash Management Account. Lender
and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrowers.
(b) Provided no Event of Default shall have occurred and be continuing, on each
Payment Date all funds on deposit in the Cash Management Account shall be
applied by Lender to the payment of the following items in the order indicated:
(i) First, payments to Lender in respect of the Tax and Insurance Escrow Monthly
Deposit in accordance with the terms and conditions of Section 7.2 hereof;

 

39



--------------------------------------------------------------------------------



 



(ii) Second, payment to Lender of the Monthly Debt Service Payment Amount,
applied first to the payment of interest computed at the Interest Rate with the
remainder applied to the reduction of the Outstanding Principal Balance;
(iii) Third, payment to Lender in respect of the Replacement Reserve Monthly
Deposit in accordance with the terms and conditions of Section 7.3.1 hereof;
(iv) Fourth, payment to Lender in respect of the Rollover Reserve Monthly
Deposit in accordance with the terms and conditions of Section 7.4.1 hereof;
(v) Fifth, payment to Lender of any other amounts then due and payable under the
Loan Documents (other than the Outstanding Principal Balance);
(vi) Sixth, payment to Borrowers in an amount equal to the aggregate of
(A) Operating Expenses (exclusive of management fees payable to any Affiliated
Manager) due and payable by Borrowers during the succeeding month, as set forth
in the Approved Annual Budget, and (B) payments for Extraordinary Expenses
approved by Lender, if any;
(vii) Seventh, as a distribution permitted under applicable law, payment to
Mezzanine Lender of an amount equal to the Mezzanine Loan Debt Service Payment
Amount;
(viii) Eighth, so long as no Event of Default or Mezzanine Loan Event of Default
has occurred and is continuing, payment to any Affiliated Manager of its
management fees due under the Management Agreement, including any management
fees that were not paid to such Affiliated Manager during the existence of any
Event of Default or Mezzanine Loan Event of Default which no longer exists;
(ix) Ninth, during a Cash Management Period, all amounts then remaining after
payment of items (i) through (viii) (all amounts then remaining after payment of
items (i) through (viii) being hereinafter referred to as “Excess Cash”), to the
Excess Cash Reserve Fund in accordance with the terms and conditions of
Section 7.5 hereof;
(x) Tenth, if no Cash Management Period is continuing, and Lender has received
notice from Mezzanine Lender that a Mezzanine Loan Event of Default is
continuing, all Excess Cash to the Mezzanine Lender; and
(xi) Lastly, if no Cash Management Period is continuing and Lender has not
received notice from Mezzanine Lender that any Mezzanine Loan Event of Default
is continuing, all Excess Cash to Borrowers.
(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve any Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

40



--------------------------------------------------------------------------------



 



(d) All funds on deposit in the Cash Management Account during the continuance
of an Event of Default may be applied by Lender in such order, priority and
proportions as Lender shall determine in its sole discretion until all
Obligations of a monetary nature have been paid in full, with any amounts
remaining being disbursed, as a distribution permitted in accordance with
applicable law, within two (2) Business Days after all such Obligations have
been paid in full to (i) Mezzanine Lender for application in accordance with the
terms of the Mezzanine Loan Documents if the Mezzanine Debt (or any portion
thereof) is then outstanding, until the Mezzanine Debt is paid in full, and then
(ii) any balance to Borrowers. Each Borrower and Lender hereby agree and
acknowledge that if (A) all of the Obligations have been paid in full, (B) there
are funds remaining in the Reserve Funds, and (C) the Mezzanine Debt (or any
portion thereof) is outstanding, then Lender will not pay any such remaining
funds in the Reserve Funds to Borrowers, but rather shall deliver such funds, as
a distribution permitted in accordance with applicable law, within two
(2) Business Days after all such Obligations have been paid in full, to
Mezzanine Lender to be held and applied in accordance with the terms of the
Mezzanine Loan Documents until the Mezzanine Debt is paid in full, with any
balance delivered to Borrowers.
(e) Transfers of any Borrower’s funds from any of the Reserve Funds or any other
source to or for the benefit of Mezzanine Borrower shall constitute
distributions to Mezzanine Borrower, and, in each case, must comply with the
requirements as to distributions of the Delaware Limited Liability Company Act
or similar statute in the state of such Borrower’s organization. The provisions
of this Agreement, the Cash Management Agreement and the other Loan Documents
shall not create a debtor-creditor relationship between any Borrower and
Mezzanine Lender.
2.7.3 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrowers’ obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts due for the Tax and Insurance Escrow Funds, Required
Repair Funds, Replacement Reserve Funds, Rollover Reserve Funds, Excess Cash
Reserve Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrowers, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:
3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of each Borrower contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date with

 

41



--------------------------------------------------------------------------------



 



the same effect as if made on and as of such date, and no Default or Event of
Default shall have occurred and be continuing; and each Borrower shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each other Loan Document on its part to be observed or
performed.
3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
each Borrower.
3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.
(a) Mortgages, Assignments of Leases; other Loan Documents. Lender shall have
received from each Borrower fully executed and acknowledged counterparts of each
of the Mortgages and the Assignments of Leases and evidence that counterparts of
each of the Mortgages and Assignments of Leases have been delivered to the Title
Company for recording, in the reasonable judgment of Lender, so that when such
documents are duly recorded they shall effectively create upon such recording
valid and enforceable first priority Liens upon the appropriate Property, in
favor of Lender (or such other trustee as may be required or desired under local
law), subject only to the Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents. Lender shall have also received from
each Borrower fully executed counterparts of the other Loan Documents.
(b) Title Insurance. Lender shall have received a Title Insurance Policy in
respect of each Property issued by the Title Company and dated as of the Closing
Date, with reinsurance and direct access agreements acceptable to Lender. Such
Title Insurance Policy shall (i) provide coverage in amounts satisfactory to
Lender, (ii) insure Lender that the applicable Mortgage creates a valid first
lien on the Property intended to be encumbered thereby, free and clear of all
exceptions from coverage other than applicable Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender and its successors and
assigns as the insured. The Title Insurance Policy shall be assignable, to the
extent permitted under applicable state law. Lender also shall have received
evidence that all premiums in respect of such Title Insurance Policy have been
paid.
(c) Survey. Lender shall have received a current Survey in respect of each
Property, which shall be certified to the Title Company and Lender and their
respective successors and assigns, in form and content satisfactory to Lender
(provided that with respect to surveys that are not more than one (1) year old
from the date of their last certification, Lender will not require the surveyor
to take any action involving revisiting the applicable Property) and prepared by
a professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by ALTA, American Congress on Surveying & Mapping and National Society
of Professional Surveyors in 2005. Each Survey shall reflect the same legal
description contained in the applicable Title Insurance Policy and shall
include, among other things, a metes and bounds description of the real property
comprising part of the applicable Property reasonably satisfactory to Lender.
The applicable surveyor’s seal shall be affixed to the Survey for each Property
and

 

42



--------------------------------------------------------------------------------



 



such surveyor shall provide a certification for the applicable Survey in form
and substance acceptable to Lender.
(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable by Borrowers for
the existing policy period and if requested by Lender, any evidence in
Borrowers’ possession that tenants under Leases who have obtained Policies have
paid insurance premiums for such Policies which are then due and owing.
(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in each case from licensed engineers satisfactory to
Lender in respect of each Property, and otherwise satisfactory in form and
substance to Lender, and either addressed to Lender, and its successors and
assigns, or Lender shall also have received reliance letters, satisfactory in
form and substance to Lender.
(f) Zoning. Lender shall have received, at Lender’s option, in respect of each
Property, either (i) (A) letters or other evidence with respect to such Property
from the appropriate municipal authorities (or other Persons) concerning
applicable zoning and building laws or a zoning report from a reputable firm, in
form and substance satisfactory to Lender, and (B) an ALTA 3.1 zoning
endorsement for the applicable Title Insurance Policy, to the extent available
in the State in which the applicable Property is located or (ii) a zoning
opinion letter with respect to such Property, in each case in substance
reasonably satisfactory to Lender.
(g) Encumbrances. Each Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the relevant Mortgage, subject only
to applicable Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents, and Lender shall have received satisfactory
evidence thereof.
3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.
3.1.5 Delivery of Organizational Documents.
(a) Each Borrower shall deliver or cause to be delivered to Lender copies
certified by such Borrower of all organizational documentation related to such
Borrower and/or its formation, structure, existence, good standing and/or
qualification to do business, as Lender may request in its sole discretion,
including, without limitation, the articles of organization, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and the Loan Documents and
incumbency certificates as may be requested by Lender.
(b) Borrowers shall deliver or cause to be delivered to Lender copies certified
by Borrowers of all organizational documentation related to Guarantor and other
members and/or partners of each Borrower, and/or the formation, structure,
existence, good standing and/or

 

43



--------------------------------------------------------------------------------



 



qualification to do business of any of the foregoing, as Lender may request in
its sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, authorizing
resolutions and incumbency certificates as may be requested by Lender.
3.1.6 Opinions of Borrowers’ Counsel. Lender shall have received one or more
opinions, as appropriate, from Borrowers’ counsel with respect to
non-consolidation and the due execution, authority and enforceability of the
Loan Documents and such other matters as Lender may require, all such opinions
in form, scope and substance satisfactory to Lender and Lender’s counsel in
their reasonable discretion.
3.1.7 Budgets. Each Borrower shall have delivered, and Lender shall have
approved, the Annual Budget in respect of the Property or Properties owned by
such Borrower for the current Fiscal Year.
3.1.8 Basic Carrying Costs. Borrowers shall have paid or cause to be paid all
Basic Carrying Costs relating to the Properties which are in arrears, including
without limitation, (a) accrued but unpaid Insurance Premiums, (b) any
delinquent Taxes and (c) currently due Other Charges.
3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.
3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrowers under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid or will be paid out
of the proceeds of the Loan.
3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in form and substance satisfactory to Lender, from each
tenant of a Property.
3.1.12 Transaction Costs. Borrowers shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other reasonable third
party out-of-pocket expenses incurred in connection with the origination of the
Loan.
3.1.13 Material Adverse Change. There shall have been no Material Adverse Change
in any Borrower, Guarantor or any Property since the date of the most recent
financial statements delivered to Lender. The income and expenses of each
Property, the occupancy thereof, and all other features of the transaction shall
be as represented to Lender without Material Adverse Change. None of the
Borrowers, and none of the Borrowers’ constituent Persons, shall be the subject
of any Bankruptcy Action.

 

44



--------------------------------------------------------------------------------



 



3.1.14 Leases and Rent Roll. Lender shall have received true, correct and
complete copies of all Leases and certified copies of any Leases as requested by
Lender. Lender shall have received a current certified rent roll of each
Property, reasonably satisfactory in form and substance to Lender.
3.1.15 Subordination and Attornment. Lender shall have received appropriate
instruments in form and substance reasonably acceptable to Lender subordinating
all of the Leases designated by Lender to the Lien of the applicable Mortgage.
Lender shall have received an agreement to attorn to Lender from any tenant
under a Lease that does not provide for such attornment by its terms, and which
attornment agreement shall be reasonably satisfactory in form and substance to
Lender.
3.1.16 Tax Lot. Lender shall have received evidence that each Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.
3.1.17 Condition of Improvements. There shall have been no material unrepaired
or unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise any of the
collateral granted as security for the Obligations. Lender shall have received a
Physical Conditions Report in respect of each Property, which report shall be
satisfactory in form and substance to Lender.
3.1.18 Management Agreement; Management Agreement Side Letter. Lender shall have
received a true, correct and complete copy of the Management Agreement, which
shall be satisfactory in form and substance to Lender, and Lender shall have
received a fully executed copy of the Management Agreement Side Letter.
3.1.19 Appraisal. Lender shall have received an appraisal of each Property,
which shall be satisfactory in form and substance to Lender.
3.1.20 Financial Statements. To the extent reasonably obtainable by Borrowers,
Lender shall have received a balance sheet with respect to each Property for the
two (2) most recent Fiscal Years and statements of income and statements of Net
Cash Flow with respect to each Property for the three (3) most recent Fiscal
Years, each in form and substance satisfactory to Lender. Lender shall also have
received financial statements for Guarantor, in form and substance satisfactory
to Lender.
3.1.21 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.
3.1.22 Compliance With Law. All real estate and tangible personal property
constituting or intended to constitute any one of the Properties shall comply in
all material respects with all Legal Requirements including, without limitation,
the Environmental Laws, and the provisions of all Licenses. There shall be no
uncured violation of any Legal Requirements including, without limitation, any
Environmental Laws. All Legal Requirements relating to zoning, including (i) the
size, height and volume of the Improvements, (ii) all set-back

 

45



--------------------------------------------------------------------------------



 



requirements, (iii) all frontage requirements relative to public roads, (iv) all
parking requirements for the intended use thereof, and (v) all use requirements,
shall each be fully complied with or shall be the subject of a variance which
has been delivered to Lender by Borrowers prior to the Closing Date and which
shall be in form and substance satisfactory to Lender.
3.1.23 Intentionally Omitted.
3.1.24 No Condemnation. There shall be no pending or threatened Condemnation of
any Property or any material portion of any Property.
3.1.25 Mezzanine Loans. All conditions precedent to the funding of the Mezzanine
Loan shall have been satisfied by Mezzanine Borrower or waived by Mezzanine
Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1 Representations of Borrowers. Each Borrower represents and warrants
as of the date hereof and as of the Closing Date that:
4.1.1 Organization. Each Borrower has been duly formed and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged. Each Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Each Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of each Borrower is the ownership, management and operation of the
Property or Properties owned by such Borrower. The ownership interests of each
Borrower are as set forth on the organizational chart attached hereto as
Schedule IV. Each Borrower (a) has complied in all respects with its certificate
of formation and limited liability company operating agreement or limited
partnership agreement; (b) has maintained complete books and records and, except
in connection with the Loan, bank accounts separate from those of its
Affiliates; (c) has obeyed all limited liability company or limited partnership,
as applicable, formalities required to maintain its status as, and at all times
has held itself out to the public as, a legal entity separate and distinct from
any other entity (including, but not limited to, any Affiliate thereof); and
(d) has all requisite power and authority to conduct its business and to own its
property, as now conducted or owned, and as contemplated by this Agreement,
including, without limitation, the power and authority to do business in the
state in which the Property or Properties owned by such Borrower are located.
The signatory hereto on behalf of each Borrower has all necessary power,
authority and legal right to execute this Agreement, the Note and the other Loan
Documents on such Borrower’s behalf to which such Borrower is a party. The
Guarantor has the necessary power, authority and legal right to execute, deliver
and perform its obligations under the Guaranty.
4.1.2 Proceedings. Each Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This

 

46



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents have been duly executed and delivered by
or on behalf of each such Borrower and constitute the legal, valid and binding
obligations of each such Borrower, enforceable against each such Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Borrower and/or Guarantor, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any Lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of any Borrower pursuant to the terms of any
indenture, any mortgage, deed of trust, loan agreement, partnership agreement,
management agreement or other agreement or instrument to which any Borrower is a
party or by which any Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any Legal Requirements of
any Governmental Authority having jurisdiction over any Borrower or any
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by each Borrower and/or
Guarantor, as applicable, of this Agreement or any other Loan Documents has been
obtained and are in full force and effect.
4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting any Borrower, Guarantor or, to each Borrower’s
actual knowledge, any Property, which actions, suits or proceedings, if
determined against any Borrower, Guarantor or any Property, might materially
adversely affect the condition (financial or otherwise) or business of any
Borrower, Guarantor or the condition or ownership of any Property.
4.1.5 Agreements. No Borrower is a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect any
Borrower or any Property, or any Borrower’s business, properties or assets,
operations or condition, financial or otherwise. No Borrower is in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which any Borrower or any Property are bound. No
Borrower has any material financial obligation under any indenture, any
mortgage, deed of trust, loan agreement or other agreement or instrument to
which such Borrower is a party or by which such Borrower or the Property or
Properties owned by such Borrower is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property or
Properties owned by such Borrower as permitted pursuant to clause (u) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof, and
(b) the obligations of such Borrower under the Loan Documents.
4.1.6 Title. Fee simple title to each Property is, or contemporaneously with the
funding of the Loan will be, owned by a Borrower hereunder free and clear of all
Liens whatsoever except the Permitted Encumbrances. To Borrowers’ actual
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use

 

47



--------------------------------------------------------------------------------



 



of any Property (as currently used) or any Borrower’s ability to repay the Loan.
Each of the Mortgages and the Assignments of Leases, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the Property or Properties identified
therein, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents, and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty and intangible assets owned by each of
the Borrowers (including the Leases), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents. Except as set forth
in the Title Insurance Policies, there are no claims for payment for work, labor
or materials affecting any Property which are or may become a Lien prior to, or
of equal priority with, the Liens created by the Loan Documents.
4.1.7 Solvency. No Borrower has (a) entered into the transaction contemplated by
this Agreement or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and (b) failed
to receive reasonably equivalent value in exchange for its obligations under
such Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrowers’ assets exceeds and will, immediately following the making of the
Loan, exceed Borrowers’ total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. After giving
effect to the Loan, the fair saleable value of Borrowers’ assets are greater
than Borrowers’ probable liabilities, including the maximum amount of its
contingent liabilities on its debts as such debts become absolute and matured.
Each Borrower’s assets do not and, immediately following the making of the Loan
will not, constitute unreasonably small capital to carry out each Borrower’s
business as conducted or as proposed to be conducted. No Borrower intends to,
and no Borrower believes that it will, incur debts and liabilities (including
contingent liabilities and other commitments) beyond such Borrower’s ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by such Borrower and the amounts to be
payable on or in respect of the obligations of such Borrower). No petition in
bankruptcy has been filed against any Borrower or any of such Borrower’s
constituent Persons, and no Borrower nor any of such Borrower’s constituent
Persons has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Borrower nor any
of such Borrower’s constituent Persons are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of any Borrower’s assets or properties,
and no Borrower has any knowledge of any Person contemplating the filing of any
petition against such Borrower or any of such Borrower’s constituent Persons.
4.1.8 Full and Accurate Disclosure. No statement of fact made by or on behalf of
any Borrower (i) in connection with the Loan Application, (ii) in this
Agreement, or (iii) in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to any Borrower which has not been disclosed to Lender
which adversely affects, nor as far as any Borrower can foresee, might adversely
affect, any Property or the business, operations or condition (financial or
otherwise) of any Borrower or Guarantor.

 

48



--------------------------------------------------------------------------------



 



4.1.9 No Plan Assets. No Borrower is an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of any Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. Compliance by each Borrower and Guarantor with the
provisions hereof will not involve any Prohibited Transaction. Neither Guarantor
nor any Borrower has any pension, profit sharing, stock option, insurance or
other arrangement or plan for employees covered by Title IV of ERISA, and no
“Reportable Event” as defined in ERISA has occurred and is now continuing with
respect to any such plan. The performance by each Borrower of such Borrower’s
obligations under the Loan Documents and each Borrower’s conducting of its
operations do not violate any provisions of ERISA. In addition, (a) no Borrower
is a “governmental plan” within the meaning of Section 3(32) of ERISA,
(b) transactions by or with any Borrower are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 2(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code currently
in effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement, and (c) no Borrower, Guarantor or ERISA Affiliate is at the date
hereof, or has been at any time within the two years preceding the date hereof,
an employer required to contribute to any Multiemployer Plan or Multiple
Employer Plan, or a “contributing sponsor” (as such term is defined in section
4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan; and no
Borrower, Guarantor or any ERISA Affiliate has any contingent liability, other
than COBRA continuation of coverage obligations imposed by state law, with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as disclosed to the Lender in writing.
4.1.10 Compliance. Each Borrower and the Property or Properties owned by such
Borrower (including the use thereof) comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes. No Borrower is in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. To each
Borrower’s actual knowledge, there has not been committed by any Borrower, or
any other Person in occupancy of or involved with the operation or use of any
Property, any act or omission affording any Governmental Authority the right of
forfeiture as against one or more of the Properties or any part thereof or any
monies paid in performance of any Borrower’s obligations under any of the Loan
Documents. Neither the Improvements as constructed at each Property, nor the use
of any Property by tenants under the Leases and the contemplated accessory uses
will violate (a) any Legal Requirements (including subdivision, zoning,
building, environmental protection and wetland protection Legal Requirements),
or (b) any building permits, restrictions or record, or agreements affecting any
Property or any part thereof. Neither the zoning authorizations, approvals or
variances nor any other right to construct or to use any Property is to any
extent dependent upon or related to any real estate other than the applicable
Property.
4.1.11 Financial Information. All financial data with respect to each Property
and Guarantor, including, without limitation, the statements of Net Cash Flow
and income and operating expense, that have been delivered to Lender in
connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property
identified therein and Guarantor as of the date of such reports, and (iii) to
the extent prepared or audited by an independent certified public accounting
firm, have been prepared in

 

49



--------------------------------------------------------------------------------



 



accordance with GAAP (or another basis of accounting acceptable to Lender and
consistently used) throughout the periods covered, except as disclosed therein.
Except for Permitted Encumbrances, no Borrower has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to any
Borrower and are reasonably likely to have a materially adverse effect on any
Property or the operation thereof as a retail, office or a commercial property,
as applicable, except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no Material Adverse
Change in the financial condition, operation or business of any Borrower or
Guarantor from that set forth in said financial statements.
4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to each Borrower’s best knowledge, is threatened or contemplated with respect to
all or any portion of any Property or for the relocation of any roadway
providing access to any Property.
4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14 Utilities and Public Access. Each Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of each Property are
located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property. All roads necessary for the use of
each Property for such Property’s current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities. There is
no on site sewage disposal system and each Property is served by a sewer system
maintained by a Governmental Authority or property owners association.
4.1.15 Not a Foreign Person. No Borrower is a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.16 Separate Lots. Each Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of such Property.
4.1.17 Assessments. Except as set forth in the Title Policy there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting any Property, nor are there any contemplated improvements to any
Property that may result in such special or other assessments.

 

50



--------------------------------------------------------------------------------



 



4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and neither any Borrower nor Guarantor has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.
4.1.19 No Prior Assignment. There are no prior assignments of any Borrower’s
interest in the Leases or all or any portion of the Rents due and payable or to
become due and payable which are presently outstanding.
4.1.20 Insurance. Each Borrower has obtained, or caused to be obtained, and has
delivered, or caused to be delivered, to Lender insurance certificates in form
and substance reasonably satisfactory to Lender, with all premiums paid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. To Borrower’s actual knowledge, no claims provided
to Borrower relating to the Properties have been made or are currently pending,
outstanding or otherwise remain unsatisfied under any such Policies, and no
Person, including any Borrower, has done, by act or omission, anything which
would impair the coverage of any such Policies.
4.1.21 Use of Property. Each of the Properties is used for a use permitted under
the applicable Lease demising such Property and other appurtenant and related
uses.
4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits (and any applicable liquor license) required for the legal
use, occupancy and operation of each of the Properties by each applicable tenant
under the applicable Lease for such Property (collectively, the “Licenses”),
have been obtained and are in full force and effect. Each Borrower shall keep
and maintain or cause to be kept and maintained all Licenses necessary for the
operation of the Property or Properties owned by such Borrower as a retail,
office or commercial property, as applicable. The use being made of each
Property is in conformity with the certificate of occupancy issued for such
Property.
4.1.23 Flood Zone. Except as may be set forth in Schedule IX attached hereto,
none of the Improvements on any of the Properties are located in an area
identified by the Federal Emergency Management Agency or the Secretary of
Housing and Urban Development as an area having special flood hazards
categorized as Zone “A” or Zone “V” or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) hereof is in full force and effect with
respect to such Property.
4.1.24 Physical Condition. Except as set forth in the Physical Conditions
Reports, each Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components are in good condition, order and repair in
all material respects. To each Borrower’s actual knowledge, there exists no
structural

 

51



--------------------------------------------------------------------------------



 



or other material defects or damages in any Property, whether latent or
otherwise, and no Borrower has received any notice from any insurance company or
bonding company of any defects or inadequacies in any of the Properties, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
4.1.25 Boundaries. To each Borrower’s actual knowledge, except as set forth on
the Surveys, all of the Improvements which were included in determining the
appraised value of each of the Properties lie wholly within the boundaries and
building restriction lines of such Property, and no improvements on adjoining
properties encroach upon any of the Properties, and no easements or other
encumbrances upon any Property encroach upon any of the Improvements, so as to
affect the value or marketability of such Property except those which are
insured against by the applicable Title Insurance Policy, provided that to the
extent any of such matters are shown on any survey, no such matter materially
affects (i) the value of the applicable Property, (ii) access to such Property,
or (iii) the use of such Property.
4.1.26 Leases. The Properties are not subject to any Leases other than the
Leases described in Schedule II attached hereto and made a part hereof. No
Property has more than one Lease, as of the date hereof (other than one or more
subleases in effect at the Property, to the extent Borrowers have notified
Lender of the existence of any such sublease as listed on Schedule II attached
hereto or to the extent that any such sublease is set forth on Schedule B of the
applicable Title Insurance Policy). The tenant under each Lease is currently
operating its business within the Improvements demised thereby. Each Borrower is
the owner and lessor of landlord’s interest in the Leases appurtenant to the
Property or Properties owned by such Borrower. No Person has any possessory
interest in any Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The current Leases are in full force and effect
and, except as may be disclosed in any tenant estoppel certificates delivered to
Lender there are no material defaults thereunder by either party and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder (except for defaults which have
been summarized on Schedule II attached hereto). The copies of the Leases and
any related guaranty (including all amendments thereof) delivered to Lender are
accurate, true and complete, and there are no oral agreements or additional
amendments or other agreements with respect thereto. No Rent (other than
security deposits, if any, listed on Schedule II attached hereto) has been paid
more than one (1) month in advance of its due date. Except as may be disclosed
in any tenant estoppel certificates delivered to Lender, all work to be
performed by the landlord under each Lease has been performed as required in
such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by the landlord under such Lease to any
tenant has already been received by such tenant. There has been no prior sale,
transfer or assignment (other than to Borrower and Lender), hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect
(other than assignments, hypothecations or pledges which may have been made by
the tenants under the Leases). To Borrower’s actual knowledge, except as listed
on Schedule II, no tenant has assigned its Lease or sublet all or any portion of
the premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the Property
of which the leased premises are a

 

52



--------------------------------------------------------------------------------



 



part (other than rights of first refusal or rights of first offer described in
any Leases delivered to Lender prior to the date hereof, which are listed in
Schedule II). No tenant under any Lease has any right or option for additional
space in the Improvements. To each Borrower’s actual knowledge and except as
disclosed in any environmental reports delivered to Lender in connection with
the Loan, no Hazardous Substances have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does any such
Borrower have any actual knowledge of any tenant’s intention to use its leased
premises for any activity which, directly or indirectly, involves the use,
generation, treatment, storage, disposal or transportation of any petroleum
product or any Hazardous Substances, except in either event, in compliance with
applicable Environmental Laws.
4.1.27 Survey. To Borrowers’ actual knowledge, the Surveys and related survey
certifications for the Properties delivered to Lender in connection with this
Agreement have been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and do not fail to reflect any material matter
affecting the Properties depicted thereon or the title thereto.
4.1.28 Principal Place of Business; State of Organization. Each Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Each Borrower is organized under
the laws of the State of Delaware.
4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of each of the Properties to the applicable Borrower have been
paid. All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, each of the Mortgages, have been paid or are being paid
simultaneously herewith, and, under current Legal Requirements, each of the
Mortgages and the other Loan Documents are enforceable in accordance with their
respective terms by Lender (or any subsequent holder thereof), subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations.
4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, each Borrower hereby represents, warrants and covenants that each
Borrower, and each Principal is, shall be and shall continue to be a Special
Purpose Entity.
(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.
(c) All of the facts stated and all of the assumptions made in the Insolvency
Opinion with respect to Borrowers, the Principal of each of the Borrowers,
Guarantor and their Affiliates, including, but not limited to, any exhibits
attached thereto, are true and correct in all material respects and all facts
stated and all assumptions made with respect to Borrower, the Principal of each
of the Borrower, Guarantor and their Affiliates in any subsequent

 

53



--------------------------------------------------------------------------------



 



non-consolidation opinion required to be delivered in connection with the Loan
Documents (an “Additional Insolvency Opinion”), including, but not limited to,
any exhibits attached thereto, will have been and shall be true and correct in
all material respects. Each Borrower has complied and will comply with, and each
Principal has complied and each Borrower will cause each Principal to comply
with, all of the assumptions made with respect to such Borrower and such
Principal, as applicable, in the Insolvency Opinion, in all material respects.
Each Borrower will have complied and will comply with all of the assumptions
made with respect to such Borrower in any Additional Insolvency Opinion in all
material respects. Each entity, other than each of the Borrowers and each
Principal of each of the Borrower and Lender, with respect to which an
assumption shall be made in any Additional Insolvency Opinion will have complied
and will comply with all of the assumptions made with respect to it in any
Additional Insolvency Opinion in all material respects.
(d) Each Borrower covenants and agrees that such Borrower shall provide Lender
with not less than thirty (30) days’ prior written notice prior to the removal
of an Independent Director or Independent Manager of any Borrower and/or any
Principal, provided that such removal shall only be effective, so long as Lender
shall have the right to confirm that at the time of such removal, Borrower shall
be replacing the same with an Independent Director or Independent Manager, as
the case may be, of any Borrower and/or any Principal who shall meet all of the
applicable requirements set forth in this Agreement with respect to any such
replacement Independent Director or Independent Manager, as the case may be, of
any Borrower and/or any Principal.
4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.
4.1.32 Illegal Activity. No portion of any Property has been or will be
purchased with proceeds of any illegal activity.
4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrowers to Lender including, but not limited to, all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by each Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the use, operation or value of
any of the Properties or the business operations and/or the financial condition
of any Borrower or Guarantor. Each Borrower and Guarantor has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.
4.1.34 Investment Company Act. No Borrower is (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment

 

54



--------------------------------------------------------------------------------



 



Company Act of 1940, as amended; (b) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005, as amended; or (c) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.
4.1.35 Embargoed Person; OFAC. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Borrower or Guarantor
shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under United States law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated under any such United
States laws (each, an “Embargoed Person”), with the result that the Loan made by
Lender is or would be in violation of law, (b) no Embargoed Person shall have
any interest of any nature whatsoever in any Borrower or Guarantor, as
applicable, with the result that the Loan is or would be in violation of law,
and (c) none of the funds of any Borrower or Guarantor, as applicable, shall be
derived from any unlawful activity with the result that the Loan is or would be
in violation of law. Neither the Borrowers nor Guarantor are (or will be)
Persons with whom Lender is restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury of the
United States of America (“OFAC”) (including those persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including the September 24, 2001 #13224 Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action and are not and shall not
engage in any dealings or transactions or otherwise be associated with such
persons with the result that the Loan is or would be in violation of law. In
addition, to help the US Government fight the funding of terrorism and money
laundering activities, the Patriot Act requires the Lender to obtain, verify and
record information that identifies its customers. Each Borrower shall provide
the Lender with any additional information that the Lender deems necessary from
time to time in order to ensure compliance with the Patriot Act and any other
applicable Legal Requirements concerning money laundering and similar
activities.
4.1.36 Cash Management Account. (a) This Agreement, together with the other Loan
Documents, creates a valid and continuing security interest (as defined in the
Uniform Commercial Code of the State of New York) in the Lockbox Account and
Cash Management Account in favor of Lender, which security interest is prior to
all other Liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from each Borrower. Other than in connection
with the Loan Documents and except for Permitted Encumbrances, no Borrower has
sold or otherwise conveyed the Lockbox Account and Cash Management Account;
(b) Each of the Lockbox Account and the Cash Management Account constitute a
“deposit account” within the meaning of the Uniform Commercial Code of the State
of New York);

 

55



--------------------------------------------------------------------------------



 



(c) Pursuant and subject to the terms hereof, and of the other Loan Documents,
the Lockbox Bank has agreed to comply with all instructions originated by
Lender, without further consent by any Borrower, directing disposition of the
Lockbox Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and
(d) The Lockbox Account and the Cash Management Account are not in the name of
any Person other than Borrowers, collectively, as pledgor, or Lender, as
pledgee.
4.1.37 Filing of Returns. Each Borrower and Guarantor have filed all federal
income tax returns and all other material tax returns, domestic and foreign,
required to be filed by such party and have paid all material taxes and
assessments payable by it that have become due, other than those not yet
delinquent and except for those being contested in good faith. Each Borrower and
Guarantor have each established on its books such charges, accruals and reserves
in respect of taxes, assessments, fees and other governmental charges for all
fiscal periods in accordance with GAAP (or such other accounting basis
acceptable to Lender). None of the Borrowers nor Guarantor, know of any proposed
assessment for additional federal, foreign or state taxes for any period, or of
any basis therefor, that, individually or in the aggregate, taking into account
such charges, accruals and reserves in respect thereof as such Person has made,
could reasonably be expected to cause a Material Adverse Change with respect to
any Borrower, Guarantor or any Property.
4.1.38 REA. To each Borrower’s actual knowledge, each REA is in full force and
effect and no Borrower nor, to the best of each Borrower’s knowledge, any other
party to the REA, is in default thereunder, and to the best of each Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder. Except as set forth
in the Title Insurance Policies, the REA have not been modified, amended or
supplemented.
4.1.39 Intentionally omitted.
4.1.40 No Ground Leases. None of the Properties is subject to any ground lease
where a Borrower or an Affiliate thereof is ground tenant thereunder.
Section 4.2 Survival of Representations. Each Borrower agrees that all of the
representations and warranties of such Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing by any Borrower to Lender under this Agreement
or any of the other Loan Documents. All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by any
Borrower shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

56



--------------------------------------------------------------------------------



 



ARTICLE 5
BORROWER COVENANTS
Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations, or, solely with respect to any
particular Borrower that obtains the earlier release of the Lien of the Mortgage
affecting all of such particular Borrower’s Property or Properties (and all
related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, then exclusive of any such Borrower and such applicable
Property so released, each Borrower hereby covenants and agrees with Lender
that:
5.1.1 Existence; Compliance with Legal Requirements. Each Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to such Borrower and the Property or
Properties owned by such Borrower, including, without limitation, building and
zoning ordinances and codes. There shall never be committed by any Borrower, and
no Borrower shall permit any other Person in occupancy of or involved with the
operation or use of any Property to commit, any act or omission affording the
federal government or any state or local government the right of forfeiture
against any Property or any part thereof or any monies paid in performance of
any Borrower’s obligations under any of the Loan Documents. Each Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Each Borrower shall at all times
maintain, preserve and protect all franchises and trade names, preserve all the
remainder of its property used or useful in the conduct of its business, and
shall keep the Property or Properties owned by such Borrower in good working
order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the applicable Mortgage.
Each Borrower shall cause the Property or Properties owned by such Borrower to
be insured at all times by financially sound and reputable insurers, to such
extent and against such risks, and cause to be maintained liability and such
other insurance, as is more fully provided in this Agreement. Each Borrower
shall cause the Property or Properties owned by such Borrower to be operated in
accordance with the terms and provisions of any O&M Agreement applicable to such
Property in all material respects. After prior notice to Lender, each Borrower,
at its own expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to such
Borrower or the Property or Properties owned by such Borrower or any alleged
violation of any Legal Requirement, provided, that: (a) no Default or Event of
Default has occurred and remains uncured; (b) such proceeding shall be permitted
under, and be conducted in accordance with, the provisions of any instrument to
which such Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (c) neither the Property or Properties owned by such
Borrower nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) such Borrower shall, upon
final determination thereof, promptly comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (e) such proceeding shall suspend the enforcement of the contested
Legal Requirement against such Borrower and the Property or Properties owned by
such Borrower; and (f) such Borrower shall furnish such security as may be
required in the

 

57



--------------------------------------------------------------------------------



 



proceeding, or as may be reasonably requested by Lender, to insure compliance
with such Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or any Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
Notwithstanding the foregoing provisions of this Section 5.1.1, to the extent
the Lease with a tenant remains in effect and such tenant remains liable for the
obligations under its Lease, such tenant shall have the right to exercise any
contest rights set forth in such Lease in accordance with the terms thereof and,
to the extent such rights conflict or are inconsistent with the provisions of
this Section 5.1.1, the provisions set forth in such Lease shall govern and
control, provided that if such tenant loses such contest, or if as a result of
any legal proceeding or enforcement action by a Governmental Authority in
respect of such foregoing provisions, title to any Property is in imminent risk
of being transferred, Borrower shall be responsible for any sums ultimately owed
to any Governmental Authority (including any penalty payments, interests charges
or other similar sums owed to such Governmental Authority) or complying with the
foregoing provisions of this Section 5.1.1.
5.1.2 Taxes and Other Charges. Each Borrower shall pay, or shall cause its
tenant(s) to pay (to the extent any tenant is obligated to make such payments
under its Lease) all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property or Properties owned by such Borrower, or any
part thereof, prior to delinquency; provided, however, each Borrower’s
obligation to directly pay (or cause its tenant(s) to pay) Taxes shall be
suspended for so long as such Borrower complies with the terms and provisions of
Section 7.2 hereof in respect of the Property or Properties owned by such
Borrower. Each Borrower shall furnish to Lender receipts or other evidence
satisfactory to Lender for the payment of the Taxes and the Other Charges prior
to the date the same shall become delinquent provided, however, (i) no Borrower
is required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof, and (ii) if the
tenant under a Lease pays such Taxes or Other Charges directly to the applicable
authority and the applicable Borrower timely requests and diligently pursues
evidence of payment, and further provided that no enforcement action has been
commenced by the applicable authority resulting from such tenant’s failure to
pay Taxes or Other Charges, Borrower shall have an additional thirty (30) day
period to provide such evidence to Lender. Borrowers shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against any Property (other than Permitted
Encumbrances), and shall promptly pay for or cause to be paid all utility
services provided to the Properties. After prior notice to Lender, each
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (a) no Default or Event of Default has occurred and
remains uncured; (b) such proceeding shall be permitted under, and be conducted
in accordance with, the provisions of any other instrument to which such
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) neither the Property or Properties owned by such Borrower
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost; (d) such Borrower shall promptly upon
final

 

58



--------------------------------------------------------------------------------



 



determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property or Properties owned by such
Borrower (except that if such Taxes or Other Charges must be paid sooner in
order to avoid being delinquent, then such Borrower shall cause the same to be
paid prior to delinquency, and upon making such payment prior to delinquency
such Borrower may continue such contest); and (f) such Borrower shall furnish
such security as may be required in the proceeding, or as may be reasonably
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or any Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage encumbering such Property being primed by
any related Lien (other than Permitted Encumbrances).
Notwithstanding the foregoing provisions of this Section 5.1.2, to the extent
the Lease with a tenant remains in effect and such tenant remains liable for the
obligations under this Lease, such tenant shall have the right to exercise any
contest rights set forth in such Lease in accordance with the terms thereof and,
to the extent such rights conflict or are inconsistent with the provisions of
this Section 5.1.2, the provisions set forth in such Lease shall govern and
control, so long as no Governmental Authority commences any enforcement action
in connection with the non-payment of any Taxes or Other Charges which could
result in a transfer of title to the applicable Property, and in addition
Borrower shall be responsible for any sums ultimately owed to any Governmental
Authority in connection with any applicable Taxes or Other Charges (including
any penalty payments, interest charges or similar monetary sums owed to such
Governmental Authority).
5.1.3 Litigation. Each Borrower shall give prompt notice to Lender of any
litigation or proceedings by any Governmental Authority pending or threatened in
writing against such Borrower and/or Guarantor which might materially adversely
affect such Borrower’s or Guarantor’s condition (financial or otherwise) or
business or the Property or Properties owned by such Borrower.
5.1.4 Access to Property. Subject to the rights of tenants under the Leases,
each Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or Properties owned by such Borrower or any part thereof at
reasonable hours upon reasonable advance notice (which may be given verbally).
So long as no Event of Default then exists, such inspection shall be at Lender’s
sole cost and expense. During the occurrence and continuance of an Event of
Default, such inspection shall be at Borrowers’ sole cost and expense.
5.1.5 Notice of Default. Each Borrower shall promptly advise Lender of any
Material Adverse Change in such Borrower’s or Guarantor’s condition, financial
or otherwise, or of the occurrence of any Default or Event of Default of which
such Borrower has knowledge.
5.1.6 Cooperate in Legal Proceedings. Each Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by

 

59



--------------------------------------------------------------------------------



 



Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.
5.1.7 Perform Loan Documents. Each Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, such Borrower. Payment of the costs
and expenses associated with any of the foregoing shall be in accordance with
the terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.
5.1.8 Award and Insurance Benefits. Each Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property or Properties owned by such
Borrower, and Lender shall be reimbursed for any reasonable expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by such Borrower of the reasonable expense of an appraisal on
behalf of Lender in case of Casualty or Condemnation affecting such Property or
any part thereof) out of such Insurance Proceeds.
5.1.9 Further Assurances. Each Borrower shall, at Borrowers’ sole cost and
expense:
(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by each Borrower
(in respect of the Property or Properties owned by such Borrower) pursuant to
the terms of the Loan Documents or which are reasonably requested by Lender in
connection therewith;
(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.
5.1.10 Mortgage Taxes. Borrowers shall simultaneously herewith pay all state,
county and municipal recording, intangible and all other taxes imposed upon the
execution and recordation of the Mortgage or the execution and delivery of the
Note.
5.1.11 Financial Reporting. (a) Borrowers will keep and maintain or will cause
to be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrowers taken
as a whole and all items of income and expense in connection with the operation
of the Properties owned by Borrowers. Lender shall have the right, from time to
time at all times during normal business hours upon reasonable

 

60



--------------------------------------------------------------------------------



 



notice (which may be verbal), to examine such books, records and accounts at the
office of Borrowers or any other Person maintaining such books, records and
accounts and to make such copies or extracts thereof as Lender shall desire.
During the continuance of an Event of Default, Borrowers shall pay any costs and
expenses incurred by Lender to examine Borrowers’ accounting records with
respect to any Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest. Upon Lender’s reasonable
request, Borrowers shall furnish to Lender such other information reasonably
necessary and sufficient to fairly represent the financial condition of
Borrowers and the Properties owned by Borrowers.
(b) Borrowers will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrowers taken as a whole, a complete copy of
Borrowers’ combined annual financial statements and Guarantor’s consolidated
annual financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender in
accordance with GAAP (or such other accounting basis acceptable to Lender)
covering the Properties owned by Borrowers for such Fiscal Year and containing
statements of profit and loss and a balance sheet for Borrowers taken as a whole
and Guarantor. Such statements of Borrowers shall set forth the financial
condition and the results of operations for the Properties owned by Borrowers on
a combined basis for such Fiscal Year.. Borrowers’ annual financial statements
shall be accompanied by (i) a comparison of its budgeted income and expenses and
the actual income and expenses for the prior Fiscal Year, (ii) an unqualified
opinion of a “Big Four” accounting firm or other independent certified public
accountant in respect of Borrowers reasonably acceptable to Lender, ,
(iii) occupancy statistics for the Properties owned by Borrowers, (iv) a
schedule with amounts representing annual Net Cash Flow, Net Operating Income,
Gross Income from Operations and Operating Expenses and (v) an Officer’s
Certificate of Borrowers certifying that each annual financial statement fairly
presents the financial condition and the results of operations of Borrowers and
the Properties owned by Borrowers subject to such reporting, and that such
financial statements have been prepared in accordance with GAAP (or such other
accounting basis acceptable to Lender and consistently applied) and as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrowers, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
and (ii) an Officer’s Certificate certifying that each annual financial
statement presents fairly the financial condition and the results of operations
of Guarantor being reported upon and that such financial statements have been
prepared in accordance with GAAP (or such other accounting basis acceptable to
Lender and consistently applied) and as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Guarantor, and
if such Default or an Event of Default exists, the nature thereof, the period of
time it has existed and the action then being taken to remedy the same.
(c) Borrowers will furnish, or cause to be furnished, to Lender (I) on or before
forty-five (45) days after the end of each fiscal quarter (except that for the
period from the date hereof through the end of July, 2010, such items shall be
provided on a monthly basis) and (II) prior to a Securitization or during the
occurrence and continuance of an Event of Default or a

 

61



--------------------------------------------------------------------------------



 



Cash Management Period, on or before thirty (30) days after the end of each
calendar month (except for the months of January and the last month of a
quarter), in each case the following items, accompanied by an Officer’s
Certificate of Borrowers stating that such items are true, correct, accurate,
and complete and fairly present the financial condition and results of the
operations of Borrowers and the Properties owned by Borrowers (subject to normal
year-end adjustments) as applicable: (i) an occupancy report/rent roll of the
Properties owned by Borrowers for the subject month or quarter; (ii) quarterly
(except that for the period from the date hereof through the end of July, 2010,
such statements shall be provided on a monthly basis) or monthly, as applicable,
and year-to-date operating statements (including Capital Expenditures) of
Borrowers prepared for each calendar month or quarter, as applicable, noting Net
Operating Income, Gross Income from Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Account and the Rollover
Reserve Account), and, upon Lender’s reasonable request, other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Properties owned by Borrowers during such calendar month or
quarter, as applicable, and containing a comparison of budgeted income and
expenses and the actual income and expenses, all in form satisfactory to Lender;
(iii) a calculation in respect of all Borrowers and all Properties reflecting
the annual Debt Service Coverage Ratio for the immediately preceding twelve
(12) month period as of the last day of such month or quarter, as applicable;
and (iv) a schedule with amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses. In
addition, (i) such Officer’s Certificate shall also state that the
representations and warranties of Borrowers set forth in Section 4.1.30 are true
and correct as of the date of such certificate and that there are no trade
payables outstanding for more than sixty (60) days and (ii) Borrowers shall
deliver prompt notice (containing reasonable detail) of any material changes in
the financial or physical condition of the Properties owned by Borrowers,
including without limitation, any termination or cancellation of terrorism or
other insurance required hereunder.
(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, each Borrower shall submit to Lender an Annual Budget in
respect of the Property or Properties owned by such Borrower, not later than
sixty (60) days prior to the commencement of such period or Fiscal Year, in form
reasonably satisfactory to Lender. The Annual Budget shall be subject to
Lender’s approval (each such Annual Budget, an “Approved Annual Budget”). In the
event that Lender objects to a proposed Annual Budget submitted by any Borrower
which requires the approval of Lender hereunder, Lender shall advise such
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to such Borrower a reasonably detailed description of such objections)
and such Borrower shall promptly revise such Annual Budget and resubmit the same
to Lender. Lender shall advise the applicable Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
such Borrower a reasonably detailed description of such objections), and such
Borrower shall promptly revise the same in accordance with the process described
in this subsection (d) until Lender approves the Annual Budget. Until such time
that Lender approves a proposed Annual Budget which requires the approval of
Lender hereunder, the most recently Approved Annual Budget in respect of such
Property shall apply; provided that, such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums, Other Charges
and utilities expenses.

 

62



--------------------------------------------------------------------------------



 



(e) In the event that any Borrower must incur an extraordinary Operating Expense
or Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then such Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.
(f) Borrowers agree that Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in all or any portion of the Loan or
any Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to any Borrower, any Guarantor
and the Properties, whether furnished by any Borrower, any Guarantor, or
otherwise, as Lender reasonably determines necessary or desirable. Borrowers
irrevocably waive any and all rights which any of them may have under any
applicable Legal Requirements to prohibit such disclosure, including, but not
limited, to any right of privacy. Lender agrees that it will direct any
recipient of the forgoing information to keep all non-public information
confidential.
(g) If, at the time a Disclosure Document is being prepared for a
Securitization, Borrower shall use its best efforts to provide Lender with such
financial data or financial statements related to Borrowers, Principal, and
Guarantor or related to any Property, and such other information which
Borrowers, Principal, and Guarantor have in their possession or in the
possession of any of their respective counsel or Agents as shall be reasonably
required by Lender to (A) complete the Disclosure Document, (B) meet the
requirements of any Rating Agency or (C) implement the Securitization.
(h) In the event Lender determines, in connection with a Securitization, that
additional financial data and financial statements is required in order to
comply with any applicable legal requirements relating to the Securitization, or
is otherwise reasonably required to implement the Securitization, Lender may
request, and Borrowers so requested shall promptly provide, such other financial
data and financial statements with respect to Borrowers, Principal, and
Guarantor and/or the Properties as Lender determines to be necessary or
appropriate for such compliance.
(i) Intentionally Omitted.
(j) Intentionally Omitted.
(k) Intentionally Omitted.
(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrowers’ data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrowers agree that Lender may disclose information regarding the Properties
owned by Borrowers and Borrowers themselves that is provided to Lender pursuant
to this Section 5.1.11 in connection with any Securitization to such parties
requesting such

 

63



--------------------------------------------------------------------------------



 



information in connection with such Securitization, provided that Lender shall
direct such parties to keep all non-public information confidential.
5.1.12 Business and Operations. Each Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property or
Properties owned by such Borrower. Each Borrower will qualify to do business,
and will remain in good standing, under the laws of each jurisdiction as and to
the extent the same are required for the ownership, maintenance, management and
operation of the Property or Properties owned by such Borrower.
5.1.13 Title to the Property. Each Borrower will warrant and defend (a) the
title to the Property or Properties owned by such Borrower and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances), and (b) the validity and priority of the Lien of the Mortgage
applicable to the Property or Properties owned by such Borrower and the
Assignment of Leases applicable to the Property or Properties owned by such
Borrower, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrowers shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in any Property, other than as permitted hereunder, is claimed by
another Person.
5.1.14 Costs of Enforcement. In the event (a) that any Mortgage is foreclosed in
whole or in part or that any Mortgage is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
encumbering a Property prior to or subsequent to any Mortgage in which
proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of any Borrower or any of
its constituent Persons or an assignment by any Borrower or any of its
constituent Persons for the benefit of its creditors, each Borrower, on behalf
of all Borrowers, itself and its successors and assigns, agrees that it/they
shall be chargeable with, jointly and severally, and shall pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or any Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes.
5.1.15 Estoppel Statement. (a) After request by Lender, Borrowers shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the performance of the Obligations, if any, and (vi) that the
Note, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations of each Borrower and have not been modified or if
modified, giving particulars of such modification.
(b) Each Borrower shall use commercially reasonable efforts to deliver to Lender
upon request, tenant estoppel certificates from each commercial tenant leasing
space at the Property or Properties owned by such Borrower in form and substance
reasonably

 

64



--------------------------------------------------------------------------------



 



satisfactory to Lender provided that such Borrower shall not be required to
deliver such certificates more frequently than two (2) times in any calendar
year.
(c) Each Borrower owning Property that is subject to an REA shall use
commercially reasonable efforts to deliver to Lender, upon request from Lender,
estoppel certificates from each party under the applicable REA; provided that
such certificates may be in the form required under the applicable REA and that
such Borrower shall not be required to deliver such estoppel certificates more
frequently than two (2) times in any calendar year.
5.1.16 Loan Proceeds. Borrowers shall use the proceeds of the Loan received by
Borrowers on the Closing Date only for the purposes set forth in Section 2.1.4
hereof.
5.1.17 Performance by Borrowers. Each Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, such Borrower and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, any Borrower without the prior written consent of Lender.
5.1.18 Confirmation of Representations. Each Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates of
such Borrower certifying as to the accuracy of all representations made by such
Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of such Borrower as of the date of the
Securitization.
5.1.19 Intentionally Omitted.
5.1.20 Leasing Matters.
(a) Any Major Lease executed after the date hereof shall require the prior
written consent of Lender, which consent shall not be unreasonably withheld.
Upon request, the Borrower requesting such consent shall furnish Lender with
true, correct and complete executed copies of all such proposed Major Leases,
amendments thereof and any related agreements. All renewals of Leases and all
proposed Leases shall provide for rental rates comparable to existing local
market rates. All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms which would materially affect Lender’s rights under
the Loan Documents. All Leases executed after the date hereof shall provide that
they are subordinate to the applicable Mortgage and the Lien created thereby and
that the tenant thereunder agrees to attorn to Lender or any purchaser at a sale
by foreclosure or power of sale. Each Borrower (a) shall observe and perform the
obligations imposed upon the lessor under the Leases applicable to the Property
or Properties owned by such Borrower in a commercially reasonable manner;
(b) shall enforce and may amend or terminate the terms, covenants and conditions
contained in the Leases upon the part of the tenant thereunder to be observed or
performed in a commercially reasonable manner and in a manner not to impair the
value of the Property or Properties owned by such Borrower involved, except that
such Borrower shall not terminate or accept the surrender by a tenant of, any
Major Lease unless by reason of a tenant default and then only in a commercially
reasonable

 

65



--------------------------------------------------------------------------------



 



manner to preserve and protect the Property or Properties owned by such
Borrower; (c) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits required pursuant to such Lease);
(d) shall not execute any other assignment of lessor’s interest in the Leases or
the Rents (except as contemplated by the Loan Documents); (e) shall not alter,
modify or change the terms of any Leases in a manner inconsistent with the
provisions of the Loan Documents; and (f) shall execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, no Borrower shall
enter into a Lease after the date hereof of all or substantially all of the
Property or Properties owned by such Borrower without Lender’s prior written
consent. Lender shall have the right to require each new tenant to execute and
deliver to Lender a subordination, non disturbance of possession and attornment
agreement in form, content and manner of execution reasonably acceptable to
Lender.
(b) Notwithstanding anything contained herein to the contrary, with respect to
any Property, no Borrower shall, without the prior written consent of Lender,
which consent shall not be unreasonably withheld, enter into, renew, extend,
amend, modify, waive any provisions of, terminate, release any Person from
liability under, reduce rents under, accept a surrender of space under, or
shorten the term of, any Major Lease or any instrument guaranteeing or providing
credit support for any Major Lease; provided that Lender’s consent shall not be
required with respect to the exercise by any tenant of any renewal and extension
options set forth in its Lease.
(c) Whenever Lender’s approval or consent is required pursuant to the provisions
of this Section 5.1.20, Lender shall use good faith efforts to respond within
ten (10) Business Days after Lender’s receipt of any Borrower’s written request
for approval or consent, accompanied by the applicable Lease or other item for
which consent is sought. If Lender fails to respond to such request within ten
(10) Business Days, and the Borrower making such initial request sends a second
request containing a legend clearly marked in not less than fourteen (14) point
bold face type, underlined, in all capital letters “REQUEST DEEMED APPROVED IF
NO RESPONSE WITHIN 10 BUSINESS DAYS”, Lender shall be deemed to have approved or
consented to such Lease or other item for which consent is sought if Lender
fails to respond to such second written request before the expiration of such
ten (10) Business Day period.
5.1.21 Alterations. Each Borrower shall obtain Lender’s prior written consent to
any alterations to any Improvements affecting the Property or Properties owned
by such Borrower, which consent shall not be unreasonably withheld except with
respect to any alterations to any Improvements which may have a material adverse
effect on any Borrower’s financial condition, the value of the Property intended
to be subjected to such alterations or the Net Operating Income. Notwithstanding
the foregoing, Lender’s consent shall not be required in connection with any (a)
tenant improvement work performed pursuant to the terms of any Lease executed on
or before the date hereof, (b) tenant improvement work performed pursuant to the
terms of any Lease executed after the date hereof, provided that such Lease
shall satisfy the requirements of Section 5.1.20, (c) alterations performed in
connection with the Restoration of any Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement, or (d) alterations at any Property that will not have a material

 

66



--------------------------------------------------------------------------------



 



adverse effect on any Borrower’s financial condition, the value of such Property
or the Net Operating Income, provided that, in the case of clause (d), such
alterations (i) are either work performed pursuant to the terms of any Lease
approved or deemed approved in accordance with the terms hereof, or the costs
for such alterations are adequately covered in the current Approved Annual
Budget applicable to such Property, (ii) do not adversely affect any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, and (iii) the aggregate cost thereof does not exceed, for any
Property in any annual period, the greater of: (A) ten percent (10%) of the
Allocated Loan Amount for such Property or (B) Fifty Thousand Dollars ($50,000).
If the total unpaid amounts due and payable with respect to alterations to any
Improvements at any one Property (other than such amounts to be paid or
reimbursed by tenants under the Leases) shall at any time exceed twenty percent
(20%) of the Allocated Loan Amount for such Property (the “Threshold Amount”),
Borrowers shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for the Obligations any of the following:
(i) cash, (ii) U.S. Obligations, (iii) other securities having a rating
acceptable to Lender and that the applicable Rating Agencies have confirmed in
writing will not, in and of itself, result in a downgrade, withdrawal or
qualification of the initial, or, if higher, then current ratings assigned to
any Securities or any class thereof in connection with any Securitization, or
(iv) either (x) a completion and performance bond and a guaranteed maximum
priced contract (in form and substance satisfactory to Lender) for a general
contractor (satisfactory to lender) or (y) an irrevocable letter of credit
(payable on sight draft only) issued by a financial institution (A) having a
rating by S&P of not less than “A-1+” if the term of such bond or letter of
credit is no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender, and (B) that the applicable Rating Agencies have confirmed in writing
will not, in and of itself, result in a downgrade, withdrawal or qualification
of the initial, or, if higher, then current ratings assigned to any Securities
or any class thereof in connection with any Securitization. Such security shall
be in an amount equal to the excess of the total unpaid amounts with respect to
alterations to the applicable Improvements on the applicable Property (other
than such amounts to be paid or reimbursed by tenants under the Leases) over the
Threshold Amount and Lender may apply such security from time to time at the
option of Lender to pay for such alterations. Notwithstanding the foregoing
provisions of this Section 5.1.21 to the contrary, it is acknowledged that the
tenant at the Apria Health Care store in Indianapolis which is subject to a
Lease with a Borrower, desires to make certain alterations and install certain
tenant improvements more particularly described in Schedule XI attached hereto
at tenant’s own expense, and it is acknowledged that such Borrower and such
tenant shall not require any consent from Lender to install such alterations and
tenant improvements, so long as such work is in accordance with such
Schedule XI, provided Manager and/or the Borrower that owns such Property shall
be responsible for taking commercially reasonable steps in causing such tenant
to take appropriate corrective action if such alterations and tenant
improvements fail to comply with applicable Legal Requirements and shall pursue
appropriate remedies if such tenant permits any mechanic’s liens in respect of
such work to be filed of record.
5.1.22 Operation of Properties. (a) Each Borrower shall cause the Property or
Properties owned by such Borrower to be operated, in all material respects, in
accordance with the applicable Management Agreement or Replacement Management
Agreement, as applicable. In the event that any Management Agreement expires or
any Property is removed from the

 

67



--------------------------------------------------------------------------------



 



application of the Management Agreement (without limiting any obligation of
Borrowers to obtain Lender’s consent to any removal of any Property from the
application of the Management Agreement or modification of any Management
Agreement in accordance with the terms and provisions of this Agreement), the
Borrowers that own the affected Properties shall promptly enter into a
Replacement Management Agreement with Manager or another Qualified Manager, as
applicable. Each Borrower will promptly notify Lender if the tenant under any
Major Lease ceases to operate its business within the Improvements demised by
such Major Lease.
(b) Each Borrower shall: (i) promptly perform and/or observe in all material
respects all of the covenants and agreements required to be performed and
observed by it under any Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under any Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under any Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under any such Management Agreement, in a
commercially reasonable manner.
5.1.23 Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on the Obligations or
Lender’s interest in any Property (other than an income tax), Borrowers must pay
such tax, with interest and penalties thereon, if any. If Lender is advised by
counsel chosen by it that the payment of such tax or interest and penalties by
any Borrower would be unlawful or unenforceable or provide the basis for a
defense of usury, then in any such event, Lender may, by written notice to
Borrowers of not less than ninety (90) days, declare the Obligations immediately
due and payable.
5.1.24 No Credits on Account of the Obligations. No Borrower shall claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Taxes assessed against any Property and no deduction shall
otherwise be made or claimed from the assessed value of any Property for real
estate tax purposes because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrowers of not
less than ninety (90) days, declare the Obligations immediately due and payable.
5.1.25 Personal Property. Each Borrower shall cause all of its personal
property, fixtures, attachments and equipment delivered upon, attached to or
used in connection with the operation of the Property or Properties owned by
such Borrower to always be located at the applicable Property or Properties
owned by such Borrower and shall be kept free and clear of all Liens,
encumbrances and security interests, except Permitted Encumbrances.
5.1.26 Appraisals. Lender shall have the right to obtain a new or updated
appraisal of one or more of the Properties from time to time; provided, however,
that so long as no Event of Default has occurred Lender shall do so not more
often than once in every twelve (12) month period. Borrowers shall cooperate
with Lender in this regard. If the appraisal is required to be delivered by
Borrowers under this Agreement or any applicable law or regulatory

 

68



--------------------------------------------------------------------------------



 



requirement, or bank policy promulgated to comply therewith, or if an Event of
Default exists, or if the Loan has been transferred to special servicing,
Borrowers shall pay for any such appraisal upon Lender’s request; otherwise, any
other appraisal obtained by Lender (except as otherwise specifically set forth
in Sections 5.1.8, 5.1.9 and 9.6 hereof) shall be at Lender’s sole cost and
expense.
Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of the Obligations or, solely with respect to any particular
Borrower that obtains the earlier release of the Lien of the Mortgage affecting
all of such particular Borrower’s Property or Properties (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, then exclusive of any such Borrower and such applicable Property so
released, each Borrower hereby covenants and agrees with Lender that it will not
do, directly or indirectly, any of the following:
5.2.1 Operation of Properties. (a) No Borrower shall, without Lender’s prior
consent (which consent shall not be unreasonably withheld): (i) subject to
Section 9.5, surrender, terminate or cancel any Management Agreement; provided,
that any Borrower may, without Lender’s consent, replace any Manager so long as
(x) the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement and (y) all Properties removed from the application of the
Management Agreement are made subject to the application of such Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of any
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Management Agreement in any material respect, provided that
the forgoing restrictions shall not extend to the terms of the Management
Agreement with regard to properties subject to the application of the Management
Agreement having owners separate from any Borrower.
(b) Following the occurrence and during the continuance of an Event of Default,
no Borrower shall exercise any rights, make any decisions, grant any approvals
or otherwise take any action under any Management Agreement without the prior
written consent of Lender, which consent may be withheld in Lender’s sole
discretion, provided that the forgoing restrictions shall not extend to the
terms of the Management Agreement with regard to properties having owners
separate from any Borrower.
5.2.2 Liens. No Borrower shall create, incur, assume or suffer to exist any Lien
on any portion of the Property or Properties owned by such Borrower or permit
any such action to be taken, except:
(i) Permitted Encumbrances;
(ii) Liens created by or permitted pursuant to the Loan Documents; and
(iii) Liens for Taxes or Other Charges not yet due.
5.2.3 Dissolution. No Borrower shall, without obtaining the prior written
consent of Lender (a) engage in any dissolution, liquidation, consolidation or
merger with or into

 

69



--------------------------------------------------------------------------------



 



any other business entity, (b) engage in any business activity not related to
the ownership and operation of the Property or Properties owned by such
Borrower, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of such Borrower except to the extent permitted by the Loan Documents,
(d) unless required by applicable law, modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction, or (e) cause any Principal or Mezzanine Borrower to (i) dissolve,
wind up or liquidate or take any action, or omit to take an action, as a result
of which Mezzanine Borrower or any such Principal would be dissolved, wound up
or liquidated in whole or in part, or (ii) unless required by applicable law,
amend, modify, waive or terminate the certificate of limited partnership or
partnership agreement of Mezzanine Borrower or any such Principal, in each case,
without obtaining the prior written consent of Lender.
5.2.4 Change in Business. No Borrower shall enter into any line of business
other than the ownership and operation of the Property or Properties owned by
such Borrower, or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.
5.2.5 Debt Cancellation. No Borrower shall cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to such Borrower by any Person, except for adequate consideration
and in the ordinary course of such Borrower’s business.
5.2.6 Zoning. No Borrower shall initiate or consent to any zoning
reclassification of any portion of the Property or Properties owned by such
Borrower or seek any variance under any existing zoning ordinance, or use or
permit the use of any portion of the Property or Properties owned by such
Borrower in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior written consent of Lender.
5.2.7 No Joint Assessment. No Borrower shall suffer, permit or initiate the
joint assessment of all or any portion of the Property or Properties owned by
such Borrower (a) with any other real property constituting a tax lot separate
from the Property or Properties owned by such Borrower, and (b) which
constitutes real property with any portion of the Property or Properties owned
by such Borrower which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Property.
5.2.8 Principal Place of Business and Organization. No Borrower shall change its
principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior written
notice. No Borrower shall change the place of its organization as set forth in
Section 4.1.28 without the prior written consent of Lender, which consent shall
not be unreasonably withheld. Upon Lender’s request, each Borrower shall execute
and deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security

 

70



--------------------------------------------------------------------------------



 



interest in the Property or Properties owned by such Borrower as a result of
such change of principal place of business or place of organization.
5.2.9 ERISA. (a) No Borrower shall engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA. In the event an inadvertent
Prohibited Transaction occurs, Borrowers will take all steps necessary to
correct the Prohibited Transaction as soon as possible after having actual
knowledge of the Prohibited Transaction.
(b) Each Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) such Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) such Borrower is not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:
(A) Equity interests in such Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);
(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2);
(C) Such Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or
(D) The Loan meets the requirements of PTE 95-60, 90-1, 84-14 or similar
exemption.
5.2.10 Transfers. (a) Each Borrower acknowledges that Lender has examined and
relied on the experience of each Borrower and its members, stockholders, general
partners, members, principals and (if any Borrower is a trust) beneficial
owners, as applicable, owning and operating properties such as the Properties in
agreeing to make the Loan, and will continue to rely on Borrowers’ ownership of
the Properties as a means of maintaining the value of the Properties as security
for repayment of the Debt and the performance of the Other Obligations. Each
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Properties so as to ensure that, should Borrowers default in the
repayment of the Debt or the performance of the Other Obligations contained in
the Loan Documents, Lender can recover the Debt by a sale of one or more of the
Properties.
(b) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, no Borrower shall, and no Borrower
shall permit any Restricted Party to, (i) sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or

 

71



--------------------------------------------------------------------------------



 



involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or Properties owned by such Borrower or
any part thereof or any legal or beneficial interest therein, or (ii) permit a
Sale or Pledge of any interest in any Restricted Party or (iii) incur
Indebtedness (other than the Indebtedness permitted pursuant to the terms of
this Agreement) (any of the foregoing transactions, a “Transfer”), other than
(A) pursuant to Leases of space in the Improvements to tenants in accordance
with the provisions of Section 5.1.20 hereof, (B) the Loan Documents and (C) the
Mezzanine Loan and the granting of security interests pursuant to the Mezzanine
Loan Documents.
(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein any Borrower agrees to sell the Property or Properties owned
by such Borrower, or any part thereof, for a price to be paid in installments;
(ii) an agreement by any Borrower leasing all or substantially all of the
Property or Properties owned by such Borrower for other than actual occupancy by
a space tenant thereunder, or a sale, assignment or other transfer of, or the
grant of a security interest in, such Borrower’s right, title and interest in
and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
(d) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer, and so long as all of the
applicable conditions contained therein shall have been fulfilled, such transfer
may occur without consent from Lender: (i) transfers of shares in Cole Credit
Property Trust I, Inc. or Cole Credit Property Trust III, Inc., (ii) transfers
of ownership interests in any Restricted Party and ownership interests in any
member, partner or shareholder of any Restricted Party to any Affiliate or
subsidiary of a Restricted Party, provided that, at all times, Christopher H.
Cole, Cole Holdings Corporation, Cole Credit Property Trust I, Inc. or Cole
Credit Property Trust III, Inc. continues to Control the Restricted Party
provided after giving effect to such transfer, the Person receiving such
interest and each Restricted Party who shall exist following such transfer,
shall be able to satisfy the requirements and representations set forth in
Section 4.1.35, and Section 5.2.10(f), (v), (vii) and (viii), mutatis, mutandis
and if the individual or individuals who have direct or indirect Control over
the Person to whom such interests are to be transferred is someone other than
Christopher H. Cole, such individuals shall be reasonably acceptable to Lender,
or (iii) the pledge of equity interests in Borrowers and Principal in connection
with the Mezzanine Loan, and the exercise of any rights or remedies of Mezzanine
Lender (including foreclosure and an assignment in lieu of

 

72



--------------------------------------------------------------------------------



 



foreclosure), as applicable, in accordance with and subject to the terms of the
Intercreditor Agreement. It shall be a condition of any such transfer specified
in the foregoing clause (ii) that Lender shall have received a written
confirmation from the parties to the Management Agreement that provides that all
Properties, which are the subject of any such transfer or which are directly or
indirectly owned by the Restricted Party and/or any member, partner or
shareholder of any Restricted Party whose interest were the subject of any such
transfer, shall have been removed from the application of such Management
Agreement. Lender agrees that, in connection with any transfer contemplated by
the foregoing clause (ii), Borrower shall have the right to substitute a
replacement guarantor for Guarantor under the Loan Documents, provided that the
replacement guarantor (A) shall have a net worth at least equal to $150,000,000
and liquidity at least equal to $5,000,000, as shown on a current balance sheet
of such replacement guarantor, (B) shall have made the representations and met
the requirements set forth in Sections 4.1.1, 4.1.2, 4.1.3, 4.1.11, 4.1.18,
4.1.37, 4.1.35 and Section 5.2.10(f)(v), (vii) and (viii), which apply to
Guarantor, such that the replacement guarantor shall be deemed to make such
representations and fulfill such requirements mutatis, mutandis, (C) shall not
have been a party to any bankruptcy proceedings, voluntary or involuntary, made
an assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of such transfer, (D) shall not be involved in any pending or threatened
material litigation or regulatory action which is not reasonably acceptable to
Lender, and (E) shall not have defaulted under its obligations with respect to
any Indebtedness in a manner which is not reasonably acceptable to Lender. Upon
the execution and delivery of any documents necessary to consummate such
substitution, the original Guarantor shall be released from all liability and
obligations under the Guaranty, the Environmental Indemnity and the other Loan
Documents with respect to any acts or omissions after any such replacement
guarantor shall have executed and delivered a replacement Guaranty and fulfilled
all of the conditions set forth in the immediately preceding sentence.
(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.
(f) No consent to any assumption of the Loan shall occur on or before the end of
the Lockout Period. Thereafter, Lender’s consent to a one (1) time Transfer of
all of the Properties (which may be to more than one (1) transferee, provided
each such transferee shall either be Transferee’s Sponsor or an Affiliate of
Transferee’s Sponsor and assumption of the Loan shall not be unreasonably
withheld provided that Lender receives not less than sixty (60) days prior
written notice of such Transfer and no Default has occurred and is continuing,
and further provided that the following additional requirements are satisfied:
(i) Borrowers shall pay Lender a transfer fee equal to one percent (1%) of the
Outstanding Principal Balance at the time of such Transfer;
(ii) Borrowers shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including, without limitation, Lender’s
reasonable counsel fees and disbursements and all recording fees, title
insurance

 

73



--------------------------------------------------------------------------------



 



premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (x) below);
(iii) The Persons comprising the proposed transferees (collectively, the
“Transferee”), Transferee’s Principal or Transferee’s Sponsor must have
demonstrated expertise in owning and operating properties similar in location,
size, class and operation to each of the Properties, which expertise shall be
reasonably determined by Lender;
(iv) Transferee, Transferee’s principal and the owner of equity interests in
Transferee who shall replace the original Mezzanine Borrower as contemplated in
clause (xv) below (“Replacement Mezzanine Borrower”) shall, as of the date of
such transfer, have an aggregate net worth and liquidity reasonably acceptable
to Lender and Mezzanine Lender;
(v) Transferee, Replacement Mezzanine Borrower, Transferee’s or Replacement
Mezzanine Borrower’s Principal and all other entities which may be owned or
Controlled directly or indirectly by Transferee’s or Replacement Mezzanine
Borrower’s Principal (“Related Entities”) must not have been party to any
bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of the proposed
Transfer;
(vi) Transferee shall assume (subject to Section 9.4) all of the obligations of
Borrowers under the Loan Documents in a manner satisfactory to Lender in all
respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender, and a Person (who shall
be an Affiliate or direct or indirect equity owner of Transferee; which is
herein called “Transferee’s Sponsor”) shall agree at all times (x) to Control
each of Transferee, Transferee’s general partner or managing member, if any
(“Transferee’s Principal”), Replacement Mezzanine Borrower’s general partner or
managing member, if any (“Replacement Mezzanine Borrower’s Principal”), and
(y) to own, directly or indirectly, at least a 0.5% beneficial interest in
Transferee’s Principal and Replacement Mezzanine Borrower’s Principal, by
entering into an assumption agreement in form and substance satisfactory to
Lender;
(vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Replacement Mezzanine Borrower, Transferee’s
Principal, Replacement Mezzanine Borrower’s Principal or Related Entities which
is not reasonably acceptable to Lender;
(viii) Transferee, Replacement Mezzanine Borrower, Transferee’s Principal,
Replacement Mezzanine Borrower’s Principal and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not reasonably acceptable to Lender;
(ix) Transferee, Replacement Mezzanine Borrower, Transferee’s Principal and
Replacement Mezzanine Borrower’s Principal must be able to satisfy all the

 

74



--------------------------------------------------------------------------------



 



representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee, Replacement Mezzanine Borrower,
Transferee’s Principal and Replacement Mezzanine Borrower’s Principal shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements and covenants reasonably required by Lender provided that such
certificates, agreements and covenants shall not increase the obligations of
Borrowers under the Loan Documents or decrease the rights of Borrowers under the
Loan Documents;
(x) If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;
(xi) Borrowers or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender;
(xii) Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender;
(xiii) Borrowers shall deliver, at Borrowers’ sole cost and expense, an
endorsement to the Title Insurance Policies, which endorsement shall insure the
Lien of the Mortgages as modified by the assumption agreement, as a valid first
lien on each of the Properties, shall name the Transferee as owner of the
Properties, and shall insure that, as of the date of the recording of the
assumption agreement, the Properties shall not be subject to any additional
exceptions or liens other than those contained in the applicable Title Insurance
Policies issued on the date hereof and the Permitted Encumbrances;
(xiv) The Properties shall be managed by one or more Qualified Managers pursuant
to one or more Replacement Management Agreements;
(xv) Replacement Mezzanine Borrower shall assume the obligations of Mezzanine
Borrower under the existing Mezzanine Loan Agreement, Mezzanine Note, and other
Mezzanine Loan Documents, except that the pledge agreement securing the
Mezzanine Loan shall be modified to grant a pledge of the equity interests in
Transferee;
(xvi) The organizational documents of Transferee, Replacement Mezzanine
Borrower, Transferee’s Principal and Replacement Mezzanine Borrower’s Principal,
shall include provisions which shall cause each of them to be a SPE, and shall
otherwise be in form and substance reasonably satisfactory to Lender;

 

75



--------------------------------------------------------------------------------



 



(xvii) Immediately upon a Transfer to such Transferee and the satisfaction of
all of the above requirements, the named Borrowers and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgages and
the other Loan Documents accruing after such Transfer (provided such release of
the Guarantor shall be conditioned on one (1) or more substitute guarantors
reasonably acceptable to Lender having assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity or
entering into new comparable documentation, in each case in accordance with the
provisions set forth in the immediately preceding sub-clause(xii)). The
foregoing release shall be effective upon the date of such Transfer, but Lender
agrees to provide written evidence thereof reasonably requested by Borrowers;
and
(xviii) Mezzanine Lender shall have permitted its Mezzanine Loan to have been
assigned and assumed in connection with the Transfer to be implemented by this
Section 5.2.10(f), with the effect that such Transfer shall not violate the
applicable provisions of the Mezzanine Loan Agreement.
5.2.11 REA. Each Borrower owning a Property that is subject to an REA hereby
covenants and agrees with Lender with respect to such REA as follows:
(a) Such Borrower shall not, without Lender’s prior written consent, materially
amend, modify or supplement, or consent to or suffer the material amendment,
modification or supplementation of, such REA except that Lender shall not
unreasonably withhold or delay its consent to any amendment or modification
which is not reasonably likely to have a material adverse affect upon any
Borrower, any Property that is subject to such REA or Gross Income from
Operations;
(b) Such Borrower shall not, without the prior written consent of Lender, as
determined in its sole discretion, take (and hereby assigns to Lender any right
it may have to take) any action to terminate, surrender, or accept any
termination or surrender of, such REA; and
(c) Such Borrower shall not assign (other than to Lender) or encumber its rights
under such REA.
ARTICLE 6
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
Section 6.1 Insurance. (a) From the date hereof until payment and performance in
full of the Obligations or, solely with respect to any particular Borrower that
obtains the earlier release of the Lien of the Mortgage affecting all of such
particular Borrower’s Property or Properties (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents, then
exclusive of any such Borrower and such applicable Property so released, each
Borrower shall obtain and maintain, or cause to be maintained, insurance for
each Borrower and the Properties owned by such Borrower providing at least the
following coverages:

 

76



--------------------------------------------------------------------------------



 



(i) comprehensive all risk “special form” insurance, including, but not limited
to, loss caused by any type of windstorm or hail on all of the Improvements and
all of the Personal Property, in each case on a per Property basis (A) in an
amount equal to one hundred percent (100%) of the “Full Replacement Cost,” which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to all of the Improvements and all of the Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form; (C) in cases
where the applicable tenant is not required under the terms and conditions of
its Lease to obtain insurance, providing for no deductible in excess of Ten
Thousand and No/100 Dollars ($10,000.00) for all such insurance coverage
(excluding windstorm and earthquake coverages, whose coverages are specified in
the next sentence); and (D) in cases where the applicable tenant is required
under the terms and conditions of its Lease to obtain insurance, providing for
no tenant deductible that exceeds the amount permitted pursuant to the terms and
conditions of such tenant’s Lease. In addition, Borrowers shall obtain: (x) if
any portion of the Improvements is currently, or at any time in the future,
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to full replacement cost or such other amount as
Lender shall require; (y) earthquake insurance in amounts and in form and
substance reasonably satisfactory to Lender in the event any Property is located
in an area with a high degree of seismic activity, and (z) coastal windstorm
insurance in amounts and in form and substance reasonably satisfactory to Lender
in the event any Property is located in any coastal region, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i);
(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about any Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence (and, if on a blanket policy, containing an
“Aggregate Per Location” endorsement); (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all legal contracts; and (5) contractual
liability covering the indemnities contained in Article 8 of each of the
Mortgages to the extent the same is available;
(iii) rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) covering rental losses or
business interruption, as may be applicable, for a period of twelve (12) months
after the date of any casualty and containing an extended period of indemnity
endorsement which provides that after the physical loss to any such Improvements
and Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same

 

77



--------------------------------------------------------------------------------



 



level it was at prior to the loss, or the expiration of six (6) months from the
date that such damaged Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period; and (D) in an annual amount equal to one
hundred percent (100%) of the projected Gross Income from Operations for a
period of eighteen (18) months from the date of such Casualty (assuming such
Casualty had not occurred) and notwithstanding that the policy may expire at the
end of such period. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrowers’ reasonable estimate of the gross income from the Properties for
the succeeding eighteen (18) month period. All proceeds payable to Lender
pursuant to this subsection (iii) shall be deemed Rent and applied by Lender in
accordance with Section 2.7.2(b) or 2.7.2(d) hereof, as applicable, except if
Lender shall be permitted under this Agreement and has elected to apply Net
Proceeds in respect of any Casualty or Condemnation giving rise to such proceeds
relating to said rental loss and/or business income interruption insurance to
the payment of the Debt or Other Obligation of a monetary nature, Lender shall
apply such proceeds relating to said rental loss and/or business income
interruption insurance to the Debt or Other Obligations of a monetary nature;
(iv) at all times during which structural construction, repairs or alterations
are being made with respect to any Improvements, and only if the applicable
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy such Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;
(v) if any Property includes commercial property, worker’s compensation
insurance with respect to any employees of any Borrower, as required by any
Governmental Authority or Legal Requirement;
(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;
(vii) umbrella liability insurance in an amount not less than Twenty Five
Million and No/100 Dollars ($25,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;
(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence
equal to One Million and No/100 Dollars ($1,000,000.00), which together with
umbrella coverage, of Twenty Five Million and No/100 Dollars ($25,000,000.00),
totals Twenty Six Million and No/100 Dollars ($26,000,000.00);

 

78



--------------------------------------------------------------------------------



 



(ix) ordinance & law coverage with minimum limits as follows: Coverage A (value
of undamaged portion) to be ‘included’ in the insured replacement cost limit;
Coverage B (demolition/debris removal) to be 10% of the building’s replacement
cost limit, and Coverage C (increased cost of construction) to be 10% of the
building’s replacement cost value;
(x) the commercial property, general liability and business income insurance
required under Sections 6.1(a)(i), (ii) and (iii) above shall cover perils of
terrorism and acts of terrorism and Borrowers shall maintain commercial
property, general liability and business income insurance for loss resulting
from perils and acts of terrorism on terms (including amounts) consistent with
those required under Sections 6.1(a)(i), (ii) and (iii) above at all times
during the term of the Loan so long as Lender determines that either (I) prudent
owners of real estate comparable to the Properties are maintaining same or
(II) prudent institutional lenders (including, without limitation, investment
banks) to such owners are requiring that such owners maintain such insurance;
and
(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to any applicable Property located in or around the region in
which such Property is located.
(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies approved by
Lender and authorized to do business in each State where Properties are located
and having financial strength ratings of “A-” or better by S&P (and the
equivalent by any other Rating Agency) (each such insurer shall be referred to
below as a “Qualified Insurer”). No Policy shall contain an exclusion from
coverage under such Policy for loss or damage incurred as a result of an act of
terrorism or similar acts of sabotage. Borrowers shall: (i) Prior to the
expiration dates of the Policies, deliver to Lender confirmation, reasonably
satisfactory to Lender, that such Policies have been renewed or replaced by
other Policies conforming to the provisions of this Section 6.1; (ii) provide
Lender with certificates of insurance evidencing such renewed or replaced
coverage acceptable to Lender as soon as all renewed or replaced policy numbers
are available, but in any event within five (5) days of such renewal; and
(iii) provide confirmation that all renewed or replaced premiums (the “Insurance
Premiums") have been paid in full, no later than (A) in the case of Borrower
Policies, thirty (30) days from inception of the renewed or replaced Policies,
or (B) in the case of Tenant Policies, two (2) Business Days after the date such
tenant is required to provide such proof to Borrower under the applicable Lease.
(c) Borrowers shall not obtain any umbrella or blanket liability or casualty
Policy unless, in each case, such Policy is approved in advance in writing by
Lender and (x) Lender’s interest is included therein as provided in this
Agreement, such Policy is issued by a Qualified Insurer and such Policy shall
specifically allocate to each Property the amount of

 

79



--------------------------------------------------------------------------------



 



coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Properties in
compliance with the provisions of Section 6.1(a). In addition Borrower shall not
obtain separate insurance concurrent in form or contributing in the event of
loss with that required in Section 6.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower.
(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrowers as the insured
under any Borrower Policy or as additional insureds under any Tenant Policy and
Lender (and its affiliates), in either case, as the mortgagee and an additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall name Borrowers as the
insured and Lender (and its affiliates) as mortgagee and loss payee under any
Borrower Policy or Borrowers as certificate holders and Lender (and its
affiliates) as mortgagee under any Tenant Policy.
(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:
(i) no act or negligence of any Borrower, or anyone acting for any Borrower, or
of any tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured; and
(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, upon written
notice to any Borrower, to take such action as Lender deems necessary to protect
its interest in the Properties, as applicable, including, without limitation,
the obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrowers
to Lender upon demand and, until paid, shall be secured by the Mortgages and
shall bear interest at the Default Rate.
(g) To the extent that any portion of the Improvements consisting of an entire
building separate in all respects from any other building comprising part of the
Improvements is occupied by a single tenant, and such tenant provides insurance
satisfying the requirements hereof with respect to such Improvements (including,
without limitation, naming Lender as mortgagee on all property Policies, and as
an additional insured or loss payee on all liability Policies, as applicable),
such insurance shall satisfy, with respect to the corresponding Property, the
obligations hereunder of the Borrower that owns such Property with the exception
of loss of

 

80



--------------------------------------------------------------------------------



 



rents (if the lease allows for rent abatement following damage to the Property)
and liability coverage as a named insured, to be provided by Borrowers. In
addition, provided no default shall exist under such tenant’s Lease, and further
provided that such tenant (or the corporate guarantor of such tenant’s Lease)
shall maintain a credit rating issued by S&P of BBB- or better (or an equivalent
rating issued by another nationally recognized Rating Agency reasonably
acceptable to Lender), such tenant shall be permitted to self-insure in
accordance with its Lease with respect to the coverage required hereunder, and
such self-insurance shall be deemed to satisfy the requirements hereof.
(h) Lender acknowledges that the insurance in place as of the date hereof, as
evidenced by certificates of insurance provided by Borrowers and each tenant in
connection with the closing of the Loan, shall be deemed to satisfy the
foregoing requirements of this Section 6.1 as in effect on the date hereof.
Section 6.2 Casualty. If any Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrowers shall (a) give
prompt notice of such damage to Lender if the estimated costs of completing
Restoration are equal to or greater than Fifty Thousand and No/100 Dollars
($50,000.00), and (b) promptly commence and diligently prosecute the completion
of Restoration so that the damaged Property resembles, as nearly as possible,
the condition that such Property was in immediately prior to such Casualty, with
such alterations as may be reasonably approved by Lender and otherwise in
accordance with Section 6.4. Borrowers shall pay (or cause to be paid) all costs
of such Restoration whether or not such costs are covered by insurance. Lender
may, but shall not be obligated to make proof of loss if not made promptly by
Borrowers. In addition, Lender may participate in any settlement discussions
with any insurance companies with respect to any Casualty in which the Net
Proceeds or the costs of completing Restoration are equal to or greater than Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) and Borrowers shall
deliver to Lender all instruments required by Lender to permit such
participation.
Section 6.3 Condemnation. Borrowers shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation,
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrowers shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrowers shall, at Borrowers’ expense,
diligently prosecute any such proceedings, and shall consult with Lender, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrowers shall continue to perform the Obligations at the time and in the
manner provided in this Agreement and the other Loan Documents and the
Outstanding Principal Balance shall not be reduced until any Award shall have
been actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Obligations. Lender shall not
be limited to the interest paid on the Award by the applicable Governmental
Authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any Property or any portion thereof
is taken by a Governmental Authority, the Borrower that owns such Property shall
promptly commence and diligently prosecute Restoration and otherwise comply with
the provisions of Section 6.4. If any

 

81



--------------------------------------------------------------------------------



 



Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award applicable to such Property, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.
Section 6.4 Restoration. The following provisions shall apply in connection with
any Restoration:
(a) If the Net Proceeds for any Property shall be less than ten percent (10%) of
the Allocated Loan Amount for such Property and the costs of completing
Restoration shall be less than ten percent (10%) of the Allocated Loan Amount
for such Property, the Net Proceeds will be disbursed by Lender to the
applicable Borrower upon receipt, provided that all of the conditions set forth
in Section 6.4(b)(i) are met and such Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence Restoration in accordance with the terms of this Agreement.
(b) If the Net Proceeds for any Property are equal to or greater than ten
percent (10%) of the Allocated Loan Amount for such Property, or the costs of
completing Restoration is equal to or greater than ten percent (10%) of the
Allocated Loan Amount for such Property, the Net Proceeds will be held by Lender
and Lender shall make the Net Proceeds available for Restoration in accordance
with the provisions of this Section 6.4. The term “Net Proceeds” for purposes of
this Section 6.4 shall mean: (i) the net amount of all insurance proceeds
received by Lender pursuant to Section 6.1 (a)(i), (iv), (vi), (ix) and (x) as a
result of such damage or destruction, after deduction of Lender’s reasonable
costs and expenses (including, but not limited to, reasonable counsel costs and
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of Lender’s reasonable costs and expenses
(including, but not limited to, reasonable counsel costs and fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.
(i) The Net Proceeds shall be made available to the applicable Borrower for
Restoration upon the approval of Lender in its reasonable discretion that the
following conditions are met:
(A) no Event of Default shall have occurred and be continuing;
(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on any Property has
been damaged, destroyed or rendered unusable as a result of such Casualty, or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than fifteen
percent (15%) of the land constituting any Property is taken, and such land is
located along the perimeter or periphery of such Property, and no portion of the
Improvements is located on such land;
(C) Leases demising in the aggregate a percentage amount equal to or greater
than eighty-five percent (85%) of the total rentable space in the damaged
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation,

 

82



--------------------------------------------------------------------------------



 



whichever the case may be, shall remain in full force and effect during and
after the completion of Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be;
(D) Borrower shall commence or cause to be commenced Restoration as soon as
reasonably practicable (but in no event later than sixty (60) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion and will make all
necessary repairs and restorations thereto at Borrowers’ or tenant’s sole cost
and expense;
(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to any such Property as a result of the occurrence of any
such Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrowers;
(F) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases,
(3) such time as may be required under applicable Legal Requirements, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(iii);
(G) Each Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
(H) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;
(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the applicable Property or related Improvements;
(J) the Debt Service Coverage Ratio for the Properties, after giving effect to
Restoration, shall be equal to or greater than 1.40 to 1.0;
(K) the Loan to Value Ratio after giving effect to Restoration, shall be equal
to or less than 71%; and
(L) Borrowers shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by the applicable Borrower’s architect or
engineer stating the entire cost of completing Restoration, which budget shall
be acceptable to Lender.
(ii) The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations.

 

83



--------------------------------------------------------------------------------



 



The Net Proceeds shall be disbursed by Lender to, or as directed by, Borrowers
from time to time during the course of Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on such Property which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the Title
Company.
(iii) All plans and specifications required in connection with Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”)
such acceptance not to be unreasonably withheld. Lender shall have the use of
the plans and specifications and all permits, licenses and approvals required or
obtained in connection with Restoration. The identity of the contractors,
subcontractors and materialmen engaged in Restoration, as well as the contracts
under which they have been engaged, shall be subject to prior review and
acceptance by Lender and the Casualty Consultant, such acceptance not to be
unreasonably withheld. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s reasonable fees, shall be paid by Borrowers.
(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of Restoration, as certified by the Casualty
Consultant, until Restoration has been completed. The Casualty Retainage shall
in no event, and notwithstanding anything to the contrary set forth above in
this Section 6.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in Restoration. The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that Restoration has been completed in accordance with the provisions of
this Section 6.4(b) and that all approvals necessary for the re-occupancy and
use of the damaged Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence satisfactory to Lender that the costs
of Restoration have been paid in full or will be paid in full out of the
Casualty Retainage; provided, however, that Lender will release the portion of
the Casualty Retainage being held with respect to any contractor, subcontractor
or materialman engaged in Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the Title Company issuing the Title Insurance

 

84



--------------------------------------------------------------------------------



 



Policy covering such Property, and Lender receives an endorsement to such Title
Insurance Policy insuring the continued priority of the lien of the related
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.
(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.
(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of
Restoration, Borrowers shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and the Other Obligations.
(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with
Restoration have been paid in full, shall be remitted by Lender to Borrowers
within two (2) Business Days thereafter, provided no Event of Default shall have
occurred and shall be continuing.
(c) All Net Proceeds not required to be made available for Restoration (due to
any Borrower’s inability to satisfy the conditions set forth in
Section 6.4(b)(i) or otherwise), or to be returned to Borrowers as excess Net
Proceeds pursuant to Section 6.4(b)(vii), may be retained and applied by Lender
in accordance with Section 2.4.2 hereof toward reduction of the Outstanding
Principal Balance whether or not then due and payable in such order, priority
and proportions as Lender in its sole discretion shall deem proper, or, in the
sole discretion of Lender, the same may be paid, either in whole or in part, to
Borrowers for such purposes as Lender shall approve, in its sole discretion. No
prepayment charge or Yield Maintenance Premium shall be payable by Borrowers by
reason of a Casualty or Condemnation.
(d) In the event of foreclosure of one or more of the Mortgages, or other
transfer of title to one or more of the Properties in extinguishment in whole or
in part of the Debt, all right, title and interest of any Borrower in and to any
Policies that are not blanket Policies then in force concerning any such
Property (other than to the extent those Policies provide liability coverages to
such Borrower) and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

 

85



--------------------------------------------------------------------------------



 



(e) The provisions of subsection 4 of Section 254 of the New York Real Property
Law covering the insurance of buildings against loss by fire shall not apply to
this Agreement. In the event of any conflict, inconsistency or ambiguity between
the provisions of Section 6.4 of this Agreement and the provisions of subsection
4 of Section 254 of the New York Real Property Law covering the insurance of
buildings against loss by fire, the provisions of Section 6.4 of this Agreement
shall control.
(f) Notwithstanding the foregoing provisions of this Section 6.4, to the extent
any Lease remains in effect and the tenant thereunder remains liable for the
obligations under such Lease, the disposition of any Casualty insurance proceeds
and any Award relating to the corresponding Property shall be governed by such
Lease.
ARTICLE 7
RESERVE FUNDS
Section 7.1 Required Repair Funds.
7.1.1 Deposits. Borrowers shall perform or cause to be performed the repairs at
each Property as more particularly set forth on Schedule III hereto (such
repairs hereinafter collectively referred to as “Required Repairs”). Borrowers
shall complete the Required Repairs on or before the date that is 120 days from
the date of this Agreement. It shall be an Event of Default under this Agreement
if Borrowers do not complete the Required Repairs within said 120 day period.
Upon the occurrence of such an Event of Default, Lender, at its option, may
withdraw all Required Repair Funds from the Required Repair Account and Lender
may apply such funds either to completion of the Required Repairs or toward
reduction of the Outstanding Principal Balance in such order, proportion and
priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. On the Closing Date, Borrowers shall deposit with Lender the amount
of $199,036 for payment of the cost of the Required Repairs. Amounts so
deposited with Lender shall be held by Lender in accordance with Section 7.8
hereof. Amounts so deposited shall hereinafter be referred to as Borrowers’
“Required Repair Funds” and the account in which such amounts are held shall
hereinafter be referred to as Borrowers’ “Required Repair Account”.
7.1.2 Release of Required Repair Funds. (a) Lender shall disburse to Borrowers
the Required Repair Funds from the Required Repair Account from time to time,
but not more frequently than twice in any thirty (30) day period, upon
satisfaction by Borrowers of each of the following conditions with respect to
each disbursement: (A) Borrowers shall submit a written request for payment to
Lender (with a copy to the Title Company) at least ten (10) Business Days prior
to the date on which Borrowers request such payment be made, which request
specifies the Required Repairs to be paid, (B) on the date such request is
received by Lender and on the date such payment is to be made, no Default or
Event of Default shall exist and remain uncured, (C) Lender and the Title
Company shall have received an Officer’s Certificate (i) stating that all
Required Repairs to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all applicable federal,
state and local laws, rules and regulations, such Officer’s Certificate to be
accompanied

 

86



--------------------------------------------------------------------------------



 



by a copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete the Required Repairs, (ii) identifying each
Person that supplied materials or labor in connection with the Required Repairs
to be funded by the requested disbursement, and (iii) stating that each such
Person referred to in the preceding clause (ii) has been paid in full or will be
paid in full upon such disbursement, for work completed and/or materials
furnished to date, such Officer’s Certificate to be accompanied by lien waivers
or other evidence of payment satisfactory to Lender and the Title Company,
(D) at Lender’s option, Lender shall have received a title search indicating
that the Property at which such Required Repair shall have been completed is
free from all liens, claims and other encumbrances other than Permitted
Encumbrances, (E) at Lender’s option Lender shall have received an endorsement
to the applicable Title Insurance Policy in the amount of the Required Repair
Funds requested from the Required Repair Account in respect of such Property,
which endorsement shall be acceptable to Lender in its sole discretion and
(F) Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrowers. Lender shall not be required to make disbursements from the Required
Repair Account unless such requested disbursement is in an amount greater than
$5,000 (or a lesser amount if the total amount in the Required Repair Account is
less than $5,000, in which case only one disbursement of the amount remaining in
the account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.
(b) Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or
(iv) obligate Lender to demand from Borrowers additional sums to complete any
Required Repairs.
(c) Each Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property or Properties owned by such Borrower during normal business
hours (subject to the rights of tenants under their Leases) to inspect the
progress of any Required Repairs and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such Required
Repairs. Borrowers shall cause all contractors and subcontractors to cooperate
with Lender or Lender’s representatives or such other Persons described above in
connection with inspections described in this Section 7.1.2(c).
(d) If the aggregate cost of the work (to which any disbursement relates) will
exceed $25,000.00 with respect to any Property, Lender may require an inspection
of such Property at Borrowers’ expense prior to making a disbursement of
Required Repairs Funds in order to verify completion of the Required Repairs for
which reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent qualified professional selected by
Lender and may require a certificate of completion by an independent qualified
professional architect reasonably acceptable to Lender prior to the disbursement
of Required Repairs Funds. Borrowers shall pay the reasonable expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional architect.

 

87



--------------------------------------------------------------------------------



 



(e) In addition to any insurance required under the Loan Documents, Borrowers
shall provide or cause to be provided worker’s compensation insurance, builder’s
risk, and public liability insurance and other insurance to the extent required
under applicable law in connection with the Required Repairs. All such policies
shall be in form and amount reasonably satisfactory to Lender.
7.1.3 Balance in Required Repair Account. The insufficiency of any balance in
the Required Repair Account shall not relieve any Borrower from its obligation
to perform (or cause to be performed) the Required Repairs in a good and
workmanlike manner and in accordance with all Legal Requirements.
Section 7.2 Tax and Insurance Escrow.
7.2.1 Tax and Insurance Escrow Funds.
(a) With respect to Policies which any Borrower is obligated to maintain
hereunder (“Borrower Policies”), as long as blanket Borrower Policies
(specifically permitted by this Agreement) are in effect, Borrowers shall not be
required to make any payments under this Section 7.2 with respect to any
Borrower Policies of amounts that would otherwise have been used to pay
Insurance Premiums, subject to the following sentence. Without limiting the
generality of the foregoing, at such time, and from time to time, that any such
blanket Borrower Policy (specifically permitted by this Agreement) is not in
effect, in addition to any other rights and remedies which Lender may have
hereunder, under the other Loan Documents, at law or in equity, Borrowers shall
pay to Lender on each Payment Date one-twelfth of the Insurance Premiums that
Lender shall then reasonably estimate will be payable for the renewal of the
coverage afforded by non-blanket Borrower Policies upon the expiration thereof
in order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of such non-blanket
Borrower Policies (each a “Monthly Borrower Insurance Payment”). In the event
that Borrowers shall make Monthly Borrower Insurance Payments for at least one
(1) year and Borrowers are then current in their Insurance Premiums and have
coverage paid for at least the following six (6) months, provided no Event of
Default has occurred and is continuing, Lender shall return to Borrowers all of
the Monthly Borrower Insurance Payments which have been paid to Lender and not
otherwise previously applied during the continuance of any Event of Default, and
Borrowers shall have no obligation to make any further Monthly Borrower
Insurance Payments unless and until they fail to pay any Insurance Premium when
due or are otherwise in default of their obligations to maintain any of the
required Borrower Policies hereunder, in which event Monthly Borrower Insurance
Payments shall again be payable hereunder.
(b) With respect to Policies which any non-Investment Grade Tenant is obligated
to pay for under the terms of its Lease (as opposed to reimbursing the landlord
under its Lease for such landlord’s payment of such item) (“Tenant Policies”),
on the date hereof, Borrowers shall deposit with Lender, as additional
collateral for the Obligations, $10,347, representing one-twelfth of the
Insurance Premiums that Lender estimates would be payable for the renewal of the
coverage afforded by all of such Tenant Policies at least thirty (30) days prior
to the expiration thereof (the “Original Tenant Insurance Deposit”). Other than
the Original Tenant Insurance Deposit, Borrowers shall not be required to make
any payments under this

 

88



--------------------------------------------------------------------------------



 



Section 7.2 with respect to any Tenant Policies of amounts that would otherwise
have been used to pay Insurance Premiums, subject to the following sentence.
Without limiting the generality of the foregoing, at such time, and from time to
time, that any such Tenant Policy (specifically permitted by this Agreement) is
not in effect, in addition to any other rights and remedies which Lender may
have hereunder, under the other Loan Documents, at law or in equity, Borrowers
shall pay to Lender on each Payment Date one-twelfth of the Insurance Premiums
that Lender shall then reasonably estimate will be payable for the renewal of
the coverage afforded by the applicable Tenant Policy(ies) upon the expiration
thereof in order to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
applicable Tenant Policy(ies) (each a “Monthly Tenant Insurance Payment”). In
the event that Borrowers shall make Monthly Tenant Insurance Payments for at
least one (1) year and the Insurance Premiums with respect to the applicable
Tenant Policy(ies) are then current and such Tenant Policy(ies) has/have
coverage paid for at least the following six (6) months, provided no Event of
Default has occurred and is continuing, Lender shall return to Borrowers all of
the Monthly Tenant Insurance Payments which have been paid to Lender and not
otherwise previously applied during the continuance of any Event of Default, but
shall continue to retain the Original Tenant Insurance Deposit as additional
collateral for the Obligations, and Borrowers shall have no obligation to make
any further Monthly Tenant Insurance Payments unless and until the same or any
other non-Investment Grade Tenant shall fail to pay any Insurance Premium for
any Tenant Policy when due or shall otherwise default in its obligations to
maintain any Tenant Policy, in which event Monthly Tenant Insurance Payments
shall again be payable hereunder.
(c) With respect to Taxes which any non-Investment Grade Tenant is obligated to
pay under the terms of its Lease (as opposed to reimbursing the landlord under
its Lease for such landlord’s payment of such item) (“Tenant Taxes”), on the
date hereof, Borrowers shall deposit with Lender, as additional collateral for
the Obligations, $47,439, representing one-twelfth of all of such Tenant Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
if the same were to be paid at least thirty (30) days prior to their respective
due dates (the “Original Tenant Tax Deposit”). Other than the Original Tenant
Tax Deposit, Borrowers shall not be required to make any payments under this
Section 7.2 with respect to any Tenant Taxes, subject to the following sentence.
Without limiting the generality of the foregoing, at such time, and from time to
time, that any Tenant Taxes are not paid when due, in addition to any other
rights and remedies which Lender may have hereunder, under the other Loan
Documents, at law or in equity, Borrowers shall pay to Lender on each Payment
Date one-twelfth of the Tenant Taxes that Lender shall then reasonably estimate
will be payable with respect to the applicable Property(ies) during the next
ensuing twelve (12) months if the same were to be paid at least thirty (30) days
prior to its/their due date(s) (each a “Monthly Tenant Tax Payment”). In the
event that Borrowers shall make Monthly Tenant Tax Payments for at least one
(1) year and all Tenant Taxes with respect to the applicable Property(ies) are
then current, provided no Event of Default has occurred and is continuing,
Lender shall return to Borrowers all of the Monthly Tenant Tax Payments which
have been paid to Lender and not otherwise previously applied during the
continuance of any Event of Default, but shall continue to retain the Original
Tenant Tax Deposit as additional collateral for the Obligations, and Borrowers
shall have no obligation to make any further Monthly Tenant Tax Payments unless
and until the same or any other non-Investment Grade Tenant shall fail to pay
any Tenant Taxes when due, in which event Monthly Tenant Tax Payments shall
again be payable hereunder.

 

89



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything to the contrary contained in this Section 7.2,
Borrowers shall not be required to make any payments under this Section 7.2 of
amounts that would otherwise have been used to pay Taxes and/or Insurance
Premiums with respect to Tenant Policies, in each of the foregoing instances
relating to any Property if such Property is leased to an Investment Grade
tenant and such tenant is required to pay such expenses directly pursuant to the
terms of its Lease (as opposed to reimbursing the landlord under its Lease for
such landlord’s payment of such items).
(e) The Original Tenant Insurance Deposit, the Original Tenant Tax Deposit, all
Monthly Borrower Insurance Payments, if any, all Monthly Tenant Insurance
Payments, if any, and all Monthly Tenant Tax Payments, if any, shall, for long
as they are on deposit with Lender from time to time, be collectively
hereinafter called the “Tax and Insurance Escrow Funds” for all purposes under
this Agreement, and for any month during which any Monthly Borrower Insurance
Payment, Monthly Tenant Insurance Payment and/or Monthly Tenant Tax Payment is
payable, the aggregate sum of such Monthly Borrower Insurance Payment, Monthly
Tenant Insurance Payment and/or Monthly Tenant Tax Payment that is payable for
such month shall be collectively hereinafter called the “Tax and Insurance
Escrow Monthly Deposit”.
7.2.2 Disbursements from Tax and Insurance Escrow Funds. The Tax and Insurance
Escrow Monthly Deposit, if any, and the Monthly Debt Service Payment Amount,
shall be added together and shall be paid as an aggregate sum by Borrowers to
Lender. In the event that Lender shall elect, in its sole discretion, following
the occurrence and during the continuance of any Event of Default, to apply any
portion of the Tax and Insurance Escrow Funds to the payment of any Insurance
Premiums or Taxes, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. Any amount remaining in
the Tax and Insurance Escrow Funds after the Debt has been paid in full shall be
returned to Borrowers. In allocating such excess, Lender may deal with the
Person shown on the records of Lender to be the owner of such Property. If at
any time Lender reasonably determines that twelve (12) payments of its estimate
of any Monthly Borrower Insurance Payment, Monthly Tenant Insurance Payment,
and/or Monthly Tenant Tax Payment, would not be sufficient to pay the Taxes
and/or Insurance Premiums relating to such Monthly Borrower Insurance Payment,
Monthly Tenant Insurance Payment, and/or Monthly Tenant Tax Payment at least
thirty (30) days prior to the due date(s) thereof, Lender shall notify Borrowers
of such determination and Borrowers shall increase Borrowers’ monthly payments
to Lender by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the due date(s) of the Taxes
and/or thirty (30) days prior to expiration of the applicable Policies, as the
case may be.
Section 7.3 Replacements and Replacement Reserve.
7.3.1 Replacement Reserve Funds. Borrowers shall pay to Lender on each Payment
Date $12,475.98 (the “Replacement Reserve Monthly Deposit”), which amount shall
be deposited with and held by Lender for replacements and repairs that Lender
has reasonably estimated, in its sole discretion, will be required to be made to
the Properties during the calendar year (collectively, the “Replacements”).
Amounts so deposited shall hereinafter be referred to

 

90



--------------------------------------------------------------------------------



 



as Borrowers’ “Replacement Reserve Funds” and the account in which such amounts
are held shall hereinafter be referred to as Borrowers’ “Replacement Reserve
Account”. Lender may reassess its estimate of the amount necessary for the
Replacement Reserve Funds from time to time, and may increase the monthly
amounts required to be deposited into the Replacement Reserve Account upon
thirty (30) days notice to Borrowers if Lender determines in its reasonable
discretion that an increase is necessary to maintain the proper maintenance and
operation of the Properties.
7.3.2 Disbursements from Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Funds for the cost of Replacements
incurred by Borrowers upon satisfaction by Borrowers of each of the following
conditions with respect to each such disbursement: (i) Borrowers shall submit
Lender’s standard form of draw request for payment to Lender at least ten
(10) Business Days prior to the date on which Borrowers request such payment be
made, which request shall specify the Replacements to be paid and shall be
accompanied by copies of paid invoices for the amounts requested; (ii) on the
date such request is received by Lender and on the date such payment is to be
made, no Default or Event of Default shall exist and remain uncured; and
(iii) Lender shall have received (1) an Officer’s Certificate from Borrowers
(A) stating that the items to be funded by the requested disbursement are
Replacements, and a description thereof, (B) stating that all Replacements to be
funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(C) identifying each Person that supplied materials or labor in connection with
the Replacements to be funded by the requested disbursement, (D) stating that
each such Person has been paid in full or will be paid in full upon such
disbursement, for work completed and/or materials furnished to date, (E) stating
that the portion of the Replacements to be funded under such disbursement has
not been funded under a prior disbursement, (F) stating that all previous
disbursements of Replacement Reserve Funds have been used to pay the previously
identified Replacements, and (G) stating that all outstanding trade payables
relating to the Replacements (other than those to be paid from the requested
disbursement) have been paid in full, (2) a copy of any license, permit or other
approval by any Governmental Authority required in connection with the
Replacements and not previously delivered to Lender, (3) if required by Lender
for requests in excess of $10,000 for a single item, lien waivers or other
evidence of payment satisfactory to Lender and releases from all parties
furnishing materials and/or services in connection with the requested payment,
(4) at Lender’s option, a title search for any Property at which Replacements
were made indicating that such Property is free from all Liens, claims and other
encumbrances other than Permitted Encumbrances and those previously approved by
Lender, and (5) such other evidence as Lender shall reasonably request to
demonstrate that the Replacements to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrowers. Lender shall make disbursements as requested by Borrowers twice per
month in respect of all applicable Properties in increments of no less than
$5,000 per disbursement. Lender may require an inspection of any Property at
which Replacements were made at Borrowers’ expense prior to making a monthly
disbursement in order to verify completion of improvements in excess of $25,000
for which reimbursement is sought relating to such Properties.

 

91



--------------------------------------------------------------------------------



 



7.3.3 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrowers from
Borrowers’ obligation to fulfill all preservation and maintenance covenants in
the Loan Documents.
Section 7.4 Rollover Reserve.
7.4.1 Deposits to Rollover Reserve Funds. (a) Borrowers shall pay to Lender on
each Payment Date $37,427.94 (the “Basic Rollover Reserve Monthly Deposit”),
which amounts shall be deposited with and held by Lender for Approved Leasing
Expenses incurred following the date hereof. In addition, Borrowers shall pay to
Lender for deposit with Lender those additional funds described in
Section 7.4.1(b) hereof. All such amounts so deposited, together with all Conn’s
Special Rollover Reserve Monthly Deposits, shall hereinafter be referred to as
the “Rollover Reserve Funds” and the account to which such amounts are held
shall hereinafter be referred to as the “Rollover Reserve Account”.
(b) In addition to the required deposits set forth in subsection (a) above, the
following items shall be deposited into the Rollover Reserve Account and held as
Rollover Reserve Funds, which Rollover Reserve Funds shall be held by Lender and
disbursed only in accordance with Section 7.4.2 below. Borrowers shall advise
Lender at the time of receipt thereof of the nature of such receipt so that
Lender shall have sufficient time to instruct the Cash Management Bank to
deposit and hold such amounts in the Rollover Reserve Account pursuant to the
Cash Management Agreement:
(i) All sums paid to any Borrower (other than sums paid to reimburse such
Borrower for an out-of-pocket cost or expense incurred by Borrower with respect
to the applicable item), with respect to (A) a modification of any Lease or
otherwise paid in connection with any Borrower taking any action under any Lease
(e.g., granting a consent) or waiving any provision thereof, (B) any settlement
of claims of any Borrower against third parties in connection with any Lease;
(C) any rejection, termination, surrender or cancellation of any Lease
(including in any bankruptcy case) or any lease buy-out or surrender payment
from any tenant (including any payment relating to unamortized tenant
improvements and/or leasing commissions) (collectively “Lease Termination
Payments”), and (D) any sum received from any tenant to obtain a consent to an
assignment or sublet or otherwise, or any holdover rents or use and occupancy
fees from any tenant or former tenant (to the extent not being paid for use and
occupancy or holdover rent); and
(ii) Any other extraordinary event pursuant to which any Borrower receives
payments or income (in whatever form) derived from or generated by the use,
ownership or operation of any Property not otherwise covered by this Agreement
or the Cash Management Agreement.
7.4.2 Withdrawal of Rollover Reserve Funds. Lender shall make disbursements from
the Rollover Reserve Funds for Approved Leasing Expenses incurred by any
Borrower in connection with Leases (including amendments thereto) entered into
in accordance with the terms hereof upon satisfaction by Borrowers of each of
the following conditions with respect to each such disbursement: (i) Borrowers
shall submit Lender’s standard form of draw request for

 

92



--------------------------------------------------------------------------------



 



payment to Lender at least ten (10) Business Days prior to the date on which
Borrowers request such payment be made, which request shall specify the Approved
Leasing Expense to be paid and shall be accompanied by copies of paid invoices
for the amounts requested; (ii) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured; (iii) Lender shall have reviewed and approved (or
shall be deemed to have approved) the Lease giving rise to the Approved Leasing
Expense to be paid; and (iv) Lender shall have received (1) an Officer’s
Certificate from Borrowers (A) stating that the items to be funded by the
requested disbursement are Approved Leasing Expenses, and a description thereof,
(B) stating that all tenant improvements at the applicable Property to be funded
by the requested disbursement have been completed in a good and workmanlike
manner and in accordance with all applicable Legal Requirements, (C) identifying
each Person that supplied materials or labor in connection with the tenant
improvements to be funded by the requested disbursement or the broker entitled
to the leasing commissions, (D) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, for work completed and/or
materials furnished to date or leasing commissions owed to date, (E) stating
that the portion of the Approved Leasing Expenses to be funded under such
disbursement has not been funded under a prior disbursement, (F) stating that
all previous disbursements of Rollover Reserve Funds have been used to pay the
previously identified Approved Leasing Expenses, and (G) stating that all
outstanding trade payables relating to the Approved Leasing Expenses (other than
those to be paid from the requested disbursement) have been paid in full, (2) a
copy of any license, permit or other approval by any Governmental Authority
required in connection with the tenant improvements and not previously delivered
to Lender, (3) if required by Lender for requests in excess of $10,000 for a
single item, lien waivers or other evidence of payment satisfactory to Lender
and releases from all parties furnishing materials and/or services in connection
with the requested payment, (4) at Lender’s option, a title search for the
applicable Property indicating that such Property is free from all Liens, claims
and other encumbrances, other than Permitted Encumbrances and those previously
approved by Lender, and (5) such other evidence as Lender shall reasonably
request to demonstrate that the Approved Leasing Expenses to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrowers. Lender shall make disbursements as requested by
Borrowers on a twice per month basis in respect of all applicable Properties in
increments of no less than $5,000 per disbursement. Lender may require an
inspection of the applicable Property at Borrowers’ expense prior to making a
disbursement in order to verify completion of improvements, having an aggregate
repair cost in excess of $25,000 for which reimbursement is sought relating to
such Properties.
Section 7.5 Excess Cash Reserve Funds.
7.5.1 Deposits to Excess Cash Reserve Funds. Upon the occurrence and during the
continuance of a Cash Management Period, all Excess Cash shall be collected by
Lender and all such amounts shall be held by Lender as additional security for
the Loan (amounts so held shall be hereinafter referred to as the “Excess Cash
Reserve Funds” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Reserve Account”); and so long as the Cash
Management Period exists and no Event of Default is then continuing, Borrowers
may request in writing that Lender apply the Excess Cash Reserve Funds for
expenses related to any of the Properties, including Approved Leasing Expenses
and Capital Expenditures so long as there are insufficient funds in the
Replacement Reserve Fund and Rollover Reserve

 

93



--------------------------------------------------------------------------------



 



Fund, as applicable, provided that Borrower shall not make more than two
(2) requests under this Section 7.5.1 in any given calendar month.
7.5.2 Release of Excess Cash Funds. At such time, as any Cash Management Period
shall end, any funds held in the Excess Cash Reserve Account shall be returned
to Borrowers (within two (2) Business Days), provided that if Lender shall have
received notice that an “Event of Default” then exists under the Mezzanine Loan
Agreement, then such funds shall be transmitted to Mezzanine Lender.
Section 7.6 Conn’s Special Reserve Funds. If Lender reasonably determines from
and after the time that Conn’s Inc. (“Conn’s”) files with the U.S. Securities
and Exchange Commission (the “SEC”) the Conn’s Form 10-Q for the quarterly
period ending September 30, 2010, that based on prior Form 10-Q and Form 10-K
filings by Conn’s with the SEC that Conn’s total gross revenue for the trailing
12 month period is less than Eight Hundred Million Dollars ($800,000,000), then
Borrower shall be obligated to make a supplemental monthly payment to Lender
(the “Conn’s Special Rollover Reserve Monthly Deposit”) equal to one-twelfth
(1/12) of the product of (x) twenty-five cents ($0.25) multiplied by (y) the
total square footage of space contained in all of the Conn’s stores which are
located on the Properties, as such square footage is shown on Schedule VIII
attached hereto, for the period (the “Conn’s Period”) commencing on the Payment
Date next following the date of such determination by Lender, which Conn’s
Special Rollover Reserve Monthly Deposit shall continue on each subsequent
Payment Date, until the earlier of (i) such time as Lender determines, based on
applicable Form 10-Q and Form 10-K filings with the SEC, Conn’s total gross
revenue for the trailing 12 month period equals or exceeds Eight Hundred Million
Dollars ($800,000,000), or (ii) when the amount on deposit in the Conn’s Special
Rollover Reserve Account equals or exceeds One Million Three Hundred Fifty
Thousand Dollars ($1,350,000). The Conn’s Special Rollover Reserve Monthly
Deposit shall be deposited by Lender in the Rollover Reserve Account, and shall
constitute Rollover Reserve Funds.
Section 7.7 Intentionally Omitted.
Section 7.8 Reserve Funds, Generally.
(a) Each Borrower grants to Lender a first-priority perfected security interest
in all of the Reserve Funds and any and all monies now or hereafter deposited in
each account in which Reserve Funds are held as additional security for payment
and performance of the Obligations. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the
Obligations. Upon the occurrence and during the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Outstanding Principal Balance in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.
(b) No Borrower shall, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or

 

94



--------------------------------------------------------------------------------



 



any UCC-1 Financing Statements, except those naming Lender as the secured party,
to be filed with respect thereto.
(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on any of the Reserve Funds (other than the Tax and Insurance Escrow
Funds) shall be added to and become a part of such Reserve Funds and shall be
disbursed in the same manner as other amounts comprising such Reserve Funds.
Borrowers shall, collectively, have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (i) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (ii) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (iii) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Funds
were created, and (iv) no Event of Default shall have occurred and be
continuing. Borrowers shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest or income earned on the
Reserve Funds that is credited or paid to Borrowers. No other investments of the
Reserve Funds shall be permitted except as set forth in this Section 7.8.
Borrowers shall bear all reasonable costs associated with the investment of the
sums in the account in Permitted Investments. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrowers promptly on demand by Lender. Lender shall have no liability for
the rate of return earned or losses incurred on the investment of the sums in
Permitted Investments.
(d) Subject to Section 9.4 hereof, each Borrower shall indemnify Lender and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established except to the extent arising from
the gross negligence or willful misconduct of Lender. Each Borrower shall assign
to Lender all rights and claims any such Borrower may have against all Persons
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.
(e) Any Reserve Funds remaining after the Debt has been paid in full shall be
paid, (i) if the Mezzanine Loan is still outstanding, as a distribution
permitted under applicable law, to Mezzanine Lender to be held by Mezzanine
Lender pursuant to the Mezzanine Loan Agreement for purposes similar to those
for which such Reserve Funds were originally held hereunder, or (ii) if the
Mezzanine Loan is no longer outstanding, then to Borrowers.
(f) Upon the completion of any Property Sale and Borrowers’ satisfaction of the
terms and provisions of Section 2.6.1 hereof, there shall be an adjustment to
the amount of the Tax and Insurance Escrow Monthly Deposit, the Replacement
Reserve Monthly Deposit (which will be recalculated based on the following
formula: (a) $0.25 multiplied by (b) the aggregate square footage in the
Improvements on the remaining Properties, as shown on Schedule III) and the
Rollover Reserve Monthly Deposit (which will be recalculated based on (a)

 

95



--------------------------------------------------------------------------------



 



$0.75 multiplied by (b) the aggregate square footage of the remaining Properties
as such square footage is shown on Schedule III)so that the area of the
applicable Property or Properties released in accordance with Section 2.6.1
hereof shall not be used in calculating the amount of such deposits.
ARTICLE 8
DEFAULTS
Section 8.1 Event of Default.
(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):
(i) if any portion of the Debt is not paid when due;
(ii) if any Other Obligation of a monetary nature is not paid within five
(5) days of the applicable due date; in accordance with the terms and conditions
of this Agreement and the other Loan Documents;
(iii) if any of the Taxes or Other Charges are not paid prior to the date when
the same become delinquent, except to the extent that (x) there then are
sufficient funds in the Tax and Insurance Escrow Fund to pay such Taxes and
(y) Lender wrongfully fails to or refuses to release the same from the Tax and
Insurance Escrow Fund;
(iv) if the Policies are not kept in full force and effect, or if certified
copies of the Policies or certificates of insurance (in accordance with the
requirements of this Agreement) relating to such Policies are not delivered to
Lender upon request;
(v) if any Borrower Transfers or otherwise encumbers any portion of the Property
or Properties owned by such Borrower or any interest therein, or any interest in
any Restricted Party is Transferred, in each instance, in violation of the
provisions of this Agreement;
(vi) if any representation or warranty made by any Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made or deemed remade;
(vii) if any Borrower, any Principal or Guarantor or any other guarantor under
any guaranty issued in connection with the Loan shall make an assignment for the
benefit of creditors;
(viii) if a receiver, liquidator or trustee shall be appointed for any Borrower,
any Principal or Guarantor or any other guarantor under any guaranty issued in
connection with the Loan, or if any Borrower, any Principal or Guarantor or such
other

 

96



--------------------------------------------------------------------------------



 



guarantor shall be adjudicated bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, any Borrower, any Principal or Guarantor or such other
guarantor, or if any proceeding for the dissolution or liquidation of any
Borrower, any Principal or Guarantor or such other guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by any Borrower, any Principal
or Guarantor or such other guarantor, upon the same not being discharged, stayed
or dismissed within one hundred twenty (120) days;
(ix) if any Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;
(x) if any final judgment for the payment of money (I) in excess of (i) $200,000
in each case where such Borrower owns one or more Properties having an aggregate
Allocated Loan Amount of less than Three Million Dollars ($3,000,000) and
(ii) 10% of the Allocated Loan Amount if such Borrower owns a Property or
Properties having an aggregate Allocated Loan Amount equal to or greater than
Three Million Dollars ($3,000,000) is rendered against any Borrower or (II) in
an aggregate amount in excess of Two Million Dollars, if such judgments in such
aggregate amount have been rendered against two or more Borrowers at any time,
and such Borrower does not or such Borrowers do not, in each case, discharge the
same or cause it to be discharged or vacated within ninety (90) days from the
entry thereof, or does not appeal therefrom or from the order, decree or process
upon which or pursuant to which said judgment was granted, based or entered, and
does not secure a stay of execution pending such appeal within ninety (90) days
after the entry thereof;
(xi) if any Borrower breaches any of its respective negative covenants contained
in Section 5.2 or any covenant contained in Section 4.1.30 or fails to deliver
any financial statements within ten (10) days after the dates required for such
delivery pursuant to Section 5.1.11 hereof;
(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement and/or grace period, if any Borrower
shall be in default under such term, covenant or condition after the giving of
such notice and the expiration of such grace period, as applicable;
(xiii) if any of the factual assumptions relating to the conduct of the
Borrowers or the Guarantor prior to the date hereof contained in the Insolvency
Opinion delivered to Lender in connection with the Loan, or in the Additional
Insolvency Opinion delivered subsequent to the closing of the Loan, is or shall
become untrue in any material respect;
(xiv) if a material default has occurred and continues beyond any applicable
cure period under any Management Agreement (or any Replacement Management
Agreement as the case may be) and if such default permits the Manager

 

97



--------------------------------------------------------------------------------



 



thereunder to remove such Property from the application of the Management
Agreement (or Replacement Management Agreement as the case may be) or terminate
or cancel such Management Agreement (or any Replacement Management Agreement as
the case may be); provided that the foregoing shall not relate to any real
property not owned by any of the Borrowers;
(xv) if any Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for five (5) Business Days after notice to such Borrower from Lender,
provided, however, if such Default is susceptible of cure but cannot reasonably
be cured within such period and provided further that such Borrower shall have
commenced to cure such Default within such period and thereafter diligently and
expeditiously proceeds to cure the same, such five (5) Business Day period shall
be extended for such time as is reasonably necessary for such Borrower in the
exercise of due diligence to cure such Default, such additional period not to
exceed ten (10) Business Days;
(xvi) if any Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in clauses (i) to
(xv) above, for ten (10) days after notice to such Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that such Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for such Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed one hundred twenty
(120) days;
(xvii) if there shall be default under the Mortgages or any of the other Loan
Documents beyond any applicable notice and cure periods contained in such
documents, whether as to any Borrower or any Property, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;
(xviii) if any Property becomes subject to any mechanic’s, materialman’s or
other Lien, other than a Lien for local real estate taxes and assessments not
then due and payable, and such Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days after any
applicable Borrower or the Manager has actual knowledge of the existence of such
Lien;
(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vii) or (viii) above) and at any time thereafter, while
such Event of Default is continuing, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity but subject to Section 9.4,

 

98



--------------------------------------------------------------------------------



 



Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against any Borrower and in and to
any Property, including, without limitation, declaring the Obligations to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against any Borrower and
any Property, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (vii) or
(viii) above, the Debt and all Other Obligations of Borrowers hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and each Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, subject to Section 9.4, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against any Borrower
under this Agreement or any of the other Loan Documents executed and delivered
by, or applicable to, such Borrower or at law or in equity may be exercised by
Lender at any time and from time to time, whether or not all or any of the Debt
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Properties. Subject to Section 9.4, any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, each Borrower
agrees that if an Event of Default is continuing and to the fullest extent
permitted by law (i) Lender shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against all of the Properties and
all of the Mortgages have been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Debt or the Obligations have been paid in full.
(b) With respect to each Borrower and each Property, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
the Properties for the satisfaction of any of the Debt in any preference or
priority, and Lender may seek satisfaction out of one or more of the Properties,
or any part thereof, in its absolute discretion in respect of the Debt. In
addition, to the fullest extent permitted by law, Lender shall have the right
from time to time to partially foreclose one or all of the Mortgages in any
manner and for any amounts secured by the Mortgages then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event any Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose one or more of the Mortgages to
recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose one or more of the Mortgages to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Mortgages as Lender may elect. Notwithstanding one or more partial foreclosures,
each of the Properties shall remain subject to the applicable Mortgages to
secure payment of sums secured by such Mortgages and not previously recovered.

 

99



--------------------------------------------------------------------------------



 



(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, Mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Each Borrower shall
execute and deliver to Lender from time to time, promptly after the request of
Lender, a severance agreement and such other documents as Lender shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender and provided that such
severance agreement and other documents incorporate the provisions of
Section 9.4. Each Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, each Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until ten (10) days after notice has been given to such
Borrower by Lender of Lender’s intent to exercise its rights under such power.
Except as may be required in connection with a Securitization pursuant to
Section 9.1 hereof, (i) no Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents, and (ii) the Severed Loan Documents shall
not contain any representations, warranties or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by each Borrower only as of the Closing
Date.
(d) Intentionally omitted.
(e) Any amounts recovered from one or more of the Properties or any other
collateral for the Loan after an Event of Default may be applied by Lender
toward the payment of any interest and/or principal amount of the Loan and/or
any other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall determine.
(f) If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to any
Borrower and without releasing any Borrower from any obligation hereunder, cure
the Event of Default in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Subject to tenants rights under the
Leases, Lender (and its agents, employees, contractors, engineers, architects,
nominees, attorneys or other representatives) are authorized to enter upon each
of the Properties to cure such Event of Default, and Lender is authorized to
appear in, defend, or bring any action or proceeding reasonably necessary to
maintain, secure or otherwise protect one or more of the Properties or the
priority of the Liens granted by the Mortgages.
(g) Lender may appear in and defend any action or proceeding brought with
respect to any Property and may bring any action or proceeding, in the name and
on behalf of any Borrower, which Lender, in its reasonable discretion, decides
should be brought to protect its interest in one or more of the Properties.
(h) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and, subject to Section 9.4, not exclusive of any other right, power
or remedy which

 

100



--------------------------------------------------------------------------------



 



Lender may have against any Borrower pursuant to this Agreement or the other
Loan Documents, or existing at law or in equity or otherwise. Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to any Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by any
Borrower (including such Borrower that received such initial waiver) or to
impair any remedy, right or power consequent thereon.
ARTICLE 9
SPECIAL PROVISIONS
Section 9.1 Sale of Notes and Securitization. Each Borrower acknowledges and
agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender,
and to the extent not already required to be provided by any Borrower under this
Agreement, each Borrower shall use reasonable efforts to provide information not
in the possession of Lender or which may be reasonably required by Lender or
take other actions reasonably required by Lender, in each case in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization including, without limitation, to use
reasonable efforts to:
(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender, prospective investors and/or the Rating
Agencies;
(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrowers and approved by Lender, any Principal and
their respective Affiliates to obtain, collect, and deliver information
requested or required by Lender, prospective investors and/or the Rating
Agencies;
(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, Borrowers,
Principals, Mezzanine Borrower, Guarantor and their respective Affiliates and
the Loan Documents, including, without limitation, a so-called “10b-5” opinion
and (ii) revised organizational documents for each Borrower, which counsel
opinions and organizational documents shall be reasonably satisfactory to
Lender, prospective investors and/or the Rating Agencies;

 

101



--------------------------------------------------------------------------------



 



(d) if required by any prospective investor and/or any Rating Agency, use
commercially reasonable efforts to deliver such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Properties, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, Borrowers, Mezzanine Borrower
Principal, Guarantor and the Loan Documents as may be reasonably requested by
Lender, prospective investors and/or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents;
(f) execute such amendments to the Loan Documents as may be requested by Lender,
prospective investors and/or the Rating Agencies to effect the Securitization
and/or deliver one or more new component notes to replace the original note or
modify the original note to reflect multiple components of the Loan (and such
new notes or modified note shall have the same initial weighted average coupon
of the original note, but such new notes or modified note may change the
interest rate and amortization of the Loan), and modify the Cash Management
Agreement with respect to the newly created components such that the pricing and
marketability of the Securities and the size of each class of Securities and the
rating assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan;
provided that, no such amendment shall (i) modify or amend any material economic
term of the Loan (except as permitted under Section 9.8 below), or
(ii) materially increase the obligations, or decrease the rights, of any
Borrower under the Loan Documents;
(g) if requested by Lender, review any information regarding the Properties,
Borrowers, Guarantor, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any Affiliate thereof; and
(h) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any applicable securities
laws.
All reasonable third party costs and expenses incurred by any Borrower or Lender
in connection with any Borrower’s complying with requests made under this
Section 9.1 (including, without limitation, the fees and expenses of the Rating
Agencies) shall be paid by Borrowers.
Section 9.2 Securitization Indemnification. (a) Each Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to

 

102



--------------------------------------------------------------------------------



 



be revised prior to the sale of all Securities, each Borrower will cooperate
with the holder of the Note in updating the Disclosure Document by providing all
current information necessary to keep the Disclosure Document accurate and
complete in all material respects.
(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Properties,” “The Manager,” “Borrowers” and “Certain Legal
Aspects of the Mortgage Loan,” (to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrowers, Guarantor, Manager, and/or other information in the possession of or
obtainable by Manager, Borrowers or Guarantor from their counsel, any agent or
any other vendor which have such information in their possession) and (B) such
sections and such other information in the Disclosure Documents (to the extent
such information relates to or includes any Provided Information or any
information regarding the Properties, Borrowers, Guarantor, Manager and/or the
Loan) (collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading,
(ii) subject to Section 9.4 hereof, jointly and severally indemnifying The Royal
Bank of Scotland plc (whether or not it is Lender), any Affiliate of The Royal
Bank of Scotland plc that has filed any registration statement relating to the
Securitization or has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of The Royal Bank of Scotland plc that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any losses, claims, damages,
liabilities, costs or expenses (including without limitation reasonable legal
fees and expenses for enforcement of these obligations) (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities (C) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in any of the Disclosure
Documents, but only to the extent based upon Provided Information or (D) arise
out of or are based upon the omission or alleged omission to state in the
Provided Information a material fact required to be stated therein or necessary
in order to make the statements in the Provided Information, in light of the
circumstances under which they were made, not misleading, and (iii) agreeing to
reimburse each Indemnified Person for any reasonable legal or other expenses
incurred by such Indemnified Person, as they are incurred, in connection with
investigating or defending the Liabilities. This indemnity agreement will be in
addition to any liability which Borrowers may otherwise have. Moreover, the
indemnification provided for in clauses (ii) and (iii) above shall be effective
whether or not a separate indemnification agreement described in
clause (i) above is provided.
(c) Intentionally Omitted.

 

103



--------------------------------------------------------------------------------



 



(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person other than under the provisions of this Section 9.2. If
any such claim or action shall be brought against an Indemnified Person, and it
shall notify any Indemnifying Person thereof, such Indemnifying Person shall be
entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to any
Indemnifying Person.
(e) Without the prior written consent of Lender and, to the extent applicable,
The Royal Bank of Scotland plc (which consent shall not be unreasonably
withheld), no Indemnifying Person shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification is sought or may be reasonably
expected to be sought hereunder (whether or not any Indemnified Person is an
actual or potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender and The Royal Bank of Scotland plc,
as applicable, reasonable prior written notice thereof and shall have obtained
an unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceeding. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).
(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be

 

104



--------------------------------------------------------------------------------



 



unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph (f) exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.
(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.
(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.
(i) Notwithstanding anything to the contrary contained herein, no Borrower shall
have any obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 9.3 Intentionally Omitted.
Section 9.4 Exculpation. Notwithstanding anything to the contrary contained in
this Agreement, the Note, the Mortgages or the other Loan Documents but subject
to the qualifications below, Lender shall not enforce the liability and
obligation of Borrowers to perform and observe the obligations contained in the
Note, this Agreement, the Mortgages or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against any Borrower, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Mortgages and the
other Loan Documents, or in the Properties, the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrowers only to the extent of each such
Borrower’s interest in the Properties, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the
Mortgages and the other

 

105



--------------------------------------------------------------------------------



 



Loan Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against any Borrower in any such action or proceeding under, or by
reason of, or in connection with, the Note, this Agreement, the Mortgages or the
other Loan Documents. The provisions of this Section 9.4 shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name any
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgages; (c) affect the validity or enforceability of or any
Guaranty made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignments of Leases;
(f) constitute a prohibition against Lender seeking a deficiency judgment
against any Borrower in order to fully realize the security granted by the
Mortgages or commencing any other appropriate action or proceeding in order for
Lender to exercise its remedies against one or more of the Properties; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrowers, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:
(i) fraud or willful misrepresentation by or on behalf of any Borrower or
Guarantor or any Affiliate of any of them in connection with the Loan or any of
the Properties;
(ii) the gross negligence or willful misconduct of any Borrower, Guarantor or
any Affiliate of any of them in connection with the Loan or any of the
Properties;
(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, this Agreement or the Mortgages
concerning Environmental Laws or Hazardous Substances;
(iv) wrongful removal or destruction of any portion of any of the Properties or
any physical waste of any of the Properties, in either case by or on behalf of
any Borrower, Guarantor or any Affiliate of any of them;
(v) the breach of any Legal Requirement (including, without limitation, RICO)
mandating the forfeiture by any Borrower of any Property or Properties owned by
such Borrower, or any portion thereof, because of the conduct or purported
conduct of criminal activity by any Borrower or any Restricted Party in
connection therewith;
(vi) intentionally omitted;
(vii) the misapplication or conversion by or on behalf of any Borrower of
(A) any Insurance Proceeds paid by reason of any Casualty, (B) any Awards
received in connection with a Condemnation, (C) any Rents collected during the
continuance of an Event of Default, or (D) any Rents paid more than one
(1) month in advance;
(viii) the failure to pay charges for labor or materials or other charges
incurred by or on behalf of any Borrower, Guarantor or any Affiliate of any of
them that

 

106



--------------------------------------------------------------------------------



 



can create Liens on one or all of the Properties (including any portion thereof)
to the extent such Liens are not bonded over or discharged in accordance with
this Agreement or the other Loan Documents;
(ix) the failure of any security deposits, advance deposits or any other
deposits collected with respect to any of the Properties to be delivered to
Lender upon a foreclosure of one or more of the Properties or action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof; or
(x) the failure of any Borrower to maintain its status as a Single Purpose
Entity.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgages or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) each Borrower shall be personally liable for the payment of the
Obligations (1) in the event of: (a) any Borrower filing a voluntary petition
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law; (b) the filing by any Person of an involuntary petition against any
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, in which such Borrower colludes with or solicits or causes to be
solicited petitioning creditors; (c) any Borrower colluding to arrange and
thereafter filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) any Borrower consenting to or acquiescing in or joining in an application
for the appointment of a custodian, receiver, trustee, or examiner for any
Borrower or one or more of the Properties; or (e) any Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (2) if the first Monthly Debt Service Payment Amount is not paid when due;
(3) if any Borrower fails to obtain Lender’s prior written consent to any
Indebtedness or voluntary Lien encumbering any Property to the extent required
by this Agreement or the Mortgages; or (4) if any Borrower fails to obtain
Lender’s prior written consent to any Transfer, to the extent required by this
Agreement or the Mortgages.
Section 9.5 Matters Concerning Manager. (a) If (i) at any time, the Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period is less
than 1.10 to 1.0 other than solely as a result of Market Conditions, (ii) an
Event of Default occurs and is continuing, (iii) the applicable Manager shall
become bankrupt or insolvent, (iv) a material default occurs by the Manager
under the applicable Management Agreement beyond any applicable grace and cure
periods, or (v) Manager commits gross negligence, malfeasance or willful
misconduct, each Borrower shall, at the request of Lender, remove the Properties
from the application of the Management Agreement and replace the applicable
Manager with a manager unaffiliated with Manager, Borrowers, any Principal of
Borrowers, Mezzanine Borrower, Guarantor or any Person controlling Manager,
Borrowers, any Principal of Borrowers,

 

107



--------------------------------------------------------------------------------



 



Guarantor or Mezzanine Borrower approved by Lender, who shall enter into a new
management agreement (that will apply to such Properties) on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.
(b) The fees payable to the Manager shall not exceed the fees set out in
Section 5.1 and 5.2 of the Management Agreement, together with the other fees in
respect of the Properties managed by such Manager, from time to time required to
be paid under the Management Agreement with respect to the applicable
Properties, which other fees shall not exceed the fees previously paid with
respect to such Properties under the Management Agreement without first
obtaining the written approval of Lender to such increased fees.
Section 9.6 Servicer. (a) At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrowers shall be responsible for
their pro rata share of any reasonable set-up fees or any other initial costs
relating to or arising under the Servicing Agreement; Borrowers shall not be
responsible for payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement. Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default, Borrowers shall pay (i) any
liquidation fees that may be due to Servicer under the Servicing Agreement in
connection with the exercise of any or all remedies permitted under this
Agreement, (ii) any workout fees and special servicing fees that may be due to
Servicer under the Servicing Agreement, which fees shall be due and payable by
Borrowers on a periodic or continuing basis in accordance with the Servicing
Agreement, and (iii) the costs of all property inspections and/or appraisals of
the Properties (or any updates to any existing inspection or appraisal) required
under the Agreement or that a Servicer may otherwise require under the Servicing
Agreement (other than the cost of annual inspections required to be borne by
Servicer under the Servicing Agreement).
(b) Lender, or any Servicer selected by Lender in accordance with this
Section 9.6, acting solely for this purpose as the non-fiduciary agent of
Borrower (in such capacity, “Agent”), may maintain a register (the “Note
Register”). If Agent maintains a Note Register then therein it will record the
names and addresses of, and wire transfer instructions for, the Lender and any
Person subsequently acquiring any direct interest in the Note (each a “Holder”).
If it maintains a Note Register, upon the sale or transfer of a direct interest
in the Note or portion thereof, (i) the transferring Holder shall inform the
Agent in writing that such transfer has taken place and provide the Agent with
the name, address, wiring instructions and tax identification number of the
transferee and (ii) the Agent will record such information in the Note Register.
Any Person in whose name the Note or interest therein is so registered shall be
deemed and treated as the sole owner and Holder thereof for all purposes of this
Agreement. If Agent maintains a Note Register, no transfer of a direct interest
in the Note or portion thereof shall be effective unless it has been recorded in
the Note Register pursuant to this Section 9.6(b). If Agent maintains a Note
Register, the Agent shall promptly provide the names and addresses of the Holder
or Holders to any other party hereto or any successor Holder or Holders upon
written request and any such Person may, without further investigation,
conclusively rely upon such

 

108



--------------------------------------------------------------------------------



 



information. The Agent shall have no liability to any Person for the provision
of any such names and addresses.
Section 9.7 Intentionally omitted.
Section 9.8 Restructuring of Loan.
(a) Lender, without in any way limiting Lender’s other rights hereunder, in its
sole and absolute discretion, shall have the right at any time prior to a
Securitization to require Borrowers to restructure the Loan into additional
multiple notes (which may include component notes and/or senior and junior
notes) and/or to create participation interests in the Loan, which restructuring
may include reallocation of principal amounts of the Loan and/or the Mezzanine
Loan amongst each other and/or the restructuring of a portion of the Loan and/or
the Mezzanine Loan to one or more of the foregoing or to one or more additional
mezzanine loans (the “New Mezzanine Loan”) to the direct or indirect owners of
the equity interests in Borrowers, secured by a pledge of such interests, the
establishment of different interest rates and debt service payments for the
Loan, the Mezzanine Loan and the New Mezzanine Loan and the payment of the Loan,
the Mezzanine Loan and the New Mezzanine Loan in such order of priority as may
be designated by Lender; provided that (i) the total principal amounts of the
Loan, the Mezzanine Loan and the New Mezzanine Loan shall equal the total
principal amount of the Loan and the Mezzanine Loan immediately prior to the
restructuring, (ii) except in the case of the occurrence of an Event of Default,
a Mezzanine Loan Event of Default and/or a default beyond all notice and cure
periods under the New Mezzanine Loan, or of a Casualty or Condemnation that
results in the payment of principal under the Loan, the Mezzanine Loan and/or
the New Mezzanine Loan, the weighted average interest rate of the Loan, the
Mezzanine Loan and the New Mezzanine Loan, if any, shall, in the aggregate,
equal the weighted average aggregate interest rate of the Mortgage Loan and
Mezzanine Loan as determined by Lender immediately prior to the restructuring
(except as set forth in the last sentence of this clause (a)), and (iii) except
in the case of the occurrence of an Event of Default, a Mezzanine Loan Event of
Default and/or a default beyond all notice and cure periods under the New
Mezzanine Loan, or of a Casualty or Condemnation that results in the payment of
principal under the Loan, the Mezzanine Loan and/or the New Mezzanine Loan, the
aggregate debt service payments on the Loan, the Mezzanine Loan and the New
Mezzanine Loan shall equal the aggregate debt service payments which would have
been payable under the Loan, and the Mezzanine Loan had the restructuring not
occurred.
(b) Prior to the sale of the Loan Documents in connection with a Securitization,
each Borrower shall cooperate with all reasonable requests of Lender in order to
restructure the Loan and the Mezzanine Loan and/or to create a New Mezzanine
Loan, if applicable, and shall, upon ten (10) Business Days written notice from
Lender, which notice shall include the forms of documents for which Lender is
requesting execution and delivery, (i) execute and deliver such documents,
including, without limitation, in the case of any New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement and
a mezzanine deposit account agreement, provided that such documents are on
substantially the same terms and conditions as the Mezzanine Loan Documents,
(ii) cause Borrowers’ counsel to deliver such legal opinions as are comparable
to the legal opinions delivered by Borrowers’ counsel with respect to the
Mezzanine Loan, and (iii) create such a

 

109



--------------------------------------------------------------------------------



 



bankruptcy remote borrower under the New Mezzanine Loan as, in each of the cases
of clauses (i), (ii) and (iii) above, shall be reasonably required by Lender and
required by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender, including, without limitation, the severance
of this Agreement, the Mortgages and the other Loan Documents if requested.
(c) Except as may be required in connection with a Securitization pursuant to
Section 9.1 hereof, no Borrower shall be obligated to pay any costs or expenses
incurred in connection with any such restructuring as set forth in this
Section 9.8, other than Borrowers’ legal fees up to $25,000.
ARTICLE 10
MISCELLANEOUS
Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of each party, shall inure to the benefit of the legal
representatives, successors and assigns of the other party.
Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.
Section 10.3 Governing Law.
(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY EACH BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER (UNLESS OTHERWISE

 

110



--------------------------------------------------------------------------------



 



EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO
THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND EACH BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER
DOES HEREBY DESIGNATE AND APPOINT:
CT Corporation System
111 Eighth Avenue
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO EACH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER
(I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER

 

111



--------------------------------------------------------------------------------



 



MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST SUCH BORROWER IN ANY OTHER JURISDICTION.
Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
any Borrower or Lender therefrom, shall in any event be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on any Borrower, shall entitle such
Borrower to any other or future notice or demand in the same, similar or other
circumstances (unless such future notice or demand is otherwise required to be
given).
Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of any party in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each a “Notice”) shall be
given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section 10.6):

 

112



--------------------------------------------------------------------------------



 



     
If to Lender:
  The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Real Estate Advisory
Facsimile No. 203-873-4670

 
   
 
  and
 
   
 
  The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Legal Department
Facsimile No. 203-873-4670
 
   
with a copy to:
  DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention: Jeffrey B. Steiner, Esq.
Facsimile No. 917-778-8580
 
   
with a copy to:
  Wells Fargo Commercial Mortgage Servicing
201 S. College Street, 9th Floor
Charlotte, NC 28244-1073
Attention: Crystal Benton
Facsimile No. 704-715-0042
 
   
If to Borrowers:
  c/o Cole Real Estate Investments
2555 East Camelback Road, Suite 400
Phoenix, Arizona 85016
Attention: Legal Department
Facsimile No. 480-449-7012

 
   
with a copy to:
  Kutak Rock LLP
8601 N. Scottsdale Road, Suite 300
Scottsdale, Arizona 85253
Attention: Mitch Padover
Facsimile No. 480-429-5001

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery; (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (iii) in the case
of expedited prepaid delivery and telecopy, upon the first attempted delivery on
a Business Day; or (iv) in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. Any failure to
deliver a notice by reason of a change of address not given in accordance with
this Section 10.6, or any refusal to accept a notice, shall result in the notice
being deemed to have been given when delivery was attempted. Any notice required
or permitted to be given by any party hereunder or under any other Loan

 

113



--------------------------------------------------------------------------------



 



Document may be given by its respective counsel. Additionally, any notice
required or permitted to be given by Lender hereunder or under any other Loan
Document may also be given by the Servicer.
Section 10.7 Trial by Jury. EACH BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY EACH BORROWER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
BORROWER.
Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments made by any Borrower to any
portion of the Debt provided such reapplication is consistent with the
provisions of this Agreement. To the extent any Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11 Waiver of Notice. Each Borrower hereby expressly waives, and shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to such
Borrower and except with respect to matters for which any Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.
Section 10.12 Remedies of Borrowers. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as

 

114



--------------------------------------------------------------------------------



 



the case may be, has an obligation to act reasonably or promptly, each Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and each Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Further it is agreed Lender shall not be in default under this Agreement, or
under any other Loan Document, unless a written notice specifically setting
forth the claim of any Borrower shall have been given to Lender within sixty
(60) days after such Borrower first had knowledge of the occurrence of the event
which such Borrower alleges gave rise to such claim and Lender does not remedy
or cure the default, if any there be, promptly thereafter.
Section 10.13 Expenses; Indemnity. (a) Each Borrower covenants and agrees to pay
or, if any Borrower fails to pay, to reimburse, Lender upon receipt of notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrowers
(including, without limitation, any opinions reasonably requested by Lender as
to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Properties); (ii) any Borrower’s ongoing performance of and
compliance with each Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
requested by any Borrower or otherwise required hereunder and any other
documents or matters requested by any Borrower or otherwise required hereunder;
(iv) securing any Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (v) the filing and recording fees and expenses,
title insurance and reasonable fees and expenses of counsel for providing to
Lender all reasonably required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vi) subject to Section 9.4 hereof,
enforcing or preserving any rights, either in response to third party claims or
in prosecuting or defending any action or proceeding or other litigation, in
each case against, under or affecting any Borrower, this Agreement, the other
Loan Documents, any of the Properties, or any other security given for the Loan;
and (vii) subject to Section 9.4 hereof, enforcing any Obligations of or
collecting any payments due from any Borrower under this Agreement, the other
Loan Documents or with respect to any Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that no Borrower shall be liable for the payment
of any such costs and expenses to the extent the same arise by reason of the
gross negligence, illegal acts, fraud or willful misconduct of Lender. Any cost
and expenses due and payable to Lender may be paid from any amounts in the
Lockbox Account. It is further acknowledged that to the extent any of the
foregoing costs and expenses are incurred by Lender in connection with a
restructuring of the Loan pursuant to Sections 9.8(a) and (b) above, then the
payment by Borrowers of such costs and expenses under this Section 10.13 shall
be subject to the provisions of Section 9.8(c).

 

115



--------------------------------------------------------------------------------



 



(b) Subject to Section 9.4 hereof, each Borrower shall indemnify, defend and
hold harmless Lender from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for Lender
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Lender shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against Lender in any
manner relating to or arising out of (i) any material breach by any Borrower of
its Obligations under, or any material misrepresentation by any Borrower
contained in, this Agreement or the other Loan Documents, (ii) the use or
intended use of the proceeds of the Loan, or (iii) the indemnity granted by
Lender under Paragraph 6 of the Lockbox Agreement (collectively, the
“Indemnified Liabilities”); provided, however, that no Borrower shall have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, each Borrower shall pay the maximum portion
that such Borrower is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.
(c) Each Borrower covenants and agrees to pay for or, if any Borrower fails to
pay, to reimburse Lender for, any reasonable fees and expenses incurred by any
Rating Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which any Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by any Borrower in any action or proceeding brought by
any such assignee upon such documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower.
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries. (a)
Each Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between any Borrower and Lender
nor to grant Lender any interest in any of the Properties other than that of
mortgagee, beneficiary or lender.

 

116



--------------------------------------------------------------------------------



 



(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrowers and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and each
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17 Publicity. All news releases, publicity or advertising by any
Borrower or any Borrower’s Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender or any of its Affiliates shall be subject to the
prior approval of Lender.
Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, each Borrower, for itself and its successors and assigns, waives all
rights to a marshalling of the assets of such Borrower, such Borrower’s partners
and others with interests in such Borrower, and of any of the Properties, or to
a sale in inverse order of alienation in the event of foreclosure of one or more
of the Mortgages, and agrees not to assert any right under any laws pertaining
to the marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of any Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever.
Section 10.19 Waiver of Counterclaim. Each Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Borrower acknowledges that, with
respect to the Loan, each Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in any Borrower, and each
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to

 

117



--------------------------------------------------------------------------------



 



Lender’s exercise of any such rights or remedies. Each Borrower acknowledges
that Lender engages in the business of real estate financings and other real
estate transactions and investments which may be viewed as adverse to or
competitive with the business of any Borrower or its Affiliates.
Section 10.21 Brokers and Financial Advisors. Each party hereby represents to
the other that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Each party hereby, agrees to indemnify, defend
and hold the other harmless from and against any and all claims, liabilities,
costs and expenses of any kind (including reasonable attorneys’ fees and
expenses) in any way relating to or arising from a claim by any Person that such
Person acted on behalf of such party in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.
Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Loan Application and Term Sheet dated January 27, 2010 (the “Loan
Application”) between Guarantor and Lender are superseded by the terms of this
Agreement and the other Loan Documents.
Section 10.23 Cumulative Rights. All of the rights of Lender under this
Agreement and under each of the other Loan Documents and any other agreement now
or hereafter executed in connection herewith or therewith, shall be cumulative
and may be exercised singly, together, or in such combination as Lender may
determine in its sole judgment.
Section 10.24 Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.
Section 10.25 Time is of the Essence. Time is of the essence of each provision
of this Agreement and the other Loan Documents.
Section 10.26 Consent of Holder or Agent. Wherever this Agreement refers to
Lender’s consent or discretion or other rights, such references to Lender shall
be deemed to refer to any holder of the Loan. The holder of the Loan may from
time to time appoint a trustee or servicing agent, and each Borrower shall be
entitled to rely upon written instructions executed by a purported officer of
the holder of the Loan as to the extent of authority delegated to any such
trustee or servicing agent from time to time and determinations made by such
trustee or servicing agent to the extent identified as within the delegated
authority of such trustee or servicing agent, unless and until such instructions
are superseded by further written instructions from the holder of the Loan.

 

118



--------------------------------------------------------------------------------



 



Section 10.27 Successor Laws. Any reference in this Agreement to any statute or
regulation shall be deemed to include any successor statute or regulation.
Section 10.28 Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.
Section 10.29 Joint and Several Liability; Contribution.
(a) If more than one Person has executed this Agreement as a “Borrower”, the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.
(b) In the event of the payment by any Borrower of any amount in excess of such
Borrower’s Obligations (an “Overpayment”), such Borrower (an “Overpaying
Borrower”) that has made an Overpayment shall be entitled to contribution from
each of the other Borrowers for the amount so paid or advanced by such
Overpaying Borrower in excess of such Borrower’s Obligations, up to each other
Borrower’s then-current Obligations. Any such contribution payments shall be
made within ten (10) days after demand therefor.
ARTICLE 11
MEZZANINE LOAN
Section 11.1 Mezzanine Loan Notice.
(a) Promptly after receipt (but no more than two (2) Business Days after
receipt), each Borrower will deliver (or cause Mezzanine Borrower to deliver) to
Lender a true, correct and complete copy of all material notices, demands,
requests or material correspondence (including electronically transmitted items)
received from Mezzanine Lender by Mezzanine Borrower or any guarantor under the
Mezzanine Loan Documents.
(b) Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11 hereof, each Borrower will deliver (or cause Mezzanine Borrower
to deliver) to Lender all of the financial statements, reports, certificates and
related items delivered or required to be delivered by Mezzanine Borrower to
Mezzanine Lender under the Mezzanine Loan Documents as and when due under the
Mezzanine Loan Documents.
Section 11.2 Mezzanine Loan Estoppels.
(a) After written request by Lender, each Borrower shall (or shall cause
Mezzanine Borrower to) from time to time, use reasonable efforts to obtain from
Mezzanine Lender such estoppel certificates with respect to the status of the
Mezzanine Loan and compliance by Mezzanine Borrower with the terms of the
Mezzanine Loan Documents as may reasonably be requested by Lender. In the event
or to the extent that Mezzanine Lender is not legally obligated to deliver such
estoppel certificates and is unwilling to deliver the same, or is

 

119



--------------------------------------------------------------------------------



 



legally obligated to deliver such estoppel certificates but breaches such
obligation, then such Borrower shall not be in breach of this provision so long
as such Borrower furnishes to Lender estoppels executed by Mezzanine Borrower,
each expressly representing to Lender the information requested by Lender
regarding the status of the Mezzanine Loan and the compliance by Mezzanine
Borrower with the terms of the Mezzanine Loan Documents. Subject to Section 9.4
hereof, each Borrower hereby jointly and severally indemnifies Lender from and
against all liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including reasonable attorneys’ and other professional fees, whether or not
suit is brought and settlement costs) and reasonable disbursements of any kind
or nature whatsoever which may be imposed on, actually incurred by, or asserted
against Lender based in whole or in part upon any fact, event, condition, or
circumstances relating to the Mezzanine Loan which was misrepresented in any
material respect by any Borrower in, or which warrants disclosure and was
omitted from such estoppel executed by Mezzanine Borrower.
Section 11.3 Intercreditor Agreement. Each Borrower hereby acknowledges and
agrees that (a) an Intercreditor Agreement (as modified, amended, supplemented
or replaced from time to time, the “Intercreditor Agreement”) entered into by
and among Lender and Mezzanine Lender will be solely for the benefit of Lender
and Mezzanine Lender, (b) none of Borrowers or Mezzanine Borrower shall be
intended third-party beneficiaries of any of the provisions therein, and
(c) none of Borrowers or Mezzanine Borrower shall have any rights thereunder or
shall be entitled to rely on any of the provisions contained therein. Neither of
Lender or Mezzanine Lender shall have any obligation to disclose to any Borrower
or Mezzanine Borrower the contents of the Intercreditor Agreement. Each
Borrower’s obligations hereunder are and will be independent of the
Intercreditor Agreement and shall remain unmodified by the terms and provisions
thereof.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

120



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

              COLE LO JONESBORO AR, LLC,   COLE CO PECAN PARK TX, LP,     COLE
WG CAHOKIA IL, LLC,   COLE CO AUSTIN TX, LP,     COLE SW ANGOLA IN, LLC,   COLE
CV DUNCANVILLE TX, LP,     COLE AH INDIANAPOLIS IN, LLC,   COLE WG HOUSTON TX,
LP,     COLE WG LAWRENCE KS, LLC,   COLE CO HURST TX, LP, and     COLE RA BANGOR
ME, LLC,   COLE LO TEXAS CITY TX, LP,     COLE RA BUXTON ME II, LLC,   each a
Delaware limited partnership
    COLE CV INDEPENDENCE MO, LLC,
COLE BB TUPELO MS, LLC,  
By: COLE GP TEXAS CITY TX LO, LLC,     COLE SW ASHTABULA OH, LLC,   a Delaware
limited liability     COLE SW BOARDMAN OH, LLC,   company, the sole general
partner     COLE WG CLEVELAND OH LLC,
COLE RA WARREN OH, LLC,   of each of them    
COLE RA WHEELERSBURG OH, LLC,
COLE EK PHILADELPHIA PA, LLC, and
COLE EK MURFREESBORO TN, LLC,
each a Delaware limited liability company
  By:   /s/ John M. Pons
 
Name: John M. Pons
Its: Authorized Officer    

         
By:
  /s/ John M. Pons
 
Name: John M. Pons
Its: Authorized Officer    

[Signatures continue on following page]

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Loren Berger         Name:   /s/ Loren Berger        Its: VP   
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
(List of Borrowers)
1. Cole AH Indianapolis IN, LLC
2. Cole BB Tupelo MS, LLC
3. Cole CO Pecan Park TX, LP
4. Cole CO Austin TX, LP
5. Cole CO Hurst TX, LP
6. Cole CV Duncanville TX, LP
7. Cole CV Independence MO, LLC
8. Cole LO Jonesboro AR, LLC
9. Cole LO Texas City TX, LP
10. Cole RA Bangor ME, LLC
11. Cole RA Buxton ME II, LLC
12. Cole EK Murfreesboro TN, LLC
13. Cole EK Philadelphia PA, LLC
14. Cole RA Warren OH, LLC
15. Cole RA Wheelersburg OH, LLC
16. Cole SW Angola IN, LLC
17. Cole SW Ashtabula OH, LLC
18. Cole SW Boardman OH, LLC
19. Cole WG Cahokia IL, LLC
20. Cole WG Cleveland OH, LLC
21. Cole WG Houston TX, LP
22. Cole WG Lawrence KS, LLC

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
(Rent Roll/ Leases)

                          Right of First Refusal/ Tenant   Property Address  
Lease Date   Right of First Offer
Apria Healthcare
  7353 Company Drive, Indianapolis IN   7/7/93   NONE
Best Buy
  3040 N. Gloster St., Tupelo MS   12/3/04   NONE
Conn’s
  11101 Pecan Park Blvd., Austin TX   9/15/02   NONE
Conn’s
  2531 West Andersen Lane, Austin TX   4/15/02   NONE
Conn’s
  747 NE Loop 820, Hurst TX   4/14/04   NONE
CVS
  603 South Cedar Ridge Drive, Duncanville TX   3/17/00   NONE
CVS
  11115 East U.S. Highway 24, Independence MO   12/10/99   NONE
Lowe’s
  2111 Fair Park Boulevard, Jonesboro AR   11/18/92   NONE
Lowe’s
  3620 Ernett F. Lowry Expy, Texas City TX   12/5/94   NONE
Rite Aid
  713 Broadway Street, Rangor ME   6/10/97   NONE
Rite Aid
  226 Parker Farm Road, Buxton ME   11/28/97   See §39
Rite Aid
  1696 Middle Tennessee Boulevard, Murfreesboro TN   9/3/98   NONE
Rite Aid
  1334 Windrim Avenue, Philadelphia PA   11/12/98   NONE
Rite Aid
  1560 Parkman Road NW, Warren OH   8/10/99   NONE
Rite Aid
  8130 Ohio River Road, Wheelersburg, OH   8/25/97   NONE
Sherwin-Williams
  1902 North Wayne Street, Angola IN   10/12/00   NONE
Sherwin-Williams
  2375 West Prospect Road, Ashiabula OH   1/21/04   NONE
Sherwin-Williams
  4040 South Avenue, Boardman OH   5/29/03   NONE
Walgreens
  1201 Camp Jackson Road, Cahokia IL   9/7/93   See §27
Walgreens
  15609 Lakeshore Blvd, Cleveland OH   9/27/93   See §25
Walgreens
  5202 Almeda Drive, Houston TX   6/25/93   See §31
Walgreens
  400 West 23rd St., Lawrence KS   2/4/93   See §27

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
(Required Repairs/Deadlines For Completion)
(see attached)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
(Organizational Structure)
(see attached)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
(Allocated Loan Amounts)
Cole I

                                                                               
              Whole Loan             CMBS Loan             Mezz Loan.     110%
of CMBS   Property   Street Address   City   State           Amount            
Amount             Amount     Loan Amount  
Apria Healthcare Indianapolis
  7353 Company Drive   Indianapolis   IN     8.232 %     4,250,000       8.232 %
    2,930,751       8.232 %     1,319,249       3,223,826  
Best Buy Tupelo
  3040 N Gloster St.   Tupelo   MS     5.230 %     2,700,000       5.230 %    
1,861,889       5.230 %     838,111       2,048,077  
Conn’s Austin (W.Anderson)
  2531 West Anderson Lane   Austin   TX     5.976 %     3,085,000       5.976 %
    2,127,380       5.976 %     957,620       2,340,118  
Conn’s Austin (Pecan Park)
  11101 Pecan Park Blvd.   Austin   TX     5.811 %     3,000,000       5.811 %  
  2,068,765       5.811 %     931,235       2,275,642  
Conn’s Hurst
  747 NE Loop 820   Hurst   TX     3.161 %     1,632,000       3.161 %    
1,125,408       3.161 %     506,592       1,237,949  
CVS Duncanville
  603 South Cedar Ridge Drive   Duncanville   TX     4.310 %     2,225,000      
4.310 %     1,534,334       4.310 %     690,666       1,687,768  
CVS Independence
  11115 East U.S.Highway 24   Independence   MO     4.320 %     2,230,000      
4.320 %     1,537,782       4.320 %     692,218       1,691,560  
Lowe’s Jonesboro
  2111 Fair Park Boulevard   Jonesboro   AR     11.768 %     6,075,000      
11.768 %     4,189,249       11.768 %     1,885,751       4,608,174  
Lowe’s Texas City
  3620 Emmett F Lowry Expy   Texas City   TX     13.559 %     7,000,000      
13.559 %     4,827,119       13.559 %     2,172,881       5,309,831  
Rite Aid Bangor
  713 Broadway Street   Bangor   ME     4.659 %     2,405,000       4.659 %    
1,658,460       4.659 %     746,540       1,824,306  
Rite Aid Buxton
  226 Parker Farm Road   Buxton   ME     2.888 %     1,491,000       2.888 %    
1,028,176       2.888 %     462,824       1,130,994  
Rite Aid Murfreesboro
  1696 Middle Tennessee Boulevar   Murfreesboro   TN     3.090 %     1,595,000  
    3.090 %     1,099,893       3.090 %     495,107       1,209,883  
Rite Aid Philadelphia
  1334Windrim Avenue   Philadelphia   PA     4.300 %     2,220,000       4.300 %
    1,530,886       4.300 %     689,114       1,683,975  
Rite Aid Warren
  1560 Parkman Road NW   Warren   OH     4.194 %     2,165,000       4.194 %    
1,492,959       4.194 %     672,041       1,642,255  
Rite Aid Wheelersburg
  8130 Ohio River Road   Wheelersburg   OH     2.476 %     1,278,000       2.476
%     861,294       2.476 %     396,706       969,423  
Sherwin-Williams Angola
  1902 North Wayne Street   Angola   IN     1.273 %     657,000       1.273 %  
  453,060       1.273 %     203,940       498,366  
Sherwin-Williams Ashtabula
  2375 West Prospect Road   Ashtabula   OH     0.893 %     461,000       0.893 %
    317,900       0.893 %     143,100       349,690  
Sherwin-Williams Boardman
  4040 South Avenue   Boardman   OH     1.100 %     568,000       1.100 %    
391,686       1.100 %     176,314       430,855  
Walgreens Cahokia
  1201 Camp Jackson Road   Cahokia   IL     3.293 %     1,700,000       3.293 %
    1,172,300       3.293 %     527,700       1,289,530  
Walgreens Cleveland
  15609 Lakeshore Blvd   Cleveland   OH     2.834 %     1,463,000       2.834 %
    1,008,868       2.834 %     454,132       1,109,755  
Walgreens Houston
  5202 Almeda Drive   Houston   TX     3.312 %     1,710,000       3.312 %    
1,179,196       3.312 %     530,804       1,297,116  
Walgreens Lawrence
  400 West 23rd St.   Lawrence   KS     3.322 %     1,715,000       3.322 %    
1,182,644       3.322 %     532,356       1,300,908  
Total
                100.000 %     51,625,000       100.000 %     35,600,000      
100 %     16,025,000       39,160,000    
 
  22                     51,625,000               35,600,000              
16,025,000          

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
(Property Descriptions)
1. Apria Healthcare, 7353 Company Drive, Indianapolis, IN
2. Best Buy, 3040 N. Gloster Street., Tupelo, MS
3. Conn’s, 11101 Pecan Park Boulevard., Austin, TX
4. Conn’s, 2531 West Anderson Lane, Austin, TX
5. Conn’s, 747 NE Loop 820, Hurst, TX
6. CVS, 603 South Cedar Ridge Drive, Duncanville, TX
7. CVS, 11115 East US Highway 24, Independence, MO
8. Lowe’s, 2111 Fair Park Boulevard, Jonesboro, AR
9. Lowe’s 3620 Emmett F. Lowry Expressway, Texas City, TX
10. Rite Aid, 713 Broadway Street, Bangor, ME
11. Rite Aid, 226 Parker Farm Road, Buxton, ME
12. Rite Aid, 1696 Middle Tennessee Boulevard, Murfreesboro, TN
13. Rite Aid, 1334 Windrim Avenue, Philadelphia, PA
14. Rite Aid, 1560 Parkman Road NW, Warren, OH
15. Rite Aid, 8130 Ohio River Road, Wheelersburg, OH
16. Sherwin-Williams, 1902 North Wayne Street, Angola, IN
17. Sherwin-Williams, 2375 West Prospect Road, Ashtabula, OH
18. Sherwin-Williams, 4040 South Avenue, Boardman, OH
19. Walgreens, 1201 Camp Jackson Road, Cahokia, IL
20. Walgreens, 15609 Lakeshore Boulevard, Cleveland, OH
21. Walgreens, 5202 Almeda Drive, Houston, TX
22. Walgreens, 400 West 23rd Street, Lawrence, KS

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VII

(Intentionally Omitted)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII

(Conn’s Stores Total Square Footage)
75,334 square feet.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
(Properties in Flood Zone)

          Property Name   Project Address:   Flood Zone (from PCA)
 
       
Lowe’s Jonesboro
  2111 Fair Park Boulevard,
Jonesboro, AR, 72401   X and AE
 
       
Rite Aid Wheelersburg
  8130 Ohio River Road,
Wheelersburg, OH, 45694   AE
 
       
Best Buy Tupelo
  3040 North Gloster
Street, Tupelo, MS, 38804   AE
 
       
Walgreens Cahokia
  1201 Camp Jackson Road,
Cahokia, IL   AH

 

 



--------------------------------------------------------------------------------



 



SCHEDULE X
(Release Price Calculation Example)
Assume:
1. The total prior Released Allocated Loan Amounts as of the anticipated date of
the Property Sale proposed in a Sale Request is $10,000,000;
2. The Allocated Loan Amount for the Property that is the subject of the
proposed Property Sale is $1,000,000; and
3. The Release Price Threshold Amount is $10,325,000.
Calculation:
The $1,000,000 Allocated Loan Amount for the Property that is the subject of the
proposed Property Sale would be split so that:
(a) $325,000 would be multiplied by 115% (which equals $373,750); and
(b) The remaining balance of $675,000 would be multiplied by 120% (which equals
$810,000)
Therefore, the Release Price would equal $1,183,750.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
(Apria Health Care Improvements)
Convert a portion of the office area to warehouse space per the attached plans,
and related improvements.

 

 



--------------------------------------------------------------------------------



 



(MAP) [c01158c0115801.gif]

 

 



--------------------------------------------------------------------------------



 



(MAP) [c01158c0115802.gif]

 

 